OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2017 Estimated average burden hours per response……20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-01743 The Alger Funds II (Exact name of registrant as specified in charter) 360 Park Avenue South New York, New York 10010 (Address of principal executive offices) (Zip code) Mr. Hal Liebes Fred Alger Management, Inc. 360 Park Avenue South New York, New York 10010 (Name and address of agent for service) Registrant's telephone number, including area code: 212-806-8800 Date of fiscal year end: October 31 Date of reporting period: April 30, 2017 ITEM 1. REPORT(S) TO STOCKHOLDERS. Table of Contents The Alger Funds II Shareholders’ Letter 1 Fund Highlights 13 Portfolio Summary 23 Schedules of Investments 24 Statements of Assets and Liabilities 55 Statements of Operations 61 Statements of Changes in Net Assets 64 Financial Highlights 69 Notes to Financial Statements 90 Additional Information 120 Go Paperless With Alger Electronic Delivery Service Alger is pleased to provide you with the ability to access regulatory materials online. When documents such as prospectuses and annual and semi-annual reports are available, we’ll send you an e-mail notification with a convenient link that will take you directly to the fund information on our website. To sign up for this free service, simply enroll at www.icsdelivery.com/alger. Shareholders' Letter April 30, 2017 Dear Shareholders, Economic Strength Sustains Bull Market The strong bull market continued during the six-month period ended April 30, 2017, with the S&P 500 Index generating a 13.32% return. Growth stocks, broadly speaking, outperformed with the Russell 3000 Growth Index generating a 15.47% return. Small capitalization growth equities were even stronger as illustrated by the 18.48% return of the Russell 2000 Growth Index. We maintain that expectations for strengthening economic growth worldwide and improving corporate earnings have been the primary drivers of equity performance. We also believe that ongoing innovation, including medical breakthroughs and internet-based technology, is supporting equities. Yet, some commentators have attributed recent equity gains to the U.S. presidential election. Others have said it has been momentum trading. If it were either of those factors, we believe a temporary decline of equities that occurred in March following growing concerns over Washington’s ability to pass meaningful legislation would have been more severe. In regard to economic factors, consider the following: • Consumer and business confidence have risen to at or near their highest levels in more than a decade. • Wage growth is also accelerating. In December, hourly wages among private employers increased 2.9%, the highest rate since the financial crisis. Wages continued to increase during the first four months of this year. • Corporate profits, meanwhile, are strengthening. At the end of the reporting period, Wall Street analysts expected first quarter S&P 500 earnings per share (EPS) to increase 12% year over year for the first quarter of 2017—the high - est rate in five years. • The Conference Board’s Leading Economic Index has been climbing in a fairly steady manner since 2009 and hit a record high of 126.7 in March of this year. Economic Growth Extends Beyond U.S. Investor sentiment was also supported by expectations for improving economic growth abroad. Indeed, 2017 may be the first time since 2010 that all G-20 countries simultaneously experience economic growth and help strengthen corporate fundamentals. The encouraging outlook helped extend the equity rally beyond the U.S. as illustrated by the MSCI Emerging Markets Index gaining 9.03% and the MSCI ACWI ex USA Index gaining 10.61%. A perception that geopolitical risk, including elections in France, was moderating supported investor sentiment. Upward revisions for earnings for both developed and emerging markets and strengthening Purchasing Managers’ Index readings in Europe and China were also encouraging. Our view has consistently been that the economic recovery would be longer and stronger than expected, but also slower in pace due to the severity and nature of the 2008/2009 bear - 1 - market and recession. While improving economic conditions are likely to make the Federal Reserve more aggressive in its tightening, we don’t believe that monetary policy changes will derail the expansion. We note that the U.S. does not typically enter into a recession until about three years after material Fed tightening, which we maintain is just starting now. Rising equity valuations concern some investors, but growth sectors such as Information Technology and Health Care are trading in line or at a discount to their 20-year median price-to-earnings (P/E) ratios. It is also reasonable to argue that with extremely low interest rates, equity multiples should be higher than their current levels. Skepticism Versus Euphoria In the face of new market highs for equities, many commentators are calling for a market correction, with the average analyst rating for S&P 500 companies being approximately one standard deviation below the average over the past decade. If bull markets begin in despair and end in euphoria as we believe, then the equity market still has room to run, particularly given strong fundamentals. One asset class where we continue to see euphoria, however, is fixed income. Investors’ craving for fixed income exists despite the expensive valuations of bonds. Treasury bond yields are normally tightly linked to nominal GDP growth (both averaged 6.5% over the past 50 years), but current 10-year yields are more than two percentage points below next year’s estimated nominal GDP growth rate. Keep in mind that a one percentage point increase in interest rates should theoretically cause an 8% decline in the price of a 10-year bond. A historically wide disparity, meanwhile, exists between equity and bond valuations. When considering the wide disparity, two scenarios are possible: fixed income yields will rise and bond returns will be very disappointing or equity yields will fall (i.e. P/E ratios will rise) and stock returns will be strong. Under both scenarios, equities would outperform. A rotation from bonds and bond-like stocks to equities would also have implications for active investing. Over the past few years, investors have favored bond-like equities (including those with weak fundamentals) as an alternative to low-yielding fixed income securities. This behavior weighed on active managers who focus on identifying strong businesses rather than pursuing dividend quality. The fact is that rising interest rates have typically been associated with active investing outperforming passive and we believe that may be the case going forward. We are optimistic that we have seen the cyclical lows in interest rates and active investing. Navigating the Ship Forward While we think that the economic expansion can continue, we believe that a good captain does not simply look at calm waters and expect smooth sailing; rather, it is prudent to be prepared for all weather conditions. As bottom-up focused growth investors, we concentrate on building a boat or investment portfolio that we believe can sail through whatever conditions lie ahead. Instead of changing course based on which way economic winds are blowing (e.g. rotating to cyclical stocks when the economy is strong or to defensive stocks when it appears to be weakening), we focus on finding companies that can take market share and grow in both good and bad times. The best risk management we know of is to understand our companies as well or better than anyone else, feel confident in their growth under multiple scenarios, and let the strength - 2 - of their management teams and competitive advantages create value for our clients. Our research and experience shows that there are always areas of the economy that are growing, irrespective of where we are in market or economic cycles. For example, during the Global Financial Crisis that occurred from the second quarter of 2008 until the second quarter of 2011, U.S. GDP was somewhat flat, but U.S. internet advertising and e-commerce grew over 30%. Companies that exploited that growth generated strong returns. Innovation is Strong We see many areas that seem poised to grow regardless of economic conditions. They range from established growth industries such as cloud computing and the mobile internet to emerging technologies such as artificial intelligence (AI). We believe the following factors will support rapid growth of AI: • Hardware improvements. • Algorithm development. • Storage efficiency. Those factors are driving a revolution in what computers and robots can do including how they interact with us. It has long been established that technology is increasing at an ever faster rate, as popularized by Moore’s Law, but recent advances in the fundamentals that drive AI are simply astounding. For example, CPU deep learning performance has increased by 65 times in four years. These types of technological leaps are allowing computers to actually learn on their own—an AI program named Libratus, developed at Carnegie Mellon, recently beat some of the world’s best poker players. The truly incredible thing is not that it won, but that it taught itself and developed its own strategy. AI will change many industries. In health care, doctors struggle to keep up with technology given the thousands of medical studies that are published each day. Yet, in one experiment, not only did IBM’s AI supercomputer, Watson, recommend the same treatments for cancer patients as oncologists 99% of the time, but incredibly it also found additional treatment options that physicians had not identified in 30% of the cases, potentially giving patients new hope. In transportation, cars are learning to drive themselves much more safely with Google, for instance, achieving an error rate of 2 per 10,000 miles driven in 2016, a huge 75% drop from the previous year. Some AI applications are already in use. It is estimated that 35% of Amazon’s current sales are generated with its AI-curated personal recommendations. According to a UBS survey, nearly 90% of large U.S. companies have a cognitive computing project underway and 20% expect machine learning to have a business impact within a year. The huge computing power needed to drive these projects forward will be aided by services or platforms such as those from Google, Amazon, and Microsoft. Conclusion Finding areas of growth and companies that we believe will benefit from them, no matter what the environment, is our passion and expertise. Regardless of economic conditions, we believe our time-tested philosophy of focusing on Positive Dynamic Change has strong potential for producing attractive results for our clients and partners. - 3 - Portfolio Matters Alger Spectra Fund The Alger Spectra Fund returned 14.35% for the fiscal six-month period ended April 30, 2017, compared to the 15.47% return of the Russell 3000 Growth Index. During the reporting period, the largest sector weightings were Information Technology and Consumer Discretionary. The largest sector overweight was Information Technology and the largest underweight was Industrials. Relative outperformance in the Information Technology and Financials sectors was the most important contributor to performance, while Consumer Discretionary and Materials were among sectors that detracted from results. For the reporting period, the Fund’s average portfolio allocation to long positions, which was increased by leverage, was 100.10%. The aggregate performance of long positions underperformed the Fund’s benchmark and detracted from relative performance. The Fund had a 1.53% allocation to short positions. Short positions also detracted from results. For the period, the Fund had a 1.43% allocation to cash. Apple, Inc.; Amazon.com, Inc.; Alphabet Inc. Class C; Microsoft Corporation; and Honeywell International Inc. were among top contributors to performance. Shares of Apple performed strongly in response to continued strong sales of the company’s iPhone. Conversely, QUALCOMM Incorporated; GrubHub, Inc.; Molson Coors Brewing Company Class B; Palo Alto Networks, Inc.; and Activision Blizzard, Inc. were among detractors from performance. QUALCOMM designs and manufactures semiconductors and software for the telecommunications industry. Its chips are vital to the operation of telephone handsets. QUALCOMM shares underperformed during the first quarter following news that Apple had filed a lawsuit seeking to have the company reduce its product pricing. Short position Express Scripts Holding Company contributed to performance. The company provides pharmacy benefits management services, including network-pharmacy claims processing, home delivery pharmacy care, benefit-design consultation, and drug utilization reviews. We believe the company is facing the growing challenge of increased drug pricing transparency and difficulties with offering competitive pricing for its services. Additionally, Express Scripts is a standalone pharmacy benefit company, so unlike its largest competitors, it doesn’t have ancillary businesses that can help it grow. Express Scripts performed poorly after the company reported weak quarterly results that were shored up by what we believe are unsustainably low operating expenses. In addition, the company’s forward guidance was below consensus expectations. Short selling entails selling borrowed stock with the goal of buying the stock in the future at a lower price and then returning the security to the lender. As the price of Express Scripts declined, the portfolio’s cost of purchasing the stock declined, resulting in the position supporting performance. Short position Wynn Resorts, Ltd., however, detracted from performance. The company develops and manages casino resorts and has properties in Macau and Las Vegas. We believe street estimates for profitability are too high, but shares of Wynn Resorts performed strongly during the first quarter after the company said its Asian operations beat expectations. As the price of Wynn Resorts shares increased, the portfolio’s costs of replacing the shares increased, causing the short position to detract from performance. - 4 - Alger Responsible Investing Fund The Alger Responsible Investing Fund returned 15.29% for the fiscal six-month period ended April 30, 2017, compared to the 15.23% return of the Russell 1000 Growth Index. Until December 30, 2016, the Fund was named the Alger Green Fund. It maintained a singular focus on environmental sustainability while seeking companies identified by our fundamental research as having promising growth potential. Under the new mandate, the Fund invests in companies identified by our fundamental research as having promising growth potential while demonstrating that they conduct business in a responsible manner relating to environmental, social, and corporate governance (ESG) matters. The new strategy allows us to broaden the universe of investment opportunities that we pursue. In addition, we believe that innovative companies that embrace sustainable ESG practices can potentially provide attractive returns for shareholders and support the environment and overall society. On March 1 of this year, the Fund’s benchmark was changed from the Russell 3000 Growth Index to the Russell 1000 Growth Index. During the reporting period, the largest sector weightings were Information Technology and Consumer Discretionary. The largest sector overweight was Industrials and the largest underweight was Consumer Staples. The Information Technology and Consumer Discretionary sectors provided the greatest contributions to relative performance while Health Care and Materials were among sectors that detracted from results. Apple, Inc.; Tesla, Inc; Amazon.com, Inc.; Facebook, Inc. Cl. A; and Microsoft Corp. were among top contributors to performance. Shares of Apple outperformed in response to developments described in the Alger Spectra Fund discussion. Conversely, CVS Caremark Corp.; Mattel, Inc.; PVH Corp.; Hanesbrands Inc.; and Encana Corp. were among top detractors from performance. CVS Caremark operates retail pharmacies and also serves as a third-party administrator for prescription programs offered by employers and other entities. The shares detracted from performance late in 2016 in response to CVS losing two large health-plan clients in the company’s retail pharmacy business. As a result, the company lowered its earnings guidance. Alger Mid Cap Focus Fund The Alger Mid Cap Focus Fund returned 11.19% for the fiscal six-month period ended April 30, 2017, compared to the 13.59% return of the Russell Midcap Growth Index. During the reporting period, the largest sector weightings were Industrials and Information Technology. The largest sector overweight was Industrials and the largest underweight was Consumer Discretionary. Stock selection resulted in the Information Technology and Industrials sectors providing the greatest contributions to performance, while Consumer Discretionary and Health Care were among sectors that detracted from results. VCA Inc.; Medidata Solutions, Inc.; TubeMogul, Inc.; HD Supply Holdings, Inc.; and Microsemi Corp. were among the top contributors to performance. HD Supply Holdings is an industrial distributor in North America that serves building supply and construction markets. It has a strong domestic revenue base. During the fourth quarter of last year, HD Supply shares performed strongly in response to investors’ expectations that the company may benefit from Trump’s proposals to both increase spending on infrastructure and lower corporate taxes. - 5 - Conversely, TransDigm Group, Inc. Hanesbrands, Inc.; Lamb Weston Holdings, Inc.; Facebook, Inc., Cl. A; and Encana Corp. were among top detractors from performance. Facebook’s social network is continuing to aggressively capture advertising dollars from print, radio, and TV, but investors’ considerable rotation from high-growth sectors and into cyclical and inflation-linked sectors hurt the performance of Facebook shares. Additionally, some investors may have been concerned that the benefits of proposed U.S. corporate tax cuts may be limited for Facebook because of the company’s global revenue footprint. Alger Dynamic Opportunities Fund The Alger Dynamic Opportunities Fund returned 9.89% for the fiscal six-month period ended April 30, 2017, compared to the 13.32% return of the Fund’s benchmark, the S&P 500 Index. Alger Associates, Inc., the parent company of Fred Alger Management, Inc., has expanded upon our growth equity expertise by acquiring Weatherbie Capital, LLC. As of March 1, 2017, the Fund adopted a multi-manager approach with Weatherbie Capital LLC serving as a sub-advisor. The Fund’s investment objectives, principal investment strategies, and principal risks have not changed in any material way. The long/short equity Fund seeks long-term capital appreciation, downside protection, and lower volatility by primarily investing in long and short exposures in U.S. equities. The Fund seeks to generate market-like equity returns over a full U.S. market cycle. During shorter- term periods, the Fund may underperform when U.S. equity markets generate strong gains, perform in line or modestly outperform when markets are flat, and should outperform when markets decline. During the quarter, the average allocation to long positions was 81.86% and the average allocation to short positions was -22.23%. The fund’s cash allocation was 40.37%. Information Technology, Health Care, and Consumer Discretionary were the largest sector weightings. For the reporting period, the only overweight sector was Information Technology. Financials and Consumer Staples were the largest sector underweightings. TubeMogul, Inc.; Mobileye N.V.; Blackstone Group L.P.; Medidata Solutions, Inc.; and Apple, Inc. were among top contributors to performance. Shares of Apple outperformed in response to developments identified in the Alger Spectra Fund discussion. Conversely, detracting from overall results on an absolute basis were Lions Gate Entertainment Corp Class B; Russell 2000 Growth; QUALCOMM Inc.; Endologix, Inc.; and Wynn Resorts, Ltd. Shares of QUALCOMM underperformed in response to developments identified in the Alger Spectra Fund discussion. Short position Valeant Pharmaceuticals International, Inc. contributed to performance. The company develops, manufactures, and markets a broad range of pharmaceutical products for neurology, dermatology, gastrointestinal disorders, and eye health. It also offers generic products. We believe Valeant is an example of poor corporate governance, poor management, and destructive capital allocation. Shares of Valeant underperformed early in 2017 after the company’s largest shareholder and biggest public proponent said it will sell its shares. Short selling entails selling borrowed stock with the goal of buying the stock in the future at a lower price and then returning the security to the lender. As the price - 6 - of Valeant Pharmaceuticals shares declined, the portfolio’s cost of purchasing the stock declined, thereby supporting the portfolio’s performance. Short position Caterpillar, however, detracted from performance. Its first-quarter results were highlighted by healthy aftermarket volumes and impressive margins on sales gain. The results indicated that end markets are improving and that the company's restructuring efforts will yield improved profitability as the cycle improves. Indeed, the company raised its forward guidance beyond that of consensus, underscoring the notion of stronger earnings power than previously contemplated. As the price of Caterpillar stock increased, the short position detracted from results. Alger Emerging Markets Fund The Alger Emerging Markets Fund returned 7.04% for the fiscal six-month period ended April 30, 2017, compared to the 9.03% return of its benchmark, the MSCI Emerging Markets Index. During the reporting period, the largest sector weightings were Information Technology and Financials. The largest sector overweight was Materials and the largest underweight was Telecommunication Services. Stock selection resulted in the Consumer Staples and Industrials sectors providing the greatest contribution to relative performance while Financials and Telecommunication Services were among sectors that detracted from results. Stock selection resulted in Russia, India, Chile, South Korea, Egypt, and the United Arab Emirates providing the greatest contributions to performance. Countries that detracted from results included Indonesia, Poland, Taiwan, China, Mexico, and the Philippines. Samsung Electronics Co., Ltd.; Tencent Holdings Ltd.; Alibaba Group Holding Ltd.; Reliance Industries Ltd.; and NMC Health PLC. provided the greatest contributions to performance. Tencent is a Chinese internet company that boasts the largest Chinese online social ecosystem. It reported fourth-quarter results that were in line with estimates. While revenues were a bit light versus expectations, up only 44% year over year, earnings increased 37.7% year over year, which was better than expected. Tencent’s Weixin/Wechat services are approaching 900 million monthly active users. The company’s advertising shift to performance advertising has continued and mobile payment figures during the quarter were strong because of the Chinese New Year practice of gift giving, or red envelope exchanges. Conversely, Aurobindo Pharma Ltd.; Cemex Holdings Philippines, Inc.; Corporacion Inmobiliaria Vesta S.A.B. de C.V.; Sitronix Technology Corp.; and Petroleo Brasileiro SA Pfd. were among top detractors from performance. Aurobindo Pharma is an India-based pharmaceutical company. One of the company’s promoters sold a 1.4% stake early in the quarter and the company released largely in-line results for the second-quarter of fiscal-year 2017, despite generating lower-than-expected monetization of recent drug launches in the U.S. In addition, the company received a subpoena as part of a U.S. Department of Justice antitrust investigation into price collusion and was named in a lawsuit by 20 U.S. states on price fixing charges related to two drugs that represent less than 5% of Aurobindo’s consolidated revenues. - 7 - As active, bottom-up, fundamental investors, we will continue to focus on generating attractive returns for our clients with our disciplined growth equity strategies. I thank you for putting your trust in Alger Respectfully submitted, Daniel C. Chung, CFA Chief Investment Officer Fred Alger Management, Inc. Investors cannot invest directly in an index. Index performance does not reflect the deduction for fees, expenses, or taxes. This report and the financial statements contained herein are submitted for the general information of shareholders of the funds. This report is not authorized for distribution to prospective investors in a fund unless proceeded or accompanied by an effective prospectus for the fund. Fund performance returns represent the six-month period return of Class A shares prior to the deduction of any sales charges and include the reinvestment of any dividends or distributions. The performance data quoted represent past performance, which is not an indication or guarantee of future results. Standardized performance results can be found on the following pages. The investment return and principal value of an investment in a fund will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted. For performance data current to the most recent month-end, visit us at www.alger.com or call us at (800) 992-3863. The views and opinions of the funds’ management in this report are as of the date of the Shareholders’ Letter and are subject to change at any time subsequent to this date. There is no guarantee that any of the assumptions that formed the basis for the opinions stated herein are accurate or that they will materialize. Moreover, the information forming the basis for such assumptions is from sources believed to be reliable; however, there is no guarantee that such information is accurate. Any securities mentioned, whether owned in a fund or otherwise, are considered in the context of the construction of an overall portfolio of securities and therefore reference to them should not be construed as a recommendation or offer to purchase or sell any such security. Inclusion of such securities in a fund and transactions in such securities, if any, may be for a variety of reasons, including, without limitation, in response to cash flows, inclusion in a benchmark, and risk control. The reference to a specific security should also be understood in such context and not viewed as a statement that the security is a significant holding in a fund. Please refer to the Schedule of Investments for each fund which is included in this report for a complete list of fund holdings as of April 30, 2017. Securities mentioned in the Shareholders’ Letter, if not found in the Schedule of Investments, may have been held by the funds during the fiscal period. - 8 - A Word about Risk Growth stocks tend to be more volatile than other stocks as the price of growth stocks tends to be higher in relation to their companies’ earnings and may be more sensitive to market, political and economic developments. Investing in the stock market involves gains and losses and may not be suitable for all investors. Stocks of small- and mid-sized companies are subject to greater risk than stocks of larger, more established companies owing to such factors as limited liquidity, inexperienced management, and limited financial resources. Investing in foreign securities involves additional risk (including currency risk, risks related to political, social or economic conditions, and risks associated with foreign markets, such as increased volatility, limited liquidity, less stringent regulatory and legal system, and lack of industry and country diversification), and may not be suitable for all investors. Special risks associated with investments in emerging country issuers include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and different auditing and legal standards. Foreign currencies are subject to risks caused by inflation, interest rates, budget deficits and low savings rates, political factors and government controls. Some of the countries where a fund can invest may have restrictions that could limit the access to investment opportunities. The securities of issuers located in emerging markets can be more volatile and less liquid than those of issuers in more mature economies. Investing in emerging markets involves higher levels of risk, including increased information, market, and valuation risks, and may not be suitable for all investors. Funds that participate in leveraging are subject to the risk that the cost of borrowing money to leverage will exceed the returns for securities purchased or that the securities purchased may actually go down in value; thus, the fund’s net asset value can decrease more quickly than if the fund had not borrowed. The Alger Spectra Fund and the Alger Dynamic Opportunities Fund may engage in short sales, which presents additional risk. To engage in a short sale, a fund arranges with a broker to borrow the security being sold short. In order to close out its short position, a fund will replace the security by purchasing the security at the price prevailing at the time of replacement. The fund will incur a loss if the price of the security sold short has increased since the time of the short sale and may experience a gain if the price has decreased since the short sale. The Alger Responsible Green Fund's environmental, social and governance investment criteria may limit the number of investment opportunities available to the Fund, and as a result, at times the Fund’s returns may be less than those of funds that are not subject to such special investment considerations. For a more detailed discussion of the risks associated with a fund, please see the prospectus. Before investing, carefully consider a fund’s investment objective, risks, charges, and expenses. For a prospectus or a summary prospectus containing this and other information about The Alger Funds II call us at (800) 992-3863 or visit us at www.alger.com. Read it carefully before investing. Fred Alger & Company, Incorporated, Distributor. Member NYSE Euronext, - 9 - SIPC. NOT FDIC INSURED. NOT BANK GUARANTEED. MAY LOSE VALUE. Definitions: • S&P 500 index: An index of large company stocks considered representative of the U.S. stock market. • Morgan Stanley Capital International (MSCI) All Country World Index (ACWI) ex USA is an unmanaged, market capitalization-weighted index de- signed to provide a broad measure of equity market performance throughout the world, including both developing and emerging markets, but excluding the United States. • MSCI Emerging Markets Index: A free float-adjusted market capitalization index designed to measure equity market performance in the global emerging markets. • Russell 2000 Growth Index: An index of common stocks designed to track performance of small-capitalization companies with greater than average growth orientation. • Russell 3000 Growth Index: An index of common stocks designed to track performance of companies with greater than average growth orientation in general. • Russell 1000 Growth Index: An index of common stocks designed to track performance of large-capitalization companies with greater than average growth orientation. • Russell Midcap Growth Index: An index of common stocks designed to track performance of medium-capitalization companies with greater than average growth orientation. • Russell 2500 Growth Index: An index of common stocks designed to track performance of small- and medium-capitalization companies with greater than average growth orientation. • The Conference Board’s Leading Economic Indicator Index is based on a va- riety of economic data and is part of the Conference Board’s analytic system that seeks to signal peaks and troughs in the business cycle. • The Purchasing Managers' Index (PMI) is an indicator of the economic health of the manufacturing sector. The PMI is based on five major indi - cators: new orders, inventory levels, production, supplier deliveries and the employment environment. - 10 - FUND PERFORMANCE AS OF 3/31/17 (Unaudited) AVERAGE ANNUAL TOTAL RETURNS 1 YEAR 5 YEARS 10 YEARS Alger Spectra Class A 9.11 % 11.70 % 9.95 % Alger Spectra Class C * 13.28 % 12.05 % 9.74 % Alger Spectra Class I † 15.09 % 12.92 % 10.62 % 1 YEAR 5 YEARS Since 12/29/2010 Alger Spectra Class Z 15.48 % 13.25 % 13.12 % * Historical performance prior to September 24, 2008, inception of the class, is that of the Fund's Class A shares, adjusted to reflect the current maximum sales charge and the higher operating expenses of Class C shares. † Historical performance prior to September 24, 2008, inception of the class, is that of the Fund's Class A shares, which has been adjusted to remove the front-end sales charge imposed by Class A shares. The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Alger Responsible Investing Fund Class A shares performance figures prior to January 12, 2007, are those of the Alger Green Institutional Fund and performance prior to October 19, 2006, represents the performance of the Alger Socially Responsible Growth Institutional Fund Class I, the predecessor fund to the Alger Green Institutional Fund. The predecessor fund followed different investment strategies and had a different portfolio manager. As of January 12, 2007, the Alger Green Institutional Fund became the Alger Green Fund. As of December 30, 2016 the Alger Green Fund became the Alger Responsible Investing Fund. FUND PERFORMANCE AS OF 3/31/17 (Unaudited) AVERAGE ANNUAL TOTAL RETURNS 1 5 10 SINCE YEAR YEARS YEARS INCEPTION Alger Responsible Investing Class A (Inception 12/4/00) 7.51 % 9.07 % 5.26 % 2.14 % Alger Responsible Investing Class C (Inception 9/24/08) * 11.64 % 9.35 % n/a 7.45 % Alger Responsible Investing Class I (Inception 9/24/08) † 13.46 % 10.28 % n/a 8.28 % Alger Responsible Investing Class Z (Inception 10/14/16) n/a n/a n/a 11.94 % Alger Mid Cap Focus Class A (Inception 3/30/07) 0.25 % 6.78 % 4.94 % 4.94 % Alger Mid Cap Focus Class C (Inception 9/24/08) * 4.03 % 7.27 % 4.78 % 4.78 % Alger Mid Cap Focus Class I (Inception 9/24/08) † 5.80 % 7.94 % 5.49 % 5.49 % Alger Mid Cap Focus Class Z (Inception 10/14/16) n/a n/a n/a 8.80 % Alger Dynamic Opportunities Class A (Inception 11/2/09) 2.02 % 4.58 % n/a 4.75 % Alger Dynamic Opportunities Class C (Inception 12/29/10) ‡ 5.77 % 4.92 % n/a 4.71 % Alger Dynamic Opportunities Class Z (Inception 12/29/10) 7.97 % 6.00 % n/a 5.29 % Alger Emerging Markets Class A (Inception 12/29/10) 9.31 % 1.13 % n/a (1.35 )% Alger Emerging Markets Class C (Inception 12/29/10) 13.68 % 1.44 % n/a (1.32 )% Alger Emerging Markets Class I (Inception 12/29/10) 15.38 % 2.20 % n/a (0.60 )% Alger Emerging Markets Class Y (Inception 5/9/16) n/a n/a n/a 19.65 % Alger Emerging Markets Class Y-2 (Inception 5/9/16) n/a n/a n/a 19.65 % Alger Emerging Markets Class Z (Inception 2/28/14) 15.76 % n/a n/a 1.15 % * Since inception performance is calculated since the inception of the Class A shares. Historical performance prior to September 24, 2008, inception of the class, is that of the Fund's Class A shares, reduced to reflect the current maximum sales charge and the higher operating expenses of Class C shares. - 11 - † Since inception performance is calculated since the inception of the Class A shares.Historical performance prior to September 24, 2008, inception of the class, is that of the Fund's Class A shares, which has been adjusted to remove the front-end sales charge imposed by Class A shares. ‡ Since inception performance is calculated since the inception of the Class A shares. Historical performance prior to December 29, 2010, inception of the class, is that of the Fund's Class A shares, reduced to reflect the current maximum sales charge and the higher operating expenses of Class C shares. The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. - 12 - ALGER SPECTRA FUND Fund Highlights Through April 30, 2017 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Spectra Fund Class A shares, with an initial 5.25% maximum sales charge, and the Russell 3000 Growth Index (an unmanaged index of common stocks) for the ten years ended April 30, 2017. The figures for the Alger Spectra Fund Class A and the Russell 3000 Growth Index include reinvestment of dividends. Performance for the Alger Spectra Fund Class C, Class I and Class Z shares will vary from the results shown above due to the operating expenses and the current maximum sales charge of each share class. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. - 13 - ALGER SPECTRA FUND Fund Highlights Through April 30, 2017 (Unaudited) (Continued) PERFORMANCE COMPARISON AS OF 4/30/17 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 12/31/1974 Class A (Inception 7/28/69) 13.21 % 12.39 % 9.80 % 15.62 % Class C (Inception 9/24/08) * 17.62 % 12.75 % 9.59 % 14.91 % Class I (Inception 9/24/08) † 19.52 % 13.62 % 10.47 % 15.78 % Russell 3000 Growth Index 19.83 % 13.79 % 8.80 % n/a Since 1 YEAR 5 YEARS 10 YEARS 12/29/2010 Class Z (Inception 12/29/10) 19.87 % 13.96 % n/a 13.37 % Russell 3000 Growth Index 19.83 % 13.79 % n/a 13.42 % The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Class A returns reflect the maximum initial sales charge and Class C returns reflect the applicable contingent deferred sales charge. Class A, C, and I historical performance is calculated from December 31, 1974, the first full calendar year that Fred Alger Management, Inc. was the Fund's investment advisor. The Fund operated as a closed-end fund from August 23, 1978 to February 12, 1996, during which time the calculation of total return assumes dividends were reinvested at market value. Had dividends not been reinvested, performance would have been lower. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger. com or call us at (800) 992-3863. * Since inception performance is calculated since the inception of the Class A shares. Historical performance prior to September 24, 2008, inception of the class, is that of the Fund's Class A shares, reduced to reflect the current maximum sales charge and the higher operating expenses of Class C shares. † Since inception performance is calculated since the inception of the Class A shares. Historical performance prior to September 24, 2008, inception of the class, is that of the Fund's Class A shares, which has been adjusted to remove the front-end sales charge imposed by Class A shares. - 14 - ALGER RESPONSIBLE INVESTING FUND Fund Highlights Through April 30, 2017 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Responsible Investing Fund Class A shares, with an initial 5.25% maximum sales charge, and the Russell 1000 Growth Index (an unmanaged index of common stocks) for the ten years ended April 30, 2017. Prior to December 30, 2016, the Fund followed different investment strategies under the name “Alger Green Fund” and was managed by a different portfolio manager. Accordingly, performance prior to that date does not reflect the Fund’s current investment strategies and investment personnel. Prior to December 30, 2016, the Fund compared its performance to the Russell 3000 Growth Index. From December 30 forward, the Fund will compare its performance to the Russell 1000 Growth Index to better reflect its investment strategies. The figures for the Alger Responsible Investing Fund Class A and the Russell 1000 Growth Index include reinvestment of dividends. Performance for the Alger Responsible Investing Fund Class C, Class I and Class Z shares will vary from the results shown above due to the operating expenses and the current maximum sales charge of each share class. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. D - 15 - ALGER RESPONSIBLE INVESTING FUND Fund Highlights Through April 30, 2017 (Unaudited) (Continued) PERFORMANCE COMPARISON AS OF 4/30/17 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 12/4/2000 Class A (Inception 12/4/00) 12.10 % 9.71 % 5.15 % 2.29 % Russell 1000 Growth Index 19.50 % 13.87 % 8.88 % 4.81 % PERFORMANCE COMPARISON AS OF 4/30/17 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 12/4/2000 Class C (Inception 9/24/08) * 16.26 % 10.04 % n/a 7.67 % Class I (Inception 9/24/08) † 18.18 % 10.90 % n/a 8.50 % Russell 1000 Growth Index 19.50 % 13.87 % n/a 12.28 % Since 1 YEAR 5 YEARS 10 YEARS 10/14/2016 Class Z (Inception 10/14/16) n/a n/a n/a 14.77 % Russell 1000 Growth Index n/a n/a n/a 14.56 % The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Class A returns reflect the maximum initial sales charge and Class C returns reflect the applicable contingent deferred sales charge. Performance figures prior to January 12, 2007, are those of the Alger Green Institutional Fund and performance prior to October 19, 2006, represents the performance of the Alger Socially Responsible Growth Institutional Fund Class I, the predecessor fund to the Alger Green Institutional Fund. The pre - decessor fund followed different investment strategies and had a different portfolio manager. As of January 12, 2007, the Alger Green Institutional Fund became the Alger Green Fund. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. - 16 - ALGER MID CAP FOCUS FUND Fund Highlights Through April 30, 2017 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Mid Cap Focus Fund Class A shares, with an initial 5.25% maximum sales charge, and the Russell Midcap Growth Index (an unmanaged index of common stocks) from March 30, 2007, the inception date of the Alger Mid Cap Focus Fund Class A, through April 30, 2017. Prior to December 30, 2015, the Fund followed different investment strategies under the name “Alger Analyst Fund” and was managed by a different portfolio manager. Accordingly, performance prior to that date does not reflect the Fund’s current investment strategies and investment personnel. The figures for the Alger Mid Cap Focus Fund Class A and the Russell Midcap Growth Index include reinvestment of dividends. Performance for the Alger Mid Cap Focus Fund Class C, Class I and Class Z shares will vary from the results shown above due to the operating expenses and the current maximum sales charge of each share class. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. - 17 - ALGER MID CAP FOCUS FUND Fund Highlights Through April 30, 2017 (Unaudited) (Continued) PERFORMANCE COMPARISON AS OF 4/30/17 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 3/30/2007 Class A (Inception 3/30/07) 1.39 % 7.18 % 4.44 % 5.02 % Class C (Inception 9/24/08) * 5.22 % 7.65 % 4.29 % 4.86 % Class I (Inception 9/24/08) † 7.00 % 8.34 % 5.00 % 5.57 % Russell Midcap Growth Index 15.83 % 12.28 % 7.83 % 8.22 % Since 1 YEAR 5 YEARS 10 YEARS 10/14/2016 Class Z (Inception 10/14/16) n/a n/a n/a 10.13 % Russell Midcap Growth Index n/a n/a n/a 12.32 % The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Class A returns reflect the maximum initial sales charge and Class C returns reflect the applicable contingent deferred sales charge. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. * Since inception performance is calculated since the inception of the Class A shares. Historical performance prior to September 24, 2008, inception of the class, is that of the Fund's Class A shares, reduced to reflect the current maximum sales charge and the higher operating expenses of Class C shares. † Since inception performance is calculated since the inception of the Class A shares. Historical performance prior to September 24, 2008, inception of the class, is that of the Fund's Class A shares, which has been adjusted to remove the front-end sales charge imposed by Class A shares. - 18 - ALGER DYNAMIC OPPORTUNITIES FUND Fund Highlights Through April 30, 2017 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in Alger Dynamic Opportunities Fund Class A shares, with an initial 5.25% maximum sales charge, and the S&P 500 Index and the HFRI Equity Hedge (Total) Index (an unmanaged indices of common stocks) from November 2, 2009, the inception date of the Alger Dynamic Opportunities Fund Class A, through April 30, 2017. Effective March 1, 2017, Weatherbie Capital, LLC, a wholly-owned subsidiary of Alger Associates, Inc., the parent company of Fred Alger Management, Inc., began providing investment management for a portion of the assets of the Alger Dynamic Opportunities Fund. The figures for the Alger Dynamic Opportunities Fund Class A and the S&P 500 Index and the HFRI Equity Hedge (Total) Index include reinvestment of dividends. Performance for the Alger Dynamic Opportunities Fund Class C and Class Z shares will vary from the results shown above due to the operating expenses and the current maximum sales charge of each share class. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. - 19 - ALGER DYNAMIC OPPORTUNITIES FUND Fund Highlights Through April 30, 2017 (Unaudited) (Continued) PERFORMANCE COMPARISON AS OF 4/30/17 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 11/2/2009 Class A (Inception 11/2/09) 4.16 % 4.76 % n/a 4.85 % Class C (Inception 12/29/10) * 8.00 % 5.11 % n/a 4.81 % S&P 500 Index 17.92 % 13.68 % n/a 14.06 % HFRI Equity Hedge (Total) Index 11.20 % 5.22 % n/a 4.93 % \ Since 1 YEAR 5 YEARS 10 YEARS 12/29/2010 Class Z (Inception 12/29/10) 10.25 % 6.21 % n/a 5.41 % S&P 500 Index 17.92 % 13.68 % n/a 12.97 % HFRI Equity Hedge (Total) Index 11.20 % 5.22 % n/a n/a The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Class A returns reflect the maximum initial sales charge and Class C returns reflect the applicable contingent deferred sales charge. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. * Since inception performance is calculated since the inception of the Class A shares. Historical performance prior to December 29, 2010, inception of the class, is that of the Fund's Class A shares, reduced to reflect the current maximum sales charge and the higher operating expenses of Class C shares. - 20 - ALGER EMERGING MARKETS FUND Fund Highlights Through April 30, 2017 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in Alger Emerging Markets Fund Class A shares, with an initial 5.25% maximum sales charge, and the MSCI Emerging Markets Index (an unmanaged index of common stocks) from December 29, 2010, the inception date of the Alger Emerging Markets Fund Class A, through April 30, 2017. The figures for the Alger Emerging Markets Fund Class A and the MSCI Emerging Markets Index include reinvestment of dividends. Performance for the Alger Emerging Markets Fund Class C, Class I, Class Y, Class Y-2 and Class Z shares will vary from the results shown above due to differences in expense and sales charges those classes bear. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. - 21 - ALGER EMERGING MARKETS FUND Fund Highlights Through April 30, 2017 (Unaudited) (Continued) PERFORMANCE COMPARISON AS OF 4/30/17 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 12/29/2010 Class A (Inception 12/29/10) 11.33 % 1.81 % n/a (0.98 )% Class C (Inception 12/29/10) 15.60 % 2.17 % n/a (0.96 )% Class I (Inception 12/29/10) 17.50 % 2.93 % n/a (0.23 )% MSCI Emerging Markets Index 19.58 % 1.85 % n/a 0.38 % 1 YEAR 5 YEARS 10 YEARS Since 5/9/2016 Class Y (Inception 5/9/16) n/a n/a n/a 22.42 % Class Y-2 (Inception 5/9/16) n/a n/a n/a 22.42 % MSCI Emerging Markets Index n/a n/a n/a 25.37 % Since 1 YEAR 5 YEARS 10 YEARS 2/28/2014 Class Z (Inception 2/28/14) 17.71 % n/a n/a 1.85 % MSCI Emerging Markets Index 19.58 % n/a n/a 3.16 % The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Class A returns reflect the maximum initial sales charge and Class C returns reflect the applicable contingent deferred sales charge. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. - 22 - PORTFOLIO SUMMARY† April 30, 2017 (Unaudited) Alger Responsible Alger Mid Cap Focus Alger Dynamic SECTORS Alger Spectra Fund * Investing Fund Fund Opportunities Fund * Consumer Discretionary 21.0 % 19.6 % 9.1 % 10.5 % Consumer Staples 3.7 3.6 3.0 0.5 Energy 1.9 0.7 2.2 1.0 Financials 5.1 2.9 8.4 6.2 Health Care 14.7 13.1 17.2 12.6 Industrials 6.1 14.5 18.6 6.1 Information Technology 42.3 39.4 20.6 23.9 Market Indices 0.0 0.0 0.0 (1.8 ) Materials 1.0 0.6 6.6 0.5 Real Estate 1.8 1.0 2.8 2.2 Telecommunication Services 1.3 0.0 0.0 0.0 Utilities 0.0 0.0 0.0 (0.2 ) Short-Term Investments and Net Other Assets 1.1 4.6 11.5 38.5 % Alger Emerging Markets COUNTRY Fund Bermuda 0.5 % Brazil 8.1 Chile 0.5 China 22.8 Colombia 0.7 Hong Kong 4.2 India 10.5 Indonesia 2.6 Luxembourg 1.5 Malaysia 1.7 Mexico 2.4 Netherlands 2.5 Peru 0.7 Philippines 1.5 Russia 1.1 South Africa 5.6 South Korea 14.0 Switzerland 1.2 Taiwan 10.4 Thailand 1.6 Turkey 1.1 United Kingdom 1.3 United States 0.1 Cash and Net Other Assets 3.4 % * Includes short sales as a reduction of sector exposure. † Based on net assets for each Fund - 23 - THE ALGER FUNDS |II ALGER SPECTRA FUND Schedule of Investments April 30, 2017 (Unaudited) COMMON STOCKS—97.8% SHARES VALUE AEROSPACE & DEFENSE—0.3% General Dynamics Corp. 83,471 $ 16,175,845 ALTERNATIVE CARRIERS—0.6% Level 3 Communications, Inc.* 489,866 APPAREL ACCESSORIES & LUXURY GOODS—0.6% Kate Spade & Co.* 302,358 5,261,029 PVH Corp. 284,759 28,769,202 APPAREL RETAIL—0.3% The TJX Cos., Inc. 186,155 APPLICATION SOFTWARE—4.0% Adobe Systems, Inc.* 431,994 57,774,877 Autodesk, Inc.* 659,375 59,389,906 salesforce.com, Inc.* 1,104,380 95,109,206 ASSET MANAGEMENT & CUSTODY BANKS—0.2% WisdomTree Investments, Inc. 1,179,915 AUTO PARTS & EQUIPMENT—0.9% Delphi Automotive PLC. 567,699 AUTOMOTIVE RETAIL—0.0% Carvana Co.* 226,822 BIOTECHNOLOGY—4.9% ACADIA Pharmaceuticals, Inc.* 462,682 15,883,873 Alexion Pharmaceuticals, Inc.* 138,225 17,662,390 BioMarin Pharmaceutical, Inc.* 285,403 27,353,023 Celgene Corp.* 867,292 107,587,573 Incyte Corp.* 337,288 41,918,153 TESARO, Inc.* 69,190 10,211,752 Vertex Pharmaceuticals, Inc.* + 341,686 40,421,454 BREWERS—0.8% Molson Coors Brewing Co., Cl. B 458,685 BROADCASTING—2.4% CBS Corp., Cl. B 1,890,274 BUILDING PRODUCTS—0.2% Johnson Controls International PLC. 283,886 CABLE & SATELLITE—3.1% Charter Communications, Inc., Cl. A* 97,832 33,767,693 Comcast Corporation, Cl. A 3,386,132 132,702,513 CONSTRUCTION MATERIALS—0.3% Vulcan Materials Co. 138,941 CONSUMER FINANCE—0.2% LendingClub Corp.* 1,948,814 DATA PROCESSING & OUTSOURCED SERVICES—3.9% Visa, Inc., Cl. A + 2,263,097 DIVERSIFIED BANKS—0.5% JPMorgan Chase & Co. 332,276 - 24 - THE ALGER FUNDS | II ALGER SPECTRA FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE ELECTRICAL COMPONENTS & EQUIPMENT—0.4% Rockwell Automation, Inc. 146,614 $ 23,069,713 FINANCIAL EXCHANGES & DATA—1.7% IntercontinentalExchange Group, Inc. 1,068,802 64,341,880 S&P Global, Inc. 205,552 27,583,023 FOOD DISTRIBUTORS—0.6% Performance Food Group Co.* 1,211,835 FOOTWEAR—0.3% NIKE, Inc., Cl. B 336,563 HEALTH CARE EQUIPMENT—2.6% Boston Scientific Corp.* 538,496 14,205,524 Danaher Corp. 458,602 38,215,305 DexCom, Inc.* 321,083 25,031,631 Edwards Lifesciences Corp.* 219,538 24,076,732 Medtronic PLC. 465,521 38,680,140 HEALTH CARE SERVICES—0.4% Envision Healthcare Corp.* 373,626 HOME ENTERTAINMENT SOFTWARE—0.9% Electronic Arts, Inc.* 492,172 HOME IMPROVEMENT RETAIL—1.7% The Home Depot, Inc. 565,409 HOTELS RESORTS & CRUISE LINES—0.8% Marriott International, Inc., Cl. A 195,380 18,447,780 Norwegian Cruise Line Holdings Ltd.* 490,139 26,433,196 HOUSEWARES & SPECIALTIES—0.8% Newell Brands, Inc. 868,600 HYPERMARKETS & SUPER CENTERS—0.4% Costco Wholesale Corp. 134,112 INDUSTRIAL CONGLOMERATES—3.2% Honeywell International, Inc. + 1,297,411 INDUSTRIAL GASES—0.7% Air Products & Chemicals, Inc. 281,973 INDUSTRIAL MACHINERY—0.5% Stanley Black & Decker, Inc. 191,138 INTERNET RETAIL—7.0% Amazon.com, Inc.* + 369,533 341,814,330 NetFlix, Inc.* 211,109 32,130,790 INTERNET SOFTWARE & SERVICES—13.3% Alibaba Group Holding Ltd.#* 695,499 80,330,135 Alphabet, Inc., Cl. C* + 343,266 310,985,265 Facebook, Inc., Cl. A* + 1,768,492 265,715,923 Match Group, Inc.* 579,732 10,800,407 Palantir Technologies, Inc., Cl. A* ,@ 348,292 2,117,615 Yahoo! Inc.* 826,181 39,830,186 - 25 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INVESTMENT BANKING & BROKERAGE—0.8% Morgan Stanley 1,015,533 $ 44,043,666 IT CONSULTING & OTHER SERVICES—0.7% Cognizant Technology Solutions Corp., Cl. A* 582,503 LEISURE FACILITIES—0.5% Vail Resorts, Inc. 145,743 LIFE SCIENCES TOOLS & SERVICES—0.5% Illumina, Inc.* 146,890 MANAGED HEALTH CARE—4.7% Aetna, Inc. 506,934 68,471,576 Cigna Corp. 196,171 30,675,259 Humana, Inc. 129,332 28,709,117 UnitedHealth Group, Inc. 718,335 125,622,425 MOVIES & ENTERTAINMENT—2.0% The Walt Disney Co. 660,642 76,370,215 Time Warner, Inc. 316,909 31,459,557 OIL & GAS EQUIPMENT & SERVICES—0.5% Halliburton Company 545,085 OIL & GAS EXPLORATION & PRODUCTION—1.4% Anadarko Petroleum Corp. 926,097 52,806,051 Encana Corp. 471,220 5,042,054 Pioneer Natural Resources Co. 112,202 19,409,824 OTHER DIVERSIFIED FINANCIAL SERVICES—0.9% Bank of America Corp. 2,096,445 PACKAGED FOODS & MEATS—0.1% Pinnacle Foods, Inc. 128,985 PHARMACEUTICALS—1.2% Allergan PLC. 163,675 39,913,786 Bristol-Myers Squibb Co. 424,222 23,777,643 RAILROADS—0.8% Union Pacific Corp. 365,316 RESTAURANTS—1.1% McDonald's Corp. 187,507 26,237,854 Starbucks Corp. + 568,562 34,147,834 SEMICONDUCTOR EQUIPMENT—0.5% Applied Materials, Inc. 662,241 SEMICONDUCTORS—5.4% Broadcom Ltd. 532,074 117,487,260 Cavium Networks, Inc.* 310,289 21,363,398 Microchip Technology, Inc. 959,460 72,515,987 Micron Technology, Inc.* 1,683,380 46,579,124 Microsemi Corp.* 458,952 21,543,207 NVIDIA Corp. 78,205 8,156,781 - 26 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SOFT DRINKS—0.6% PepsiCo, Inc. + 291,712 $ 33,045,135 SYSTEMS SOFTWARE—7.1% Choicestream, Inc.* ,@,(a) 178,292 – Microsoft Corp. + 4,501,357 308,162,900 Red Hat, Inc.* 264,470 23,294,517 ServiceNow, Inc.* 521,820 49,301,554 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—7.6% Apple, Inc. + 2,416,478 347,127,065 Western Digital Corp. 684,375 60,957,281 TOBACCO—1.2% Philip Morris International, Inc. 568,684 TRADING COMPANIES & DISTRIBUTORS—1.0% HD Supply Holdings, Inc.* 935,358 37,694,927 United Rentals, Inc.* 121,184 13,289,038 WIRELESS TELECOMMUNICATION SERVICES—0.7% T-Mobile US, Inc.* 530,610 TOTAL COMMON STOCKS (Cost $4,123,325,649) PREFERRED STOCKS—0.6% SHARES VALUE BIOTECHNOLOGY—0.2% Prosetta Biosciences, Inc., Series D* ,@,(a) 2,912,012 INTERNET SOFTWARE & SERVICES—0.2% Palantir Technologies, Inc., Cl. B* ,@ 1,420,438 8,636,263 Palantir Technologies, Inc., Cl. D* ,@ 185,062 1,125,177 PHARMACEUTICALS—0.2% Intarcia Therapeutics, Inc., Series DD* ,@ 171,099 SYSTEMS SOFTWARE—–% Choicestream, Inc., Cl. A* ,@,(a) 1,537,428 – Choicestream, Inc., Cl. B* ,@,(a) 3,765,639 – – TOTAL PREFERRED STOCKS (Cost $32,736,484) WARRANTS—0.0% SHARES VALUE SYSTEMS SOFTWARE—0.0% Choicestream, Inc., 6/22/26 @,(a) 838,287 – (Cost $837,448) – MASTER LIMITED PARTNERSHIP—1.0% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.0% The Blackstone Group LP. 1,743,031 (Cost $50,964,213) REAL ESTATE INVESTMENT TRUST—1.8% SHARES VALUE SPECIALIZED—1.8% Crown Castle International Corp. 500,238 47,322,515 - 27 - THE ALGER FUNDS II |ALGER SPECTRA FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) REAL ESTATE INVESTMENT TRUST—(CONT.) SHARES VALUE SPECIALIZED—(CONT.) Equinix, Inc. 98,354 $ 41,082,466 Lamar Advertising Co., Cl. A 144,834 10,438,186 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $89,544,206) PRINCIPAL CORPORATE BONDS—0.0% AMOUNT VALUE SYSTEMS SOFTWARE—0.0% Choicestream, Inc., 11.00%, 8/05/18* @,(a) 838,287 – (Cost $836) – SPECIAL PURPOSE VEHICLE—0.1% SHARES VALUE CONSUMER FINANCE—0.1% JS Kred SPV I, LLC. @ 2,715,111 (Cost $2,715,111) Total Investments (Cost $4,300,123,947) (b) 101.3 % Liabilities in Excess of Other Assets (1.3 )% ) NET ASSETS 100.0 % $ # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a )( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At April 30, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $4,380,057,421, amounted to $1,038,265,604 which consisted of aggregate gross unrealized appreciation of $1,145,618,314 and aggregate gross unrealized depreciation of $107,352,710. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 4/30/2017 Choicestream , Inc. 03/14/14 $ % $ 0 % Choicestream , Inc., 11.00%, 8/05/18 08/04/16 % 0 % Choicestream , Inc., 6/22/26 08/04/16 % 0 % Choicestream , Inc., Cl. A 12/17/13 % 0 % Choicestream , Inc., Cl. B 07/10/14 % 0 % Intarcia Therapeutics, Inc., Series DD 03/27/14 % % JS Kred SPV I, LLC. 06/26/15 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Prosetta Biosciences, Inc., Series D 02/06/15 % % Total $ 34,527,324 0.65 % + All or a portion of this security is held as collateral for securities sold short. See Notes to Financial Statements. - 28 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments- Securities Sold Short April 30, 2017 (Unaudited) COMMON STOCKS—-2.4% SHARES VALUE APPLICATION SOFTWARE—0.0% Globant SA* (24,679 ) $ ) ASSET MANAGEMENT & CUSTODY BANKS—-0.3% Janus Capital Group, Inc. (741,670 ) (10,131,212 ) T. Rowe Price Group, Inc. (108,522 ) (7,693,125 ) ) AUTO PARTS & EQUIPMENT—-0.2% Gentex Corp. (475,453 ) ) CASINOS & GAMING—-0.3% Wynn Resorts Ltd. (116,146 ) ) DATA PROCESSING & OUTSOURCED SERVICES—-0.2% Fidelity National Information Services, Inc. (157,902 ) ) INTERNET SOFTWARE & SERVICES—-0.6% GrubHub, Inc.* (645,200 ) (27,730,696 ) Shutterstock, Inc.* (70,972 ) (3,068,120 ) ) SYSTEMS SOFTWARE—-0.5% Symantec Corp. (855,880 ) ) TRADING COMPANIES & DISTRIBUTORS—-0.3% WW Grainger, Inc. (71,978 ) ) TOTAL COMMON STOCKS (Proceeds$119,596,420) $ ) Total (Proceeds $119,596,420) $ ) * Non-income producing security. . See Notes to Financial Statements. - 29 - THE ALGER FUNDS II | ALGER RESPONSIBLE INVESTING FUND Schedule of Investments April 30, 2017 (Unaudited) COMMON STOCKS—94.4% SHARES VALUE AEROSPACE & DEFENSE—2.3% Hexcel Corp. 13,572 $ 702,351 Lockheed Martin Corp. 2,115 569,887 AIR FREIGHT & LOGISTICS—0.5% United Parcel Service, Inc., Cl. B 2,503 APPAREL ACCESSORIES & LUXURY GOODS—1.2% PVH Corp. 6,412 APPLICATION SOFTWARE—4.1% Autodesk, Inc.* 6,125 551,679 salesforce.com, Inc.* 10,186 877,218 SAP SE# 8,701 871,666 AUTOMOBILE MANUFACTURERS—1.7% Tesla, Inc.* 3,085 BIOTECHNOLOGY—4.2% Biogen, Inc.* 2,190 593,950 Bioverativ, Inc.* 1,095 64,397 Celgene Corp.* 5,574 691,455 Incyte Corp.* 3,158 392,476 Vertex Pharmaceuticals, Inc.* 4,952 585,821 BUILDING PRODUCTS—2.3% Allegion PLC. 8,562 673,316 Johnson Controls International PLC. 14,899 619,351 COMMUNICATIONS EQUIPMENT—1.4% Cisco Systems, Inc. 23,036 CONSTRUCTION & ENGINEERING—0.5% AECOM* 8,997 DATA PROCESSING & OUTSOURCED SERVICES—2.6% Visa, Inc., Cl. A 16,088 DIVERSIFIED BANKS—1.0% JPMorgan Chase & Co. 6,240 ELECTRICAL COMPONENTS & EQUIPMENT—0.5% Rockwell Automation, Inc. 1,850 ENVIRONMENTAL & FACILITIES SERVICES—2.0% Covanta Holding Corp. 27,828 404,897 Tetra Tech, Inc. 15,765 692,872 FOOD DISTRIBUTORS—0.6% Performance Food Group Co.* 13,821 FOOTWEAR—1.4% NIKE, Inc., Cl. B 13,876 HEALTH CARE FACILITIES—0.6% HCA Holdings, Inc.* 3,887 HEALTH CARE TECHNOLOGY—0.5% Agilent Technologies, Inc. 4,963 - 30 - THE ALGER FUNDS II | ALGER RESPONSIBLE INVESTING FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HOME ENTERTAINMENT SOFTWARE—1.2% Electronic Arts, Inc.* 6,791 $ HOME IMPROVEMENT RETAIL—2.4% The Home Depot, Inc. 8,554 HOTELS RESORTS & CRUISE LINES—1.2% Royal Caribbean Cruises Ltd. 6,087 HOUSEHOLD PRODUCTS—1.6% The Procter & Gamble Co. 9,973 HOUSEWARES & SPECIALTIES—1.2% Newell Brands, Inc. 13,735 INDUSTRIAL CONGLOMERATES—5.2% 3M Co. 2,765 541,470 General Electric Co. 21,179 613,979 Honeywell International, Inc. 13,395 1,756,621 INDUSTRIAL GASES—0.6% Air Products & Chemicals, Inc. 2,200 INDUSTRIAL MACHINERY—1.2% Woodward Governor Co. 4,802 324,951 Xylem, Inc. 6,701 344,499 INTERNET RETAIL—6.2% Amazon.com, Inc.* 3,708 INTERNET SOFTWARE & SERVICES—14.5% Alphabet, Inc., Cl. A* 1,867 1,726,079 Alphabet, Inc., Cl. C* 2,726 2,469,647 eBay, Inc.* 12,767 426,545 Facebook, Inc., Cl. A* 22,796 3,425,099 INVESTMENT BANKING & BROKERAGE—1.9% Morgan Stanley 20,569 892,077 TD Ameritrade Holding Corp. 4,014 153,616 LEISURE FACILITIES—0.7% Vail Resorts, Inc. 2,123 MANAGED HEALTH CARE—2.4% Aetna, Inc. 6,850 925,230 Humana, Inc. 1,935 429,531 MOVIES & ENTERTAINMENT—2.6% The Walt Disney Co. 12,468 OIL & GAS EXPLORATION & PRODUCTION—0.7% Encana Corp. 35,254 PHARMACEUTICALS—5.4% Bristol-Myers Squibb Co. 16,842 943,994 Johnson & Johnson 11,268 1,391,260 Merck & Co., Inc. 10,525 656,023 - 31 - THE ALGER FUNDS II | ALGER RESPONSIBLE INVESTING FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE RESTAURANTS—1.0% Starbucks Corp. 9,038 $ SEMICONDUCTOR EQUIPMENT—0.7% Lam Research Corp. 2,609 SEMICONDUCTORS—2.5% Broadcom Ltd. 4,078 900,463 Intel Corp. 14,075 508,812 SOFT DRINKS—1.4% PepsiCo, Inc. 6,661 SYSTEMS SOFTWARE—5.1% Choicestream, Inc.* ,@,(a) 3,619 – Microsoft Corp. 41,555 2,844,855 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—7.3% Apple, Inc. 28,427 TOTAL COMMON STOCKS (Cost $31,303,898) PREFERRED STOCKS—0.0% SHARES VALUE SYSTEMS SOFTWARE—0.0% Choicestream, Inc., Cl. A* ,@,(a) 31,215 – Choicestream, Inc., Cl. B* ,@,(a) 69,819 – – TOTAL PREFERRED STOCKS (Cost $66,853) – WARRANTS—0.0% SHARES VALUE SYSTEMS SOFTWARE—0.0% Choicestream, Inc., 6/22/26 @,(a) 10,518 – (Cost $10,508) – REAL ESTATE INVESTMENT TRUST—1.0% SHARES VALUE SPECIALIZED—1.0% Equinix, Inc. 1,361 (Cost $530,823) PRINCIPAL CORPORATE BONDS—0.0% AMOUNT VALUE SYSTEMS SOFTWARE—0.0% Choicestream, Inc., 11.00%, 8/05/18* @,(a) 10,518 – (Cost $11) – Total Investments (Cost $31,912,093) (b) 95.4 % Other Assets in Excess of Liabilities 4.6 % NET ASSETS 100.0 % $ - 32 - THE ALGER FUNDS II | ALGER RESPONSIBLE INVESTING FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a )( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At April 30, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $31,923,304, amounted to $21,095,327 which consisted of aggregate gross unrealized appreciation of $21,480,892 and aggregate gross unrealized depreciation of $385,565. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 4/30/2017 Choicestream , Inc. $ % $ 0 % Choicestream , Inc., 11.00%, 8/05/18 11 % 0 % Choicestream , Inc., 6/22/26 % 0 % Choicestream , Inc., Cl. A % 0 % Choicestream , Inc., Cl. B % 0 % Total $ 0 0.00 % See Notes to Financial Statements. - 33 - THE ALGER FUNDS II | ALGER MID CAP FOCUS FUND Schedule of Investments April 30, 2017 (Unaudited) COMMON STOCKS—82.1% SHARES VALUE AEROSPACE & DEFENSE—1.6% Hexcel Corp. 2,765 $ APPAREL ACCESSORIES & LUXURY GOODS—2.1% PVH Corp. 1,844 APPLICATION SOFTWARE—1.3% Autodesk, Inc.* 1,343 AUTO PARTS & EQUIPMENT—1.1% Delphi Automotive PLC. 1,237 BIOTECHNOLOGY—2.4% Alexion Pharmaceuticals, Inc.* 1,691 BUILDING PRODUCTS—1.3% Johnson Controls International PLC. 2,827 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—3.7% Allison Transmission Holdings, Inc. 6,372 246,469 Wabtec Corp. 1,008 84,561 CONSTRUCTION MATERIALS—1.5% Vulcan Materials Co. 1,078 DATA PROCESSING & OUTSOURCED SERVICES—2.8% Euronet Worldwide, Inc.* 1,454 120,130 WNS Holdings Ltd.#* 4,017 128,624 ELECTRICAL COMPONENTS & EQUIPMENT—2.9% AMETEK, Inc. 2,559 146,375 Rockwell Automation, Inc. 719 113,134 FINANCIAL EXCHANGES & DATA—4.8% IntercontinentalExchange Group, Inc. 3,235 194,747 MarketAxess Holdings, Inc. 1,251 240,842 FOOD DISTRIBUTORS—3.0% Performance Food Group Co.* 10,914 GENERAL MERCHANDISE STORES—2.0% Dollar Tree, Inc.* 2,171 HEALTH CARE EQUIPMENT—4.3% ABIOMED, Inc.* 1,036 135,011 DexCom, Inc.* 1,487 115,927 Intuitive Surgical, Inc.* 163 136,247 HEALTH CARE FACILITIES—3.5% VCA Antech, Inc.* 3,419 HEALTH CARE SERVICES—1.9% Envision Healthcare Corp.* 3,005 HEALTH CARE TECHNOLOGY—3.8% Medidata Solutions, Inc.* 5,254 HOME ENTERTAINMENT SOFTWARE—2.4% Electronic Arts, Inc.* 2,241 - 34 - THE ALGER FUNDS II | ALGER MID CAP FOCUS FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HOUSEWARES & SPECIALTIES—2.4% Newell Brands, Inc. 4,541 $ HUMAN RESOURCE & EMPLOYMENT SERVICES—1.4% WageWorks, Inc.* 1,716 INDUSTRIAL MACHINERY—2.0% Fortive Corp. 1,477 93,435 Stanley Black & Decker, Inc. 633 86,183 IT CONSULTING & OTHER SERVICES—1.0% InterXion Holding NV* 2,185 METAL & GLASS CONTAINERS—2.1% Ball Corp. 2,501 OIL & GAS EXPLORATION & PRODUCTION—2.2% Encana Corp. 11,360 121,552 Pioneer Natural Resources Co. 446 77,153 PHARMACEUTICALS—1.3% Zoetis, Inc. 2,143 RESEARCH & CONSULTING SERVICES—1.7% Verisk Analytics, Inc., Cl. A* 1,885 SEMICONDUCTORS—8.9% Broadcom Ltd. 693 153,021 Cavium Networks, Inc.* 3,400 234,090 Microsemi Corp.* 3,341 156,827 NVIDIA Corp. 1,174 122,448 Skyworks Solutions, Inc. 1,335 133,153 SPECIALIZED CONSUMER SERVICES—1.5% Sotheby's* 2,853 SPECIALTY CHEMICALS—3.0% Axalta Coating Systems Ltd.* 4,957 155,501 WR Grace & Co. 1,585 110,506 SYSTEMS SOFTWARE—1.9% ServiceNow, Inc.* 1,764 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—2.3% Western Digital Corp. 2,360 TRADING COMPANIES & DISTRIBUTORS—4.0% Fastenal Co. 1,744 77,922 HD Supply Holdings, Inc.* 6,927 279,158 TOTAL COMMON STOCKS (Cost $6,536,931) MASTER LIMITED PARTNERSHIP—1.6% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.6% The Blackstone Group LP. 4,751 (Cost $148,259) - 35 - THE ALGER FUNDS II | ALGER MID CAP FOCUS FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) REAL ESTATE INVESTMENT TRUST—4.8% SHARES VALUE MORTGAGE—2.0% Blackstone Mortgage Trust, Inc., Cl. A 5,893 $ SPECIALIZED—2.8% Crown Castle International Corp. 2,653 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $391,594) Total Investments (Cost $7,076,784) (a) 88.5 % Other Assets in Excess of Liabilities 11.5 % NET ASSETS 100.0 % $ # American Depositary Receipts. (a) At April 30, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $7,097,078, amounted to $863,365 which consisted of aggregate gross unrealized appreciation of $993,781 and aggregate gross unrealized depreciation of $130,416. * Non-income producing security. See Notes to Financial Statements. - 36 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments April 30, 2017 (Unaudited) COMMON STOCKS—82.1% SHARES VALUE AEROSPACE & DEFENSE—3.5% General Dynamics Corp. 1,121 $ 217,239 HEICO Corp. 6,285 446,675 TransDigm Group, Inc. 8,618 2,126,319 AIR FREIGHT & LOGISTICS—1.1% XPO Logistics, Inc.* 17,183 APPAREL ACCESSORIES & LUXURY GOODS—1.1% Canada Goose Holdings, Inc.* 25,646 431,622 Kate Spade & Co.* 23,404 407,230 APPAREL RETAIL—0.6% Francesca's Holdings Corp.* 29,430 APPLICATION SOFTWARE—9.4% Blackbaud, Inc. + 7,449 598,974 Ebix, Inc. 19,693 1,215,058 Everbridge, Inc.* 47,140 1,094,119 Globant SA* 4,069 154,174 HubSpot, Inc.* 5,084 340,882 Mobileye NV* 8,355 517,342 Paylocity Holding Corp.* 32,106 1,266,261 RealPage, Inc.* 1,362 50,462 salesforce.com, Inc.* + 5,765 496,482 Ultimate Software Group, Inc.* 8,638 1,750,664 ASSET MANAGEMENT & CUSTODY BANKS—3.5% Affiliated Managers Group, Inc. + 8,949 1,481,865 Virtus Investment Partners, Inc. 4,792 509,869 WisdomTree Investments, Inc. + 97,062 810,467 BIOTECHNOLOGY—8.7% ACADIA Pharmaceuticals, Inc.* 24,098 827,284 Alexion Pharmaceuticals, Inc.* + 4,855 620,372 Biogen, Inc.* 1,345 364,777 BioMarin Pharmaceutical, Inc.* 4,842 464,057 Bioverativ, Inc.* 1,362 80,099 Celgene Corp.* 2,251 279,237 Clovis Oncology, Inc.* 3,405 197,115 Gilead Sciences, Inc. + 7,796 534,416 Incyte Corp.* + 6,366 791,167 Neurocrine Biosciences, Inc.* 1,870 99,858 Portola Pharmaceuticals, Inc.* 29,210 1,168,108 Puma Biotechnology, Inc.* 13,703 556,342 Sarepta Therapeutics, Inc.* 2,777 100,694 TESARO, Inc.* 1,350 199,247 Ultragenyx Pharmaceutical, Inc.* 9,296 598,569 BREWERS—0.3% Craft Brew Alliance, Inc.* 18,402 - 37 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE BROADCASTING—1.1% CBS Corp., Cl. B + 7,097 $ 472,376 Nexstar Media Group, Inc. 5,704 393,576 CABLE & SATELLITE—1.8% Comcast Corporation, Cl. A + 37,079 CONSUMER ELECTRONICS—0.4% GoPro, Inc.* 38,156 CONSUMER FINANCE—0.8% LendingClub Corp.* + 105,317 DATA PROCESSING & OUTSOURCED SERVICES—1.7% Visa, Inc., Cl. A + 10,238 933,910 WNS Holdings Ltd.#* 13,822 442,581 DISTRIBUTORS—0.4% LKQ Corp.* 9,057 EDUCATION SERVICES—0.3% Chegg, Inc.* 19,828 178,650 Nord Anglia Education, Inc.* 2,128 68,522 ELECTRICAL COMPONENTS & EQUIPMENT—0.5% Rockwell Automation, Inc. + 2,331 ELECTRONIC COMPONENTS—0.3% Universal Display Corp. 2,814 ELECTRONIC MANUFACTURING SERVICES—0.7% IPG Photonics Corp.* 2,549 321,990 Trimble, Inc.* + 6,560 232,421 ENVIRONMENTAL & FACILITIES SERVICES—2.0% Waste Connections, Inc. 16,820 FINANCIAL EXCHANGES & DATA—0.8% MarketAxess Holdings, Inc. + 3,108 GENERAL MERCHANDISE STORES—0.3% Ollie's Bargain Outlet Holdings, Inc.* 5,807 HEALTH CARE EQUIPMENT—3.7% Abaxis, Inc. 3,833 172,600 ABIOMED, Inc.* 2,323 302,733 Cantel Medical Corp. + 6,511 484,484 DexCom, Inc.* + 6,429 501,205 Edwards Lifesciences Corp.* + 2,533 277,794 Insulet Corp.* 28,352 1,230,760 HEALTH CARE FACILITIES—0.7% US Physical Therapy, Inc. 8,583 HEALTH CARE SERVICES—0.5% Diplomat Pharmacy, Inc.* 26,829 HEALTH CARE SUPPLIES—0.3% Neogen Corp.* 3,550 - 38 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE TECHNOLOGY—1.7% Cotiviti Holdings, Inc.* 11,901 $ 497,343 Medidata Solutions, Inc.* + 13,282 869,041 HOME ENTERTAINMENT SOFTWARE—0.5% Electronic Arts, Inc.* + 4,263 HOME IMPROVEMENT RETAIL—0.4% The Home Depot, Inc. 2,009 HUMAN RESOURCE & EMPLOYMENT SERVICES—0.5% WageWorks, Inc.* 5,607 INDUSTRIAL MACHINERY—1.6% Middleby Corp.* 9,168 1,248,040 Proto Labs, Inc.* 663 38,454 INTERNET RETAIL—2.9% Amazon.com, Inc.* + 1,050 971,239 Wayfair, Inc., Cl. A* 28,632 1,308,769 INTERNET SOFTWARE & SERVICES—8.7% 2U, Inc.* 8,536 387,534 Alphabet, Inc., Cl. C* + 1,275 1,155,099 Cornerstone OnDemand, Inc.* 7,347 288,590 eBay, Inc.* 8,560 285,990 Facebook, Inc., Cl. A* + 8,896 1,336,624 GTT Communications, Inc.* 20,220 556,050 Match Group, Inc.* 7,165 133,484 Palantir Technologies, Inc., Cl. A* ,@ 6,606 40,165 SPS Commerce, Inc.* 1,082 59,791 Stamps.com, Inc.* 17,068 1,811,768 Tencent Holdings Ltd. 6,606 206,985 The Trade Desk, Inc., Cl. A* 17,693 660,834 INVESTMENT BANKING & BROKERAGE—0.1% Evercore Partners, Inc., Cl. A 1,211 IT CONSULTING & OTHER SERVICES—0.3% EPAM Systems, Inc.* 3,189 LEISURE FACILITIES—0.5% Planet Fitness, Inc., Cl. A 18,613 LIFE SCIENCES TOOLS & SERVICES—0.9% Bio-Techne Corp. + 6,584 MANAGED HEALTH CARE—0.5% Humana, Inc. 1,853 MOVIES & ENTERTAINMENT—0.4% Lions Gate Entertainment Corp., Cl. A 5,794 151,629 Lions Gate Entertainment Corp., Cl. B* 6,268 149,492 OIL & GAS EQUIPMENT & SERVICES—0.3% Halliburton Company 4,337 - 39 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE OIL & GAS EXPLORATION & PRODUCTION—1.1% Anadarko Petroleum Corp. + 6,989 $ 398,513 EOG Resources, Inc. 2,800 259,000 Parsley Energy, Inc., Cl. A* 6,653 198,193 PACKAGED FOODS & MEATS—0.3% Hain Celestial Group, Inc.* 5,615 PHARMACEUTICALS—0.2% Aerie Pharmaceuticals, Inc.* 3,697 REAL ESTATE SERVICES—1.8% FirstService Corp. 22,807 REGIONAL BANKS—1.5% Independent Bank Group, Inc. 3,710 223,156 Peapack Gladstone Financial Corp. 1,825 58,510 Signature Bank* 6,482 897,433 REINSURANCE—0.2% Greenlight Capital Re Ltd.* 8,499 RESEARCH & CONSULTING SERVICES—0.5% IHS Markit Ltd.* 1,673 72,608 The Advisory Board Co.* 2,248 114,873 Verisk Analytics, Inc., Cl. A* 2,441 202,139 RESTAURANTS—0.9% Chuy's Holdings, Inc.* 7,338 218,672 Shake Shack, Inc., Cl. A* + 7,564 256,722 Wingstop, Inc. + 7,269 213,927 SEMICONDUCTOR EQUIPMENT—1.0% Applied Materials, Inc. 9,677 392,983 Lam Research Corp. 2,953 427,742 SEMICONDUCTORS—2.9% Broadcom Ltd. + 2,388 527,294 MACOM Technology Solutions Holdings, Inc.* 19,436 950,032 Microsemi Corp.* + 5,843 274,270 NXP Semiconductors NV* + 2,094 221,441 Skyworks Solutions, Inc. 2,867 285,955 SPECIALTY CHEMICALS—0.6% Ecolab, Inc. 1,563 201,768 Flotek Industries, Inc.* + 20,161 242,133 SYSTEMS SOFTWARE—1.8% Microsoft Corp. + 15,088 1,032,924 ServiceNow, Inc.* + 4,464 421,759 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—2.4% Apple, Inc. + 9,679 1,390,388 - 40 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—(CONT.) Stratasys Ltd.* 1,268 $ 31,396 Western Digital Corp. 5,817 518,120 THRIFTS & MORTGAGE FINANCE—1.1% BofI Holding, Inc.* 36,892 TRADING COMPANIES & DISTRIBUTORS—2.0% H&E Equipment Services, Inc. 27,175 573,936 HD Supply Holdings, Inc.* + 15,354 618,766 SiteOne Landscape Supply, Inc.* 7,739 370,002 TOTAL COMMON STOCKS (Cost $59,445,625) PREFERRED STOCKS—0.6% SHARES VALUE BIOTECHNOLOGY—0.2% Prosetta Biosciences, Inc., Series D* ,@,(a) 41,418 INTERNET SOFTWARE & SERVICES—0.2% Palantir Technologies, Inc., Cl. B* ,@ 26,941 163,801 Palantir Technologies, Inc., Cl. D* ,@ 3,510 21,341 PHARMACEUTICALS—0.2% Intarcia Therapeutics, Inc., Series DD* ,@ 2,964 TOTAL PREFERRED STOCKS (Cost $483,464) RIGHTS—0.4% SHARES VALUE BIOTECHNOLOGY—0.4% Adolor Corp., CPR, 12/31/2049* ,@,(b) 49,870 – Tolero Pharmaceuticals, Inc., CDR* @,(a),(i) 126,108 274,172 TOTAL RIGHTS (Cost $67,639) MASTER LIMITED PARTNERSHIP—0.8% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—0.8% The Blackstone Group LP. + 19,860 (Cost $468,909) REAL ESTATE INVESTMENT TRUST—0.8% SHARES VALUE INDUSTRIAL—0.1% Rexford Industrial Realty, Inc. 2,449 SPECIALIZED—0.7% Crown Castle International Corp. + 2,302 217,769 Lamar Advertising Co., Cl. A + 5,187 373,827 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $571,910) - 41 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) PURCHASED OPTIONS—2.6% CONTRACTS VALUE PUT OPTIONS—2.6% S&P 500 Index/ May/ 2315* 9 $ 4,833 Sears Holdings Corp./ January/ 10* 990 435,600 Sears Holdings Corp./ January/ 13* 163 107,580 Sears Holdings Corp./ January/ 20* 740 958,300 Sears Holdings Corp./ January/ 25* 45 78,750 Sears Holdings Corp./ January/ 30* 43 96,105 Sears Holdings Corp./ June/ 27* 43 81,055 Snap, Inc./ January/ 20* 46 11,960 Valeant Pharmaceuticals International, Inc./ January/ 10* 310 86,800 Valeant Pharmaceuticals International, Inc./ January/ 15* 155 100,750 Valeant Pharmaceuticals International, Inc./ January/ 45* 29 101,645 TOTAL PUT OPTIONS (Cost $2,286,210) CALL OPTIONS—0.0% Kellogg Co./ January/ 85* 14 70 (Cost $1,278) 70 TOTAL PURCHASED OPTIONS (Cost $2,287,488) SPECIAL PURPOSE VEHICLE—0.2% SHARES VALUE CONSUMER FINANCE—0.2% JS Kred SPV I, LLC. @ 159,212 (Cost $159,212) Total Investments (Cost $63,484,247) (c) 87.5 % Other Assets in Excess of Liabilities 12.5 % NET ASSETS 100.0 % $ # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a )( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) Right - Contingent Payment Right granted December 13, 2011 and may not be sold. Right is deemed to be illiquid and represents 0.0% of the net assets of the Fund. (c) At April 30, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $66,027,098, amounted to $3,253,195 which consisted of aggregate gross unrealized appreciation of $8,644,329 and aggregate gross unrealized depreciation of $5,391,134. (i) Contingent deferred rights. * Non-income producing security. - 42 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 4/30/2017 Adolor Corp., CPR 10/24/11 $ 0 % $ 0 % Intarcia Therapeutics, Inc., Series DD 03/27/14 % % JS Kred SPV I, LLC. 06/26/15 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Prosetta Biosciences, Inc., Series D 02/06/15 % % Tolero Pharmaceuticals, Inc., CDR 01/11/17 % % Tolero Pharmaceuticals, Inc., CDR 01/11/17 % % Total $ 988,719 1.25 % + All or a portion of this security is held as collateral for securities sold short. See Notes to Financial Statements. - 43 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments- Securities Sold Short April 30, 2017 (Unaudited) COMMON STOCKS—-25.6% SHARES VALUE AIR FREIGHT & LOGISTICS—-0.1% FedEx Corp. (604 ) $ ) AIRLINES—-0.1% American Airlines Group, Inc. (1,420 ) ) APPAREL ACCESSORIES & LUXURY GOODS—-0.2% Carter's, Inc. (1,304 ) (120,020 ) Under Armour, Inc., Cl. A* (2,933 ) (63,030 ) ) APPLICATION SOFTWARE—-0.7% Snap, Inc.* (13,123 ) (295,924 ) SS&C Technologies Holdings, Inc. (1,639 ) (60,217 ) Workday, Inc., Cl. A* (2,170 ) (189,658 ) ) ASSET MANAGEMENT & CUSTODY BANKS—-0.2% Ameriprise Financial, Inc. (1,194 ) ) BIOTECHNOLOGY—-0.5% Agios Pharmaceuticals Inc* (3,199 ) (159,022 ) Alkermes PLC.* (1,337 ) (77,880 ) Genomic Health, Inc.* (4,061 ) (133,444 ) ) BROADCASTING—-0.2% AMC Networks, Inc.* (2,579 ) ) BUILDING PRODUCTS—-1.5% Lennox International, Inc. (936 ) (154,805 ) NCI Building Systems, Inc.* (60,444 ) (1,057,770 ) ) CASINOS & GAMING—-0.3% Wynn Resorts Ltd. (2,049 ) ) COMMUNICATIONS EQUIPMENT—-0.1% F5 Networks, Inc.* (725 ) ) CONSTRUCTION & ENGINEERING—-0.4% Great Lakes Dredge & Dock Corp.* (70,025 ) ) CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—-2.0% Caterpillar, Inc. (15,762 ) ) CONSUMER FINANCE—-0.3% Capital One Financial Corp. (2,926 ) ) DATA PROCESSING & OUTSOURCED SERVICES—-0.5% Automatic Data Processing, Inc. (2,287 ) (238,969 ) Fidelity National Information Services, Inc. (1,967 ) (165,602 ) ) DEPARTMENT STORES—-0.1% Dillard's, Inc. (1,477 ) ) ELECTRICAL COMPONENTS & EQUIPMENT—-0.1% Acuity Brands, Inc. (385 ) ) - 44 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments- Securities Sold Short April 30, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE GAS UTILITIES—-0.2% National Fuel Gas Co. (2,615 ) $ ) GENERAL MERCHANDISE STORES—-0.5% Target Corp. (6,624 ) ) HEALTH CARE DISTRIBUTORS—-0.2% Patterson Cos., Inc. (4,295 ) ) HEALTH CARE EQUIPMENT—-0.3% Globus Medical, Inc., Cl. A* (2,737 ) (83,013 ) ResMed, Inc. (2,193 ) (149,102 ) ) HEALTH CARE FACILITIES—-0.3% Healthsouth Corp. (4,608 ) ) HEALTH CARE SERVICES—-0.2% Express Scripts, Inc.* (2,043 ) ) HEALTH CARE SUPPLIES—-0.1% The Cooper Cos., Inc. (590 ) ) HEALTH CARE TECHNOLOGY—-0.3% Castlight Health, Inc.* (14,800 ) (56,980 ) Cerner Corp.* (2,678 ) (173,401 ) ) HOUSEHOLD APPLIANCES—-0.2% Whirlpool Corp. (752 ) ) INDUSTRIAL MACHINERY—-1.0% Actuant Corp., Cl. A (25,494 ) (695,986 ) Hillenbrand, Inc. (2,189 ) (80,774 ) ) INSURANCE BROKERS—-0.4% Aon PLC. (2,355 ) ) INTEGRATED OIL & GAS—-0.2% Exxon Mobil Corp. (960 ) (78,384 ) Statoil ASA# (6,673 ) (109,637 ) ) INTERNET SOFTWARE & SERVICES—-2.3% Box, Inc.* (8,620 ) (148,609 ) Cimpress NV* (1,923 ) (157,840 ) GrubHub, Inc.* (6,250 ) (268,625 ) Nutanix, Inc., Cl. A* (26,147 ) (397,173 ) Shutterstock, Inc.* (1,383 ) (59,787 ) Twitter, Inc.* (7,313 ) (120,518 ) VeriSign, Inc.* (1,423 ) (126,533 ) WebMD Health Corp.* (1,168 ) (63,341 ) Zillow Group, Inc., Cl. A* (2,928 ) (112,699 ) Zillow Group, Inc., Cl. C* (8,760 ) (341,640 ) ) IT CONSULTING & OTHER SERVICES—-0.3% Accenture PLC., Cl. A (2,003 ) ) - 45 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments- Securities Sold Short April 30, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE LIFE SCIENCES TOOLS & SERVICES—-2.0% Illumina, Inc.* (7,574 ) $ (1,400,130 ) Quintiles IMS Holdings, Inc.* (1,462 ) (123,217 ) ) MARKET INDICES—-1.8% iShares Russell 2000 Growth (4,141 ) (682,064 ) Powershares QQQ Trust Series 1 (5,535 ) (752,705 ) ) MOTORCYCLE MANUFACTURERS—-0.2% Harley-Davidson, Inc. (3,433 ) ) OIL & GAS REFINING & MARKETING—-0.2% Phillips 66 (1,986 ) ) PACKAGED FOODS & MEATS—-0.1% Kellogg Co. (1,360 ) ) PHARMACEUTICALS—-1.8% Perrigo Co., PLC. (1,048 ) (77,489 ) Valeant Pharmaceuticals International, Inc.* (147,471 ) (1,364,107 ) ) PROPERTY & CASUALTY INSURANCE—-1.7% HCI Group, Inc. (16,165 ) (770,909 ) Universal Insurance Holdings, Inc. (20,825 ) (542,491 ) ) REGIONAL BANKS—-0.2% Cullen/Frost Bankers, Inc. (1,670 ) ) RESEARCH & CONSULTING SERVICES—-0.2% FTI Consulting, Inc.* (3,847 ) ) RESTAURANTS—-0.4% Brinker International, Inc. (2,176 ) (96,157 ) Texas Roadhouse, Inc. (2,364 ) (110,824 ) Zoe's Kitchen, Inc.* (10,887 ) (196,510 ) ) SEMICONDUCTORS—-0.4% Analog Devices, Inc. (1,427 ) (108,737 ) Taiwan Semiconductor Manufacturing Co., Ltd.# (6,208 ) (205,299 ) ) SPECIALTY CHEMICALS—-0.1% The Valspar Corp. (1,055 ) ) SPECIALTY STORES—-0.8% Five Below, Inc.* (13,337 ) ) SYSTEMS SOFTWARE—-0.7% Check Point Software Technologies Ltd.* (1,916 ) (199,283 ) Oracle Corp. (3,190 ) (143,422 ) Symantec Corp. (4,514 ) (142,778 ) ) - 46 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments- Securities Sold Short April 30, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—-1.0% Electronics For Imaging, Inc.* (2,488 ) $ (113,901 ) Pure Storage, Inc.* (67,071 ) (711,623 ) ) TRADING COMPANIES & DISTRIBUTORS—-0.2% WW Grainger, Inc. (625 ) ) TOTAL COMMON STOCKS (Proceeds$19,628,393) $ REAL ESTATE INVESTMENT TRUST—-0.4% SHARES VALUE HOTEL & RESORT REITS—-0.2% Host Hotels & Resorts, Inc. (6,449 ) ) OFFICE REITS—-0.1% Boston Properties, Inc. (560 ) ) RETAIL REITS—-0.1% Simon Property Group, Inc. (630 ) ) TOTAL REAL ESTATE INVESTMENT TRUST (Proceeds$287,690) $ ) Total (Proceeds $19,916,083) $ * Non-income producing security. # American Depositary Receipts. See Notes to Financial Statements. - 47 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments April 30, 2017 (Unaudited) COMMON STOCKS—95.5% SHARES VALUE BERMUDA—0.5% OIL & GAS EXPLORATION & PRODUCTION—0.5% Geopark Ltd.* 32,345 $ 229,649 (Cost $208,881) BRAZIL—7.1% DEPARTMENT STORES—0.6% Lojas Renner SA* 26,054 242,775 DIVERSIFIED BANKS—2.5% Banco Bradesco SA* 46,019 484,334 Itau Unibanco Holding SA# 52,030 639,969 DRUG RETAIL—0.8% Raia Drogasil SA 16,739 355,666 HOMEBUILDING—0.6% MRV Engenharia e Participacoes SA 53,400 268,140 OTHER DIVERSIFIED FINANCIAL SERVICES—0.5% BM&FBovespa SA - Bolsa de Valores Mercadorias e Futuros 35,700 213,787 RAILROADS—0.7% Rumo SA* 105,522 290,194 REAL ESTATE OPERATING COMPANIES—0.9% BR Malls Participacoes SA 92,728 410,411 STEEL—0.5% Gerdau SA* 68,786 212,353 TOTAL BRAZIL (Cost $2,661,173) CHILE—0.5% SOFT DRINKS—0.5% Embotelladora Andina SA 52,799 218,952 (Cost $179,814) CHINA—22.8% APPAREL ACCESSORIES & LUXURY GOODS—0.9% Li Ning Co., Ltd.* 637,000 418,533 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—0.6% Weichai Power Co., Ltd. 168,000 272,216 CONSTRUCTION MATERIALS—1.5% Anhui Conch Cement Co., Ltd. 112,500 393,413 West China Cement Ltd.* 1,874,000 281,717 DIVERSIFIED BANKS—2.6% China Construction Bank Corp. 1,071,700 869,849 China Merchants Bank Co., Ltd. 101,500 262,984 EDUCATION SERVICES—0.6% New Oriental Education & Technology Group#* 3,764 242,929 ELECTRICAL COMPONENTS & EQUIPMENT—0.5% Byd Co., Ltd. 40,000 235,702 HEALTH CARE FACILITIES—0.6% China Resources Phoenix Healthcare Holdings Co., Ltd.* 206,913 265,490 - 48 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE CHINA—(CONT.) HOTELS RESORTS & CRUISE LINES—0.6% Ctrip.com International Ltd.#* 4,995 $ 252,297 INDUSTRIAL MACHINERY—0.5% Airtac International Group 19,000 216,821 INTEGRATED OIL & GAS—2.1% China Petroleum & Chemical Corp. 643,023 522,162 PetroChina Co., Ltd. 578,000 406,087 INTERNET SOFTWARE & SERVICES—9.0% Alibaba Group Holding Ltd.#* 15,074 1,741,047 Tencent Holdings Ltd. 71,707 2,246,791 LIFE & HEALTH INSURANCE—1.9% China Life Insurance Co., Ltd. 110,000 334,645 Ping An Insurance Group Co., of China Ltd. 89,032 500,554 RENEWABLE ELECTRICITY—0.9% Huaneng Renewables Corp., Ltd. 1,096,360 382,704 STEEL—0.5% Angang Steel Co., Ltd.* 314,000 210,735 TOTAL CHINA (Cost $8,222,173) COLOMBIA—0.7% CONSTRUCTION MATERIALS—0.7% Cementos Argos SA 77,102 287,757 (Cost $284,531) HONG KONG—4.2% CONSTRUCTION & ENGINEERING—1.1% China State Construction International Holdings Ltd. 269,368 488,110 LIFE & HEALTH INSURANCE—1.0% AIA Group Ltd. 67,119 464,554 OIL & GAS EXPLORATION & PRODUCTION—0.5% Kunlun Energy Co., Ltd. 224,000 202,141 WIRELESS TELECOMMUNICATION SERVICES—1.6% China Mobile Ltd. 66,730 710,440 TOTAL HONG KONG (Cost $1,813,614) INDIA—10.5% ALUMINUM—0.8% Hindalco Industries Ltd.* 115,811 357,959 APPAREL ACCESSORIES & LUXURY GOODS—0.9% Titan Co., Ltd.* 52,378 381,937 AUTOMOBILE MANUFACTURERS—1.1% Maruti Suzuki India Ltd.* 4,675 473,124 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—0.7% Tata Motors Ltd.# 8,183 291,888 CONSTRUCTION MATERIALS—1.3% Shree Cement Ltd.* 1,909 565,389 - 49 - THE ALGER FUNDS II |ALGER EMERGING MARKETS FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INDIA—(CONT.) DIVERSIFIED BANKS—3.1% HDFC Bank Ltd. 35,095 $ 853,399 Kotak Mahindra Bank Ltd. 35,874 503,244 OIL & GAS REFINING & MARKETING—1.1% Reliance Industries Ltd.* 23,364 506,307 PHARMACEUTICALS—0.4% Aurobindo Pharma Ltd. 21,189 200,266 TOBACCO—1.1% ITC Ltd.* 111,787 482,630 TOTAL INDIA (Cost $3,512,459) INDONESIA—2.6% DIVERSIFIED BANKS—1.1% Bank Rakyat Indonesia Persero Tbk., PT 479,569 463,216 HEALTH CARE FACILITIES—0.9% Mitra Keluarga Karyasehat Tbk PT 2,128,500 405,611 INTEGRATED TELECOMMUNICATION SERVICES—0.6% Telekomunikasi Indonesia Persero Tbk PT 813,000 268,198 TOTAL INDONESIA (Cost $1,074,644) LUXEMBOURG—1.5% APPLICATION SOFTWARE—0.9% Globant SA* 10,074 381,704 PACKAGED FOODS & MEATS—0.6% Adecoagro SA* 26,198 290,536 TOTAL LUXEMBOURG (Cost $623,925) MALAYSIA—1.7% CONSTRUCTION & ENGINEERING—0.8% IJM Corp., Bhd 414,100 333,875 DIVERSIFIED BANKS—0.9% Malayan Banking Bhd 180,800 398,798 TOTAL MALAYSIA (Cost $702,431) MEXICO—2.4% AIRPORT SERVICES—0.6% Grupo Aeroportuario del Sureste SAB de CV# 1,375 260,425 DIVERSIFIED METALS & MINING—0.6% Grupo Mexico SAB de CV 88,600 258,902 PACKAGED FOODS & MEATS—0.5% Gruma SAB de CV, Cl. B 17,005 226,775 REGIONAL BANKS—0.7% Banregio Grupo Financiero SAB de CV 55,278 319,184 TOTAL MEXICO (Cost $1,008,655) NETHERLANDS—2.5% FOOD RETAIL—1.5% X5 Retail Group NV*,(a) 17,990 634,148 - 50 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE NETHERLANDS—(CONT.) INTERNET SOFTWARE & SERVICES—1.0% Yandex NV* 16,543 $ 450,962 TOTAL NETHERLANDS (Cost $711,990) PERU—0.7% DIVERSIFIED BANKS—0.7% Credicorp Ltd. 2,100 322,686 (Cost $340,507) PHILIPPINES—1.5% CONSTRUCTION MATERIALS—0.5% CEMEX Holdings Philippines, Inc.* (b) 1,490,900 218,205 DIVERSIFIED BANKS—1.0% Metropolitan Bank & Trust Co. 262,140 441,220 TOTAL PHILIPPINES (Cost $756,843) RUSSIA—1.1% DIVERSIFIED BANKS—1.1% Sberbank of Russia PJSC# 39,040 465,428 (Cost $403,663) SOUTH AFRICA—5.6% CABLE & SATELLITE—2.5% Naspers Ltd. 5,761 1,095,205 DIVERSIFIED BANKS—0.8% Capitec Bank Holdings Ltd.* 6,254 357,002 DIVERSIFIED CHEMICALS—0.7% Sasol Ltd. 9,687 296,787 FOOD DISTRIBUTORS—0.5% Bid Corp Ltd. 10,800 228,744 GOLD—0.5% AngloGold Ashanti Ltd. 18,496 211,765 PHARMACEUTICALS—0.6% Aspen Pharmacare Holdings Ltd. 12,585 260,969 TOTAL SOUTH AFRICA (Cost $1,998,580) SOUTH KOREA—14.0% AUTOMOBILE MANUFACTURERS—1.0% Hyundai Motor Co. 3,376 427,041 BIOTECHNOLOGY—1.4% Hugel, Inc.* 903 369,761 Seegene, Inc.* 7,437 232,873 COMMODITY CHEMICALS—0.8% LG Chem Ltd. 1,418 341,112 DIVERSIFIED BANKS—1.2% Hana Financial Group, Inc.* 15,684 538,736 DIVERSIFIED METALS & MINING—0.7% POSCO* 1,269 299,628 LIFE & HEALTH INSURANCE—0.9% Samsung Life Insurance Co., Ltd.* 3,943 379,126 - 51 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SOUTH KOREA—(CONT.) PERSONAL PRODUCTS—1.5% Cosmax, Inc. 2,802 $ 349,765 LG Household & Health Care Ltd.* 423 321,713 SEMICONDUCTOR EQUIPMENT—0.7% Viatron Technologies, Inc. 17,584 317,989 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—5.3% Samsung Electronics Co., Ltd. 1,194 2,341,051 TRUCKING—0.5% CJ Korea Express Corp.* 1,626 237,703 TOTAL SOUTH KOREA (Cost $5,062,556) SWITZERLAND—1.2% IT CONSULTING & OTHER SERVICES—1.2% Luxoft Holding, Inc.* 8,917 549,733 (Cost $376,170) TAIWAN—10.4% COMPUTER HARDWARE—1.0% Quanta Computer, Inc.* 207,000 428,096 DIVERSIFIED BANKS—1.1% Chinatrust Financial Holding Co., Ltd.* 795,000 495,596 ELECTRONIC COMPONENTS—1.7% Chunghwa Precision Test Tech Co., Ltd.* 6,000 233,035 Delta Electronics, Inc.* 91,000 511,334 ELECTRONIC EQUIPMENT & INSTRUMENTS—0.5% Egis Technology, Inc.* 40,000 219,968 ENVIRONMENTAL & FACILITIES SERVICES—1.2% Sunny Friend Environmental Technology Co., Ltd. 108,000 521,412 LIFE & HEALTH INSURANCE—1.1% Cathay Financial Holding Co., Ltd.* 288,000 460,759 RESTAURANTS—0.9% Gourmet Master Co., Ltd. 40,650 407,493 SEMICONDUCTORS—1.9% Silergy Corp.* 27,000 487,402 Taiwan Semiconductor Manufacturing Co., Ltd.* 57,000 366,556 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—1.0% Primax Electronics Ltd. 273,000 454,240 TOTAL TAIWAN (Cost $4,027,202) THAILAND—1.6% CONSTRUCTION & ENGINEERING—0.9% Sino-Thai Engineering & Construction PCL* 586,477 411,773 OIL & GAS EXPLORATION & PRODUCTION—0.7% PTT Exploration & Production PCL 111,585 313,100 TOTAL THAILAND (Cost $599,130) - 52 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE TURKEY—1.1% DIVERSIFIED BANKS—0.5% Akbank TAS* 84,044 $ 224,962 PACKAGED FOODS & MEATS—0.6% Ulker Biskuvi Sanayi AS* 48,800 277,212 TOTAL TURKEY (Cost $463,836) UNITED KINGDOM—1.3% COPPER—0.4% Antofagasta PLC. 16,440 178,377 HEALTH CARE FACILITIES—0.9% NMC Health PLC. 15,980 411,973 TOTAL UNITED KINGDOM (Cost $358,873) TOTAL COMMON STOCKS (Cost $35,391,650) PREFERRED STOCKS—1.0% SHARES VALUE BRAZIL—1.0% INTEGRATED OIL & GAS—1.0% Petroleo Brasileiro SA* 104,048 457,891 (Cost $467,821) SPECIAL PURPOSE VEHICLE—0.1% SHARES VALUE UNITED STATES—0.1% CONSUMER FINANCE—0.1% JS Kred SPV I, LLC. @ 43,241 49,113 (Cost $43,241) Total Investments (Cost $35,902,712) (c) 96.6 % 42,598,919 Other Assets in Excess of Liabilities 3.4 % 1,504,696 NET ASSETS 100.0 % $ - 53 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments April 30, 2017 (Unaudited) (Continued) # American Depositary Receipts. (a) Global Depositary Receipts. (b) Pursuant to Securities and Exchange Commission Rule 144A, these securities may be sold prior to their maturity only to qualified institutional buyers. These securities are however deemed to be liquid and represent 0.5% of the net assets of the Portfolio. (c) At April 30, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $36,044,462, amounted to $6,554,457 which consisted of aggregate gross unrealized appreciation of $7,474,233 and aggregate gross unrealized depreciation of $919,776. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 4/30/2017 JS Kred SPV I, LLC. 06/26/15 $ % $ % Total $ 49,113 0.11 % See Notes to Financial Statements. - 54 - THE ALGER FUNDS II Statement of Assets and Liabilities April 30, 2017 (Unaudited) Alger Responsible Alger Spectra Fund Investing Fund ASSETS: Investments in securities, at value (Identified cost below)* see accompanying schedules of investments $ 5,408,480,424 $ 53,018,631 Investments in affiliated securities, at value (Identified cost below)** see accompanying schedules of investments 9,842,601 — Cash and cash equivalents (a) 51,554,439 2,137,716 Receivable for investment securities sold 142,149,146 1,224,547 Receivable for shares of beneficial interest sold 12,456,332 702,162 Dividends and interest receivable 2,440,878 28,868 Receivable from Investment Manager — 4,413 Prepaid expenses 474,326 80,978 Total Assets 5,627,398,146 57,197,315 LIABILITIES: Securities sold short, at value ‡ 127,898,878 — Payable for investment securities purchased 135,140,151 1,460,580 Payable for shares of beneficial interest redeemed 9,266,499 52,268 Accrued investment advisory fees 3,375,063 31,333 Accrued transfer agent fees 1,350,843 29,814 Accrued distribution fees 1,097,711 13,789 Accrued administrative fees 118,450 1,214 Accrued shareholder administrative fees 55,524 639 Accrued other expenses 418,815 33,848 Total Liabilities 278,721,934 1,623,485 NET ASSETS $ $ NET ASSETS CONSIST OF: Paid in capital (par value of $.001 per share) 4,090,347,225 28,699,801 Undistributed net investment income (accumulated loss) (10,531,263 ) 11,990 Undistributed net realized gain 158,963,639 5,755,501 Net unrealized appreciation on investments 1,109,896,611 21,106,538 NET ASSETS $ $ * Identified cost $ 4,282,641,069 $ 31,833,672 ** Identified cost $ 17,482,878 $ 78,421 ‡ Proceeds received on short sales $ 119,596,420 $ — (a)Includes restricted cash held as collateral for short sales $ 46,843,073 $ — See Notes to Financial Statements. - 55 - THE ALGER FUNDS II Statement of Assets and Liabilities April 30, 2017 (Unaudited) (Continued) Alger Responsible Alger Spectra Fund Investing Fund NET ASSETS BY CLASS: Class A $ 1,611,495,989 $ 31,887,832 Class C $ 760,088,890 $ 6,088,871 Class I $ 768,664,868 $ 12,383,120 Class Z $ 2,208,426,465 $ 5,214,007 SHARES OF BENEFICIAL INTEREST OUTSTANDING — NOTE 6: Class A 85,050,471 3,149,136 Class C 43,163,226 646,373 Class I 40,204,126 1,224,837 Class Z 114,306,649 513,773 NET ASSET VALUE PER SHARE: Class A — Net Asset Value Per Share Class A $ 18.95 $ 10.13 Class A — Offering Price Per Share (includes a 5.25% sales charge) $ 20.00 $ 10.69 Class C — Net Asset Value Per Share Class C $ 17.61 $ 9.42 Class I — Net Asset Value Per Share Class I $ 19.12 $ 10.11 Class Z — Net Asset Value Per Share Class Z $ 19.32 $ 10.15 See Notes to Financial Statements. - 56 - THE ALGER FUNDS II Statement of Assets and Liabilities April 30, 2017 (Unaudited) (Continued) Alger Mid Cap Focus Alger Dynamic Fund Opportunities Fund ASSETS: Investments in securities, at value (Identified cost below)* see accompanying schedules of investments $ 7,960,443 $ 68,772,303 Investments in affiliated securities, at value (Identified cost below)** see accompanying schedules of investments — 507,989 Cash and cash equivalents (a) 971,391 31,712,529 Receivable for investment securities sold 66,852 1,500,544 Receivable for shares of beneficial interest sold — 63,327 Dividends and interest receivable 5,586 23,332 Receivable from Investment Manager 11,191 — Receivable for escrow*** — 93,825 Prepaid expenses 75,330 61,754 Total Assets 9,090,793 102,735,603 LIABILITIES: Securities sold short, at value ‡ — 20,580,109 Payable for investment securities purchased 66,960 2,737,956 Payable for shares of beneficial interest redeemed — 50,504 Accrued investment advisory fees 5,450 77,078 Accrued transfer agent fees 2,087 16,616 Accrued distribution fees 2,011 9,750 Accrued administrative fees 200 1,767 Accrued shareholder administrative fees 110 798 Dividends payable — 16,617 Accrued other expenses 23,695 29,023 Total Liabilities 100,513 23,520,218 NET ASSETS $ $ NET ASSETS CONSIST OF: Paid in capital (par value of $.001 per share) 8,250,600 71,993,263 Undistributed net investment income (accumulated loss) (11,220 ) (1,769,842 ) Undistributed net realized gain (accumulated realized loss) (132,759 ) 3,789,267 Net unrealized appreciation on investments 883,659 5,202,697 NET ASSETS $ $ * Identified cost $ 7,076,784 $ 63,230,227 ** Identified cost $ — $ 254,020 *** Identified cost escrow receivable $ — $ 23,146 ‡ Proceeds received on short sales $ — $ 19,916,083 (a)Includes restricted cash held as collateral for short sales $ — $ 7,644,839 See Notes to Financial Statements. - 57 - THE ALGER FUNDS II Statement of Assets and Liabilities April 30, 2017 (Unaudited) (Continued) Alger Mid Cap Focus Alger Dynamic Fund Opportunities Fund NET ASSETS BY CLASS: Class A $ 6,689,768 $ 23,382,114 Class C $ 366,073 $ 6,088,992 Class I $ 1,798,536 $ — Class Z $ 135,903 $ 49,757,569 SHARES OF BENEFICIAL INTEREST OUTSTANDING — NOTE 6: Class A 538,734 1,835,700 Class C 31,507 504,170 Class I 145,287 — Class Z 10,966 3,834,765 NET ASSET VALUE PER SHARE: Class A — Net Asset Value Per Share Class A $ 12.42 $ 12.74 Class A — Offering Price Per Share (includes a 5.25% sales charge) $ 13.11 $ 13.44 Class C — Net Asset Value Per Share Class C $ 11.62 $ 12.08 Class I — Net Asset Value Per Share Class I $ 12.38 $ — Class Z — Net Asset Value Per Share Class Z $ 12.39 $ 12.98 See Notes to Financial Statements. - 58 - THE ALGER FUNDS II Statement of Assets and Liabilities April 30, 2017 (Unaudited) (Continued) Alger Emerging Markets Fund ASSETS: Investments in securities, at value (Identified cost below)* see accompanying schedules of investments $ 42,598,919 Cash and cash equivalents 1,136,101 Foreign cash † 242,639 Receivable for investment securities sold 130,099 Receivable for shares of beneficial interest sold 142,908 Dividends and interest receivable 24,500 Receivable from Investment Manager 12,962 Prepaid expenses 133,747 Total Assets 44,421,875 LIABILITIES: Payable for investment securities purchased 185,413 Payable for shares of beneficial interest redeemed 12,738 Foreign capital gain tax payable 27,065 Accrued investment advisory fees 31,669 Accrued transfer agent fees 8,370 Accrued distribution fees 6,522 Accrued administrative fees 968 Accrued shareholder administrative fees 397 Accrued other expenses 45,118 Total Liabilities 318,260 NET ASSETS $ NET ASSETS CONSIST OF: Paid in capital (par value of $.001 per share) 42,575,040 Undistributed net investment income (accumulated loss) (165,780 ) Undistributed net realized gain (accumulated realized loss) (4,974,158 ) Net unrealized appreciation on investments 6,668,513 NET ASSETS $ * Identified cost $ 35,902,712 † Cost of foreign cash $ 241,951 See Notes to Financial Statements. - 59 - THE ALGER FUNDS II Statement of Assets and Liabilities April 30, 2017 (Unaudited) (Continued) Alger Emerging Markets Fund NET ASSETS BY CLASS: Class A $ 5,628,764 Class C $ 3,029,279 Class I $ 14,947,411 Class Y $ 125,213 Class Y-2 $ 122,478 Class Z $ 20,250,470 SHARES OF BENEFICIAL INTEREST OUTSTANDING — NOTE 6: Class A 578,717 Class C 324,335 Class I 1,546,050 Class Y 12,887 Class Y-2 12,598 Class Z 2,072,452 NET ASSET VALUE PER SHARE: Class A — Net Asset Value Per Share Class A $ 9.73 Class A — Offering Price Per Share (includes a 5.25% sales charge) $ 10.27 Class C — Net Asset Value Per Share Class C $ 9.34 Class I — Net Asset Value Per Share Class I $ 9.67 Class Y — Net Asset Value Per Share Class Y $ 9.72 Class Y-2 — Net Asset Value Per Share Class Y-2 $ 9.72 Class Z — Net Asset Value Per Share Class Z $ 9.77 See Notes to Financial Statements. - 60 - THE ALGER FUNDS II Statement of Operations For the six months ended April 30, 2017 (Unaudited) Alger Responsible Alger Spectra Fund Investing Fund INCOME: Dividends (net of foreign withholding taxes*) $ 30,590,310 $ 412,075 Interest 92,202 149 Total Income 30,682,512 412,224 EXPENSES: Advisory fees — Note 3(a) 20,127,056 204,304 Distribution fees — Note 3(c) Class A 1,977,899 38,685 Class C 3,820,977 28,356 Class I 1,043,721 22,906 Shareholder administrative fees — Note 3(f) 332,505 4,067 Administration fees — Note 3(b) 704,670 7,913 Dividends on securities sold short 738,550 — Custodian fees 147,475 17,982 Interest expenses 8,486 152 Borrowing fees on short sales 637,864 — Transfer agent fees and expenses — Note 3(f) 1,614,685 29,044 Printing fees 326,650 14,104 Professional fees 153,095 18,604 Registration fees 88,069 31,120 Trustee fees — Note 3(g) 110,960 1,274 Fund accounting fees 323,366 5,917 Miscellaneous 249,163 4,106 Total Expenses 32,405,191 428,534 Less, expense reimbursements/waivers — Note 3(a) — (22,173 ) Net Expenses 32,405,191 406,361 NET INVESTMENT INCOME (LOSS) (1,722,679 ) 5,863 REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY: Net realized gain on investments 245,627,253 5,815,388 Net realized gain on foreign currency transactions 75 2 Net realized (loss) on short sales (7,489,102 ) — Net change in unrealized appreciation on investments and foreign currency 471,058,964 2,312,380 Net change in unrealized (depreciation) on short sales (13,650,699 ) — Net realized and unrealized gain on investments and foreign currency 695,546,491 8,127,770 NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ $ * Foreign withholding taxes $ (90,088 ) $ 733 See Notes to Financial Statements. - 61 - THE ALGER FUNDS II Statement of Operations For the six months ended April 30, 2017 (Unaudited) (Continued) Alger Mid Cap Focus Alger Dynamic Fund Opportunities Fund INCOME: Dividends (net of foreign withholding taxes*) $ 42,022 $ 282,719 Interest 1,265 37,090 Total Income 43,287 319,809 EXPENSES: Advisory fees — Note 3(a) 32,169 469,832 Distribution fees — Note 3(c) Class A 8,006 32,331 Class C 1,835 31,996 Class I 2,116 — Shareholder administrative fees — Note 3(f) 650 4,964 Administration fees — Note 3(b) 1,181 10,767 Dividends on securities sold short — 119,762 Custodian fees 12,489 28,598 Interest expenses — 2,850 Borrowing fees on short sales — 86,807 Transfer agent fees and expenses — Note 3(f) 7,060 20,442 Printing fees 497 6,706 Professional fees 16,197 21,209 Registration fees 31,117 33,198 Trustee fees — Note 3(g) 170 1,666 Fund accounting fees 2,844 6,473 Miscellaneous 834 9,110 Total Expenses 117,165 886,711 Less, expense reimbursements/waivers — Note 3(a) (64,435 ) — Net Expenses 52,730 886,711 NET INVESTMENT LOSS (9,443 ) (566,902 ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS, OPTIONS, ESCROW RECEIVABLE AND FOREIGN CURRENCY: Net realized gain on investments and purchased options 4,645 7,872,629 Net realized (loss) on foreign currency transactions — (6 ) Net realized (loss) on short sales — (1,540,377 ) Net change in unrealized appreciation on investments, options, escrow receivableand foreign currency 913,597 2,174,595 Net change in unrealized (depreciation) on short sales — (341,420 ) Net realized and unrealized gain on investments, options, escrow receivable and foreign currency 918,242 8,165,421 NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ $ * Foreign withholding taxes $ 33 $ 849 See Notes to Financial Statements. - 62 - THE ALGER FUNDS II Statement of Operations For the six months ended April 30, 2017 (Unaudited) (Continued) Alger Emerging Markets Fund INCOME: Dividends (net of foreign withholding taxes*) $ 196,567 Interest 1,263 Total Income 197,830 EXPENSES: Advisory fees — Note 3(a) 175,464 Distribution fees — Note 3(c) Class A 6,819 Class C 13,261 Class I 16,704 Shareholder administrative fees — Note 3(f) 2,212 Administration fees — Note 3(b) 5,361 Custodian fees 81,204 Transfer agent fees and expenses — Note 3(f) 15,221 Printing fees 5,477 Professional fees 19,531 Registration fees 28,145 Trustee fees — Note 3(g) 826 Fund accounting fees 6,599 Miscellaneous 15,295 Total Expenses 392,119 Less, expense reimbursements/waivers — Note 3(a) (103,821 ) Net Expenses 288,298 NET INVESTMENT LOSS (90,468 ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY: Net realized gain on investments 191,763 Net realized gain on foreign currency transactions 5,878 Net change in unrealized appreciation on investmentsand foreign currency 2,560,535 Net realized and unrealized gain on investments and foreign currency 2,758,176 NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ * Foreign withholding taxes $ 34,517 See Notes to Financial Statements. - 63 - THE ALGER FUNDS II Statements of Changes in Net Assets (Unaudited) Alger Spectra Fund For the For the Six Months Ended Year Ended April 30, 2017 October 31, 2016 Net investment loss $ (1,722,679 ) $ (4,798,291 ) Net realized gain on investments and foreign currency 238,138,227 116,193,776 Net change in unrealized appreciation (depreciation) on investments and foreign currency 457,408,265 (137,655,769 ) Net increase (decrease) in net assets resulting from operations 693,823,813 (26,260,284 ) Dividends and distributions to shareholders from: Net realized gains: Class A (32,000,028 ) (153,383,448 ) Class C (16,722,585 ) (78,165,865 ) Class I (16,533,672 ) (103,827,372 ) Class Z (37,254,789 ) (125,330,338 ) Total dividends and distributions to shareholders (102,511,074 ) (460,707,023 ) Increase (decrease) from shares of beneficial interest transactions: Class A (205,467,207 ) (438,733,857 ) Class C (138,402,024 ) 4,132,841 Class I (547,710,785 ) 80,647,352 Class Z 472,583,737 429,073,682 Net increase (decrease) from shares of beneficial interest transactions — Note 6(a) (418,996,279 ) 75,120,018 Total increase (decrease) 172,316,460 (411,847,289 ) Net Assets: Beginning of period 5,176,359,752 5,588,207,041 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ (10,531,263 ) $ (8,808,584 ) See Notes to Financial Statements. - 64 - THE ALGER FUNDS II Statements of Changes in Net Assets (Unaudited) (Continued) Alger Responsible Investing Fund For the For the Six Months Ended Year Ended April 30, 2017 October 31, 2016 Net investment income $ 5,863 $ 68,907 Net realized gain on investments and foreign currency 5,815,387 2,527,326 Net change in unrealized appreciation (depreciation) on investments and foreign currency 2,312,380 (3,803,799 ) Net increase (decrease) in net assets resulting from operations 8,133,630 (1,207,566 ) Dividends and distributions to shareholders from: Net realized gains: Class A (1,219,015 ) (447,261 ) Class C (226,589 ) (84,420 ) Class I (1,101,010 ) (591,290 ) Class Z (33,577 ) — Total dividends and distributions to shareholders (2,580,191 ) (1,122,971 ) Increase (decrease) from shares of beneficial interest transactions: Class A (2,631,507 ) (2,191,339 ) Class C (57,211 ) (178,579 ) Class I (17,495,546 ) (12,959,514 ) Class Z 4,742,313 100,000 Net decrease from shares of beneficial interest transactions — Note 6(a) (15,441,951 ) (15,229,432 ) Total decrease (9,888,512 ) (17,559,969 ) Net Assets: Beginning of period 65,462,342 83,022,311 END OF PERIOD $ $ Undistributed net investment income $ 11,990 $ 6,127 See Notes to Financial Statements. - 65 - THE ALGER FUNDS II Statements of Changes in Net Assets (Unaudited) (Continued) Alger Mid Cap Focus Fund For the For the Six Months Ended Year Ended April 30, 2017 October 31, 2016 Net investment loss $ (9,443 ) $ (7,001 ) Net realized gain (loss) on investments and foreign currency 4,645 (135,698 ) Net change in unrealized appreciation (depreciation) on investments and foreign currency 913,597 (687,568 ) Net increase (decrease) in net assets resulting from operations 908,799 (830,267 ) Dividends and distributions to shareholders from: Net realized gains: Class A — (338,004 ) Class C — (17,866 ) Class I — (96,019 ) Total dividends and distributions to shareholders — (451,889 ) Increase (decrease) from shares of beneficial interest transactions: Class A (70,269 ) 341,524 Class C (24,068 ) 67,925 Class I 43,439 (131,699 ) Class Z 25,000 100,000 Net increase (decrease) from shares of beneficial interest transactions — Note 6(a) (25,898 ) 377,750 Total increase (decrease) 882,901 (904,406 ) Net Assets: Beginning of period 8,107,379 9,011,785 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ (11,220 ) $ (1,777 ) See Notes to Financial Statements. - 66 - THE ALGER FUNDS II Statements of Changes in Net Assets (Unaudited) (Continued) Alger Dynamic Opportunities Fund For the For the Six Months Ended Year Ended April 30, 2017 October 31, 2016 Net investment loss $ (566,902 ) $ (1,363,111 ) Net realized gain (loss) on investments, options and foreign currency 6,332,246 (1,562,348 ) Net change in unrealized appreciation (depreciation) on investments, options, escrow receivable and foreign currency 1,833,175 (1,955,384 ) Net increase (decrease) in net assets resulting from operations 7,598,519 (4,880,843 ) Dividends and distributions to shareholders from: Net realized gains: Class A (81,035 ) (1,142,833 ) Class C (21,771 ) (294,452 ) Class Z (145,260 ) (1,894,964 ) Total dividends and distributions to shareholders (248,066 ) (3,332,249 ) Increase (decrease) from shares of beneficial interest transactions: Class A (9,133,581 ) (34,404,312 ) Class C (1,602,471 ) (2,230,730 ) Class Z 503,017 2,311,254 Net decrease from shares of beneficial interest transactions — Note 6(a) (10,233,035 ) (34,323,788 ) Total decrease (2,882,582 ) (42,536,880 ) Net Assets: Beginning of period 82,097,967 124,634,847 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ (1,769,842 ) $ (1,202,940 ) See Notes to Financial Statements. - 67 - THE ALGER FUNDS II Statements of Changes in Net Assets (Unaudited) (Continued) Alger Emerging Markets Fund For the For the Six Months Ended Year Ended April 30, 2017 October 31, 2016 Net investment loss $ (90,469 ) $ (2,849 ) Net realized gain (loss) on investments and foreign currency 197,641 (1,263,751 ) Net change in unrealized appreciation on investments and foreign currency 2,560,535 3,303,433 Net increase in net assets resulting from operations 2,667,707 2,036,833 Dividends and distributions to shareholders from: Net investment income: Class A — (4,867 ) Class I — (4,133 ) Class Z — (15,394 ) Total dividends and distributions to shareholders — (24,394 ) Increase (decrease) from shares of beneficial interest transactions: Class A (662,915 ) (2,594,517 ) Class C 14,592 129,621 Class I 49,673 1,467,128 Class Y 2,700 100,000 Class Y-2 — 100,000 Class Z 1,450,030 12,407,873 Net increase from shares of beneficial interest transactions — Note 6(a) 854,080 11,610,105 Total increase 3,521,787 13,622,544 Net Assets: Beginning of period 40,581,828 26,959,284 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ (79,157 ) $ (75,312 ) See Notes to Financial Statements. - 68 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Spectra Fund Class A Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 16.91 $ 18.45 $ 19.13 $ 17.37 $ 13.82 $ 12.35 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (ii) (0.01 ) (0.01 ) (0.04 ) (0.06 ) 0.05 0.02 Net realized and unrealized gain (loss) on investments 2.39 (0.03 ) 1.74 2.82 3.91 1.66 Total from investment operations 2.38 (0.04 ) 1.70 2.76 3.96 1.68 Dividends from net investment income – (0.09 ) – Distributions from net realized gains (0.34 ) (1.50 ) (2.38 ) (1.00 ) (0.32 ) (0.21 ) Net asset value, end of period $ 18.95 $ 16.91 $ 18.45 $ 19.13 $ 17.37 $ 13.82 Total return (iii) 14.35 % (0.36 )% 9.66 % 16.56 % 29.29 % 14.00 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 1,611,496 $ 1,635,495 $ 2,243,901 $ 1,846,479 $ 1,866,317 $ 1,158,220 Ratio of gross expenses to average net assets 1.27% (iv) 1.31 % (v) 1.34% (vi) 1.52% (vii) 1.52% (viii) 1.49 % (ix) Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 1.27 % 1.31 % 1.34 % 1.52 % 1.52 % 1.49 % Ratio of net investment income (loss) to average net assets (0.07 )% (0.05 )% (0.24 )% (0.35 )% 0.35 % 0.16 % Portfolio turnover rate 45.27 % 108.51 % 143.64 % 149.01 % 113.69 % 139.90 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. (iv) Includes 0.05% related to dividend expense on short positions and interest expense for the period ended 4/30/17 (v) Includes 0.10% related to dividend expense on short positions and interest expense for the period ended 10/31/16 (vi) Includes 0.15% related to dividend expense on short positions and interest expense for the period ended 10/31/15 (vii) Includes 0.27% related to dividend expense on short positions and interest expense for the period ended 10/31/14 (viii) Includes 0.22% related to dividend expense on short positions and interest expense for the period ended 10/31/13 (ix) Includes 0.12% related to dividend expense on short positions and interest expense for the period ended 10/31/12 - 69 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Spectra Fund Class C Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 15.80 $ 17.46 $ 18.35 $ 16.81 $ 13.43 $ 12.09 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.07 ) (0.13 ) (0.18 ) (0.19 ) (0.07 ) (0.07 ) Net realized and unrealized gain (loss) on investments 2.22 (0.03 ) 1.67 2.73 3.79 1.62 Total from investment operations 2.15 (0.16 ) 1.49 2.54 3.72 1.55 Dividends from net investment income – (0.02 ) – Distributions from net realized gains (0.34 ) (1.50 ) (2.38 ) (1.00 ) (0.32 ) (0.21 ) Net asset value, end of period $ 17.61 $ 15.80 $ 17.46 $ 18.35 $ 16.81 $ 13.43 Total return (iii) 13.89 % (1.12 )% 8.84 % 15.69 % 28.38 % 13.12 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 760,089 $ 815,694 $ 899,108 $ 650,438 $ 458,750 $ 242,972 Ratio of gross expenses to average net assets 2.03% (iv) 2.07 % (v) 2.11% (vi) 2.27% (vii) 2.28% (viii) 2.24 % (ix) Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 2.03 % 2.07 % 2.11 % 2.27 % 2.28 % 2.24 % Ratio of net investment income (loss) to average net assets (0.83 )% (0.82 )% (1.01 )% (1.12 )% (0.46 )% (0.57 )% Portfolio turnover rate 45.27 % 108.51 % 143.64 % 149.01 % 113.69 % 139.90 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. (iv) Includes 0.05% related to dividend expense on short positions and interest expense for the period ended 4/30/17 (v) Includes 0.10% related to dividend expense on short positions and interest expense for the period ended 10/31/16 (vi) Includes 0.15% related to dividend expense on short positions and interest expense for the period ended 10/31/15 (vii) Includes 0.28% related to dividend expense on short positions and interest expense for the period ended 10/31/14 (viii) Includes 0.22% related to dividend expense on short positions and interest expense for the period ended 10/31/13 (ix) Includes 0.13% related to dividend expense on short positions and interest expense for the period ended 10/31/12 - 70 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Spectra Fund Class I Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 17.06 $ 18.60 $ 19.27 $ 17.48 $ 13.92 $ 12.42 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (ii) – (0.01 ) (0.05 ) (0.06 ) 0.06 0.03 Net realized and unrealized gain (loss) on investments 2.40 (0.03 ) 1.76 2.85 3.91 1.68 Total from investment operations 2.40 (0.04 ) 1.71 2.79 3.97 1.71 Dividends from net investment income – (0.09 ) – Distributions from net realized gains (0.34 ) (1.50 ) (2.38 ) (1.00 ) (0.32 ) (0.21 ) Net asset value, end of period $ 19.12 $ 17.06 $ 18.60 $ 19.27 $ 17.48 $ 13.92 Total return (iii) 14.34 % (0.35 )% 9.65 % 16.63 % 29.30 % 14.07 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 768,665 $ 1,222,783 $ 1,251,395 $ 1,030,304 $ 736,036 $ 431,557 Ratio of gross expenses to average net assets 1.29% (iv) 1.29 % (v) 1.35% (vi) 1.50% (vii) 1.50% (viii) 1.43 % (ix) Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 1.29 % 1.29 % 1.35 % 1.50 % 1.50 % 1.43 % Ratio of net investment income (loss) to average net assets (0.03 )% (0.05 )% (0.25 )% (0.35 )% 0.36 % 0.25 % Portfolio turnover rate 45.27 % 108.51 % 143.64 % 149.01 % 113.69 % 139.90 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. (iv) Includes 0.06% related to dividend expense on short positions and interest expense for the period ended 4/30/17 (v) Includes 0.10% related to dividend expense on short positions and interest expense for the period ended 10/31/16 (vi) Includes 0.15% related to dividend expense on short positions and interest expense for the period ended 10/31/15 (vii) Includes 0.28% related to dividend expense on short positions and interest expense for the period ended 10/31/14 (viii) Includes 0.22% related to dividend expense on short positions and interest expense for the period ended 10/31/13 (ix) Includes 0.12% related to dividend expense on short positions and interest expense for the period ended 10/31/12 - 71 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Spectra Fund Class Z Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 17.21 $ 18.70 $ 19.30 $ 17.46 $ 13.90 $ 12.38 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (ii) 0.02 0.04 0.01 (0.02 ) 0.10 0.08 Net realized and unrealized gain (loss) on investments 2.43 (0.03 ) 1.77 2.86 3.91 1.65 Total from investment operations 2.45 0.01 1.78 2.84 4.01 1.73 Dividends from net investment income – (0.13 ) – Distributions from net realized gains (0.34 ) (1.50 ) (2.38 ) (1.00 ) (0.32 ) (0.21 ) Net asset value, end of period $ 19.32 $ 17.21 $ 18.70 $ 19.30 $ 17.46 $ 13.90 Total return (iii) 14.51 % (0.06 )% 9.98 % 17.01 % 29.68 % 14.28 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 2,208,426 $ 1,502,388 $ 1,193,803 $ 928,600 $ 367,709 $ 215,244 Ratio of gross expenses to average net assets 0.94% (iv) 0.99 % (v) 1.04% (vi) 1.23% (vii) 1.20% (viii) 1.20 % (ix) Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 0.94 % 0.99 % 1.04 % 1.23 % 1.20 % 1.20 % Ratio of net investment income (loss) to average net assets 0.22 % 0.26 % 0.06 % (0.11 )% 0.65 % 0.60 % Portfolio turnover rate 45.27 % 108.51 % 143.64 % 149.01 % 113.69 % 139.90 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. (iv) Includes 0.05% related to dividend expense on short positions and interest expense for the period ended 4/30/17 (v) Includes 0.10% related to dividend expense on short positions and interest expense for the period ended 10/31/16 (vi) Includes 0.15% related to dividend expense on short positions and interest expense for the period ended 10/31/15 (vii) Includes 0.30% related to dividend expense on short positions and interest expense for the period ended 10/31/14 (viii) Includes 0.22% related to dividend expense on short positions and interest expense for the period ended 10/31/13 (ix) Includes 0.17% related to dividend expense on short positions and interest expense for the period ended 10/31/12 - 72 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Responsible Investing Fund Class A Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 9.14 $ 9.36 $ 9.14 $ 8.78 $ 6.68 $ 6.01 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (ii) – 0.01 (0.01 ) – 0.01 0.01 Net realized and unrealized gain (loss) on investments 1.36 (0.10 ) 0.49 0.69 2.10 0.66 Total from investment operations 1.36 (0.09 ) 0.48 0.69 2.11 0.67 Dividends from net investment income – (0.01 ) – Distributions from net realized gains (0.37 ) (0.13 ) (0.26 ) (0.33 ) – – Net asset value, end of period $ 10.13 $ 9.14 $ 9.36 $ 9.14 $ 8.78 $ 6.68 Total return (iii) 15.29 % (1.03 )% 5.30 % 7.99 % 31.63 % 11.15 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 31,888 $ 31,321 $ 34,213 $ 31,662 $ 30,586 $ 26,243 Ratio of gross expenses to average net assets 1.41 % 1.31 % 1.29 % 1.33 % 1.41 % 1.49 % Ratio of expense reimbursements to average net assets (0.06 )% – – – (0.06 )% (0.17 )% Ratio of net expenses to average net assets 1.35 % 1.31 % 1.29 % 1.33 % 1.35 % 1.32 % Ratio of net investment income (loss) to average net assets 0.05 % 0.14 % (0.07 )% (0.05 )% 0.18 % 0.12 % Portfolio turnover rate 19.44 % 19.84 % 16.85 % 24.22 % 43.35 % 21.25 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 73 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Responsible Investing Fund Class C Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 8.56 $ 8.84 $ 8.71 $ 8.45 $ 6.47 $ 5.88 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.03 ) (0.05 ) (0.07 ) (0.07 ) (0.05 ) (0.05 ) Net realized and unrealized gain (loss) on investments 1.26 (0.10 ) 0.46 0.66 2.03 0.64 Total from investment operations 1.23 (0.15 ) 0.39 0.59 1.98 0.59 Distributions from net realized gains (0.37 ) (0.13 ) (0.26 ) (0.33 ) – – Net asset value, end of period $ 9.42 $ 8.56 $ 8.84 $ 8.71 $ 8.45 $ 6.47 Total return (iii) 14.79 % (1.77 )% 4.51 % 7.09 % 30.45 % 10.03 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 6,089 $ 5,581 $ 5,949 $ 5,261 $ 4,096 $ 2,484 Ratio of gross expenses to average net assets 2.18 % 2.09 % 2.07 % 2.09 % 2.16 % 2.31 % Ratio of expense reimbursements to average net assets – (0.10 )% Ratio of net expenses to average net assets 2.18 % 2.09 % 2.07 % 2.09 % 2.16 % 2.21 % Ratio of net investment income (loss) to average net assets (0.79 )% (0.63 )% (0.85 )% (0.81 )% (0.69 )% (0.77 )% Portfolio turnover rate 19.44 % 19.84 % 16.85 % 24.22 % 43.35 % 21.25 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 74 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Responsible Investing Fund Class I Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 9.13 $ 9.35 $ 9.12 $ 8.77 $ 6.67 $ 6.01 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (ii) 0.01 0.01 (0.01 ) – 0.01 0.01 Net realized and unrealized gain (loss) on investments 1.34 (0.10 ) 0.50 0.68 2.10 0.65 Total from investment operations 1.35 (0.09 ) 0.49 0.68 2.11 0.66 Dividends from net investment income – (iii) (0.01 ) – Distributions from net realized gains (0.37 ) (0.13 ) (0.26 ) (0.33 ) – – Net asset value, end of period $ 10.11 $ 9.13 $ 9.35 $ 9.12 $ 8.77 $ 6.67 Total return (iv) 15.20 % (1.03 )% 5.42 % 7.91 % 31.68 % 11.00 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 12,383 $ 28,461 $ 42,860 $ 41,888 $ 35,108 $ 19,717 Ratio of gross expenses to average net assets 1.40 % 1.28 % 1.27 % 1.30 % 1.35 % 1.52 % Ratio of expense reimbursements to average net assets (0.05 )% – (0.20 )% Ratio of net expenses to average net assets 1.35 % 1.28 % 1.27 % 1.30 % 1.35 % 1.32 % Ratio of net investment income (loss) to average net assets 0.19 % 0.16 % (0.05 )% (0.03 )% 0.14 % 0.10 % Portfolio turnover rate 19.44 % 19.84 % 16.85 % 24.22 % 43.35 % 21.25 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Amount was less than $0.005 per share. (iv) Does not reflect the effect of sales charges, if applicable. - 75 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Responsible Investing Fund Class Z Six months From 10/14/2016 ended (commencement of operations) to 4/30/2017 (i) 10/31/2016 (ii) Net asset value, beginning of period $ 9.14 $ 9.20 INCOME FROM INVESTMENT OPERATIONS: Net investment income (iii) 0.01 0.01 Net realized and unrealized gain (loss) on investments 1.37 (0.07 ) Total from investment operations 1.38 (0.06 ) Distributions from net realized gains (0.37 ) – Return of capital – – Net asset value, end of period $ 10.15 $ 9.14 Total return (iv) 15.52 % (0.65 )% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 5,214 $ 99 Ratio of gross expenses to average net assets 1.49 % 33.46 % Ratio of expense reimbursements to average net assets (0.59 )% (32.56 )% Ratio of net expenses to average net assets 0.90 % 0.90 % Ratio of net investment income (loss) to average net assets 0.27 % 2.38 % Portfolio turnover rate 19.44 % 19.84 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (iii) Amount was computed based on average shares outstanding during the period. (iv) Does not reflect the effect of sales charges, if applicable. - 76 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Mid Cap Focus Fund Class A Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 11.17 $ 12.97 $ 13.74 $ 13.86 $ 10.83 $ 9.85 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.01 ) (0.01 ) (0.09 ) (0.06 ) (0.01 ) (0.03 ) Net realized and unrealized gain (loss) on investments 1.26 (1.14 ) 0.34 1.33 3.66 1.01 Total from investment operations 1.25 (1.15 ) 0.25 1.27 3.65 0.98 Dividends from net investment income – – (0.06 ) – – – Distributions from net realized gains – (0.65 ) (0.96 ) (1.39 ) (0.62 ) – Net asset value, end of period $ 12.42 $ 11.17 $ 12.97 $ 13.74 $ 13.86 $ 10.83 Total return (iii) 11.19 % (9.26 )% 1.75 % 9.83 % 35.40 % 10.00 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 6,690 $ 6,080 $ 6,707 $ 6,459 $ 4,766 $ 2,524 Ratio of gross expenses to average net assets 2.57 % 2.56 % 2.48 % 2.75 % 4.07 % 4.85 % Ratio of expense reimbursements to average net assets (1.37 )% (1.27 )% (1.05 )% (1.45 )% (2.77 )% (3.58 )% Ratio of net expenses to average net assets 1.20 % 1.29 % 1.43 % 1.30 % 1.30 % 1.27 % Ratio of net investment income (loss) to average net assets (0.19 )% (0.06 )% (0.66 )% (0.43 )% (0.07 )% (0.30 )% Portfolio turnover rate 52.65 % 111.74 % 106.86 % 170.12 % 158.26 % 158.39 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 77 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Mid Cap Focus Fund Class C Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 10.49 $ 12.29 $ 13.09 $ 13.35 $ 10.51 $ 9.62 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.05 ) (0.07 ) (0.15 ) (0.14 ) (0.09 ) (0.10 ) Net realized and unrealized gain (loss) on investments 1.18 (1.08 ) 0.31 1.27 3.55 0.99 Total from investment operations 1.13 (1.15 ) 0.16 1.13 3.46 0.89 Dividends from net investment income – Distributions from net realized gains – (0.65 ) (0.96 ) (1.39 ) (0.62 ) – Net asset value, end of period $ 11.62 $ 10.49 $ 12.29 $ 13.09 $ 13.35 $ 10.51 Total return (iii) 10.77 % (9.80 )% 1.14 % 9.09 % 34.63 % 9.25 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 366 $ 352 $ 337 $ 368 $ 282 $ 184 Ratio of gross expenses to average net assets 3.63 % 3.55 % 3.41 % 3.53 % 5.49 % 6.00 % Ratio of expense reimbursements to average net assets (1.68 )% (1.60 )% (1.46 )% (1.58 )% (3.54 )% (4.05 )% Ratio of net expenses to average net assets 1.95 % 1.95 % 1.95 % 1.95 % 1.95 % 1.95 % Ratio of net investment income (loss) to average net assets (0.95 )% (0.67 )% (1.18 )% (1.08 )% (0.73 )% (0.99 )% Portfolio turnover rate 52.65 % 111.74 % 106.86 % 170.12 % 158.26 % 158.39 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 78 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Mid Cap Focus Fund Class I Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 11.13 $ 12.93 $ 13.73 $ 13.85 $ 10.82 $ 9.84 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.01 ) (0.01 ) (0.09 ) (0.06 ) (0.01 ) (0.03 ) Net realized and unrealized gain (loss) on investments 1.26 (1.14 ) 0.33 1.33 3.66 1.01 Total from investment operations 1.25 (1.15 ) 0.24 1.27 3.65 0.98 Dividends from net investment income – – (0.08 ) – – – Distributions from net realized gains – (0.65 ) (0.96 ) (1.39 ) (0.62 ) – Return of capital – Net asset value, end of period $ 12.38 $ 11.13 $ 12.93 $ 13.73 $ 13.85 $ 10.82 Total return (iii) 11.23 % (9.29 )% 1.72 % 9.84 % 35.44 % 10.00 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 1,798 $ 1,576 $ 1,968 $ 1,975 $ 1,815 $ 1,180 Ratio of gross expenses to average net assets 2.61 % 2.59 % 2.50 % 2.79 % 4.07 % 5.95 % Ratio of expense reimbursements to average net assets (1.41 )% (1.29 )% (1.07 )% (1.49 )% (2.77 )% (4.68 )% Ratio of net expenses to average net assets 1.20 % 1.30 % 1.43 % 1.30 % 1.30 % 1.27 % Ratio of net investment income (loss) to average net assets (0.19 )% (0.07 )% (0.66 )% (0.41 )% (0.08 )% (0.33 )% Portfolio turnover rate 52.65 % 111.74 % 106.86 % 170.12 % 158.26 % 158.39 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 79 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Mid Cap Focus Fund Class Z Six months From 10/14/2016 ended (commencement of operations) to 4/30/2017 (i) 10/31/2016 (ii) Net asset value, beginning of period $ 11.13 $ 11.25 INCOME FROM INVESTMENT OPERATIONS: Net investment income (iii) – 0.04 Net realized and unrealized gain (loss) on investments 1.26 (0.16 ) Total from investment operations 1.26 (0.12 ) Net asset value, end of period $ 12.39 $ 11.13 Total return (iv) 11.32 % (1.07 )% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 136 $ 99 Ratio of gross expenses to average net assets 10.45 % 34.74 % Ratio of expense reimbursements to average net assets )% (33.75 )% Ratio of net expenses to average net assets 0.99 % 0.99 % Ratio of net investment income (loss) to average net assets 0.03 % 8.35 % Portfolio turnover rate 52.65 % 111.74 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (iii) Amount was computed based on average shares outstanding during the period. (iv) Does not reflect the effect of sales charges, if applicable. - 80 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Dynamic Opportunities Fund Class A Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 11.63 $ 12.48 $ 12.86 $ 12.90 $ 11.12 $ 10.64 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.09 ) (0.17 ) (0.19 ) (0.20 ) (0.16 ) (0.14 ) Net realized and unrealized gain (loss) on investments 1.24 (0.34 ) 0.55 0.96 1.94 0.77 Total from investment operations 1.15 (0.51 ) 0.36 0.76 1.78 0.63 Distributions from net realized gains (0.04 ) (0.34 ) (0.74 ) (0.80 ) – (0.15 ) Net asset value, end of period $ 12.74 $ 11.63 $ 12.48 $ 12.86 $ 12.90 $ 11.12 Total return (iii) 9.89 % (4.22 )% 2.86 % 6.15 % 16.01 % 6.07 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 23,382 $ 30,031 $ 67,533 $ 48,464 $ 36,712 $ 21,741 Ratio of gross expenses to average net assets 2.37% (iv) 2.38 % (v) 2.20% (vi) 2.46% (vii) 2.61% (viii) 2.98 % (ix) Ratio of expense reimbursements to average net assets – (0.03 )% (0.36 )% Ratio of net expenses to average net assets 2.37 % 2.38 % 2.20 % 2.46 % 2.58 % 2.62 % Ratio of net investment income (loss) to average net assets (1.54 )% (1.43 )% (1.51 )% (1.57 )% (1.37 )% (1.26 )% Portfolio turnover rate 146.67 % 146.73 % 178.19 % 205.45 % 201.50 % 257.74 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. (iv) Includes 0.53% related to dividend expense on short positions and interest expense for the period ended 4/30/17 (v) Includes 0.58% related to dividend expense on short positions and interest expense for the period ended 10/31/16 (vi) Includes 0.44% related to dividend expense on short positions and interest expense for the period ended 10/31/15 (vii) Includes 0.57% related to dividend expense on short positions and interest expense for the period ended 10/31/14 (viii) Includes 0.58% related to dividend expense on short positions and interest expense for the period ended 10/31/13 (ix) Includes 0.62% related to dividend expense on short positions and interest expense for the period ended 10/31/12 - 81 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Dynamic Opportunities Fund Class C Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 11.07 $ 11.98 $ 12.47 $ 12.62 $ 10.95 $ 10.57 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.14 ) (0.25 ) (0.28 ) (0.29 ) (0.25 ) (0.22 ) Net realized and unrealized gain (loss) on investments 1.19 (0.32 ) 0.53 0.94 1.92 0.75 Total from investment operations 1.05 (0.57 ) 0.25 0.65 1.67 0.53 Distributions from net realized gains (0.04 ) (0.34 ) (0.74 ) (0.80 ) – (0.15 ) Net asset value, end of period $ 12.08 $ 11.07 $ 11.98 $ 12.47 $ 12.62 $ 10.95 Total return (iii) 9.49 % (5.00 )% 2.11 % 5.38 % 15.15 % 5.25 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 6,089 $ 7,120 $ 10,136 $ 5,808 $ 1,407 $ 622 Ratio of gross expenses to average net assets 3.19% (iv) 3.14 % (v) 2.98% (vi) 3.23% (vii) 3.36% (viii) 4.00 % (ix) Ratio of expense reimbursements to average net assets – (0.03 )% (0.62 )% Ratio of net expenses to average net assets 3.19 % 3.14 % 2.98 % 3.23 % 3.33 % 3.38 % Ratio of net investment income (loss) to average net assets (2.36 )% (2.19 )% (2.28 )% (2.36 )% (2.13 )% (2.05 )% Portfolio turnover rate 146.67 % 146.73 % 178.19 % 205.45 % 201.50 % 257.74 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. (iv) Includes 0.53% related to dividend expense on short positions and interest expense for the period ended 4/30/17 (v) Includes 0.59% related to dividend expense on short positions and interest expense for the period ended 10/31/16 (vi) Includes 0.44% related to dividend expense on short positions and interest expense for the period ended 10/31/15 (vii) Includes 0.59% related to dividend expense on short positions and interest expense for the period ended 10/31/14 (viii) Includes 0.58% related to dividend expense on short positions and interest expense for the period ended 10/31/13 (ix) Includes 0.63% related to dividend expense on short positions and interest expense for the period ended 10/31/12 - 82 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Dynamic Opportunities Fund Class Z Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 11.83 $ 12.64 $ 12.99 $ 12.98 $ 11.16 $ 10.66 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.08 ) (0.14 ) (0.16 ) (0.16 ) (0.13 ) (0.10 ) Net realized and unrealized gain (loss) on investments 1.27 (0.33 ) 0.55 0.97 1.95 0.75 Total from investment operations 1.19 (0.47 ) 0.39 0.81 1.82 0.65 Distributions from net realized gains (0.04 ) (0.34 ) (0.74 ) (0.80 ) – (0.15 ) Net asset value, end of period $ 12.98 $ 11.83 $ 12.64 $ 12.99 $ 12.98 $ 11.16 Total return (iii) 10.07 % (3.92 )% 3.16 % 6.52 % 16.29 % 6.34 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 49,758 $ 44,947 $ 46,966 $ 29,828 $ 20,504 $ 17,158 Ratio of gross expenses to average net assets 2.08% (iv) 2.07 % (v) 1.93% (vi) 2.18% (vii) 2.34% (viii) 2.73 % (ix) Ratio of expense reimbursements to average net assets – (0.35 )% Ratio of net expenses to average net assets 2.08 % 2.07 % 1.93 % 2.18 % 2.34 % 2.38 % Ratio of net investment income (loss) to average net assets (1.27 )% (1.13 )% (1.23 )% (1.29 )% (1.08 )% (0.90 )% Portfolio turnover rate 146.67 % 146.73 % 178.19 % 205.45 % 201.50 % 257.74 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. (iv) Includes 0.53% related to dividend expense on short positions and interest expense for the period ended 4/30/17 (v) Includes 0.58% related to dividend expense on short positions and interest expense for the period ended 10/31/16 (vi) Includes 0.44% related to dividend expense on short positions and interest expense for the period ended 10/31/15 (vii) Includes 0.57% related to dividend expense on short positions and interest expense for the period ended 10/31/14 (viii) Includes 0.58% related to dividend expense on short positions and interest expense for the period ended 10/31/13 (ix) Includes 0.62% related to dividend expense on short positions and interest expense for the period ended 10/31/12 - 83 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Emerging Markets Fund Class A Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 9.09 $ 8.55 $ 9.44 $ 9.57 $ 8.52 $ 8.32 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (ii) (0.02 ) (0.01 ) (0.03 ) (0.01 ) 0.02 0.03 Net realized and unrealized gain (loss) on investments 0.66 0.56 (0.86 ) (0.12 ) 1.19 0.17 Total from investment operations 0.64 0.55 (0.89 ) (0.13 ) 1.21 0.20 Dividends from net investment income – (0.01 ) – – (0.16 ) – Net asset value, end of period $ 9.73 $ 9.09 $ 8.55 $ 9.44 $ 9.57 $ 8.52 Total return (iii) 7.04 % 6.41 % (9.43 )% (1.36 )% 14.31 % 2.40 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 5,629 $ 5,931 $ 8,270 $ 6,931 $ 5,260 $ 1,176 Ratio of gross expenses to average net assets 2.12 % 2.43 % 2.71 % 2.99 % 3.49 % 4.43 % Ratio of expense reimbursements to average net assets (0.57 )% (0.83 )% (1.01 )% (1.29 )% (1.79 )% (2.73 )% Ratio of net expenses to average net assets 1.55 % 1.60 % 1.70 % 1.70 % 1.70 % 1.70 % Ratio of net investment income (loss) to average net assets (0.55 )% (0.10 )% (0.31 )% (0.13 )% 0.19 % 0.31 % Portfolio turnover rate 43.79 % 65.84 % 84.93 % 98.25 % 103.59 % 150.09 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 84 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Emerging Markets Fund Class C Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 8.76 $ 8.30 $ 9.23 $ 9.42 $ 8.37 $ 8.23 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.06 ) (0.06 ) (0.09 ) (0.08 ) (0.06 ) (0.05 ) Net realized and unrealized gain (loss) on investments 0.64 0.52 (0.84 ) (0.11 ) 1.17 0.19 Total from investment operations 0.58 0.46 (0.93 ) (0.19 ) 1.11 0.14 Dividends from net investment income – (0.06 ) – Net asset value, end of period $ 9.34 $ 8.76 $ 8.30 $ 9.23 $ 9.42 $ 8.37 Total return (iii) 6.62 % 5.54 % (10.08 )% (2.02 )% 13.34 % 1.70 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 3,029 $ 2,849 $ 2,581 $ 2,151 $ 484 $ 151 Ratio of gross expenses to average net assets 2.91 % 3.21 % 3.51 % 3.79 % 4.75 % 5.61 % Ratio of expense reimbursements to average net assets (0.61 )% (0.86 )% (1.06 )% (1.34 )% (2.30 )% (3.16 )% Ratio of net expenses to average net assets 2.30 % 2.35 % 2.45 % 2.45 % 2.45 % 2.45 % Ratio of net investment income (loss) to average net assets (1.30 )% (0.80 )% (1.01 )% (0.84 )% (0.73 )% (0.57 )% Portfolio turnover rate 43.79 % 65.84 % 84.93 % 98.25 % 103.59 % 150.09 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 85 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Emerging Markets Fund Class I Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 9.04 $ 8.50 $ 9.38 $ 9.51 $ 8.48 $ 8.28 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (ii) (0.02 ) (0.01 ) (0.03 ) (0.02 ) 0.01 0.01 Net realized and unrealized gain (loss) on investments 0.65 0.55 (0.85 ) (0.11 ) 1.19 0.19 Total from investment operations 0.63 0.54 (0.88 ) (0.13 ) 1.20 0.20 Dividends from net investment income – – (iii) – – (0.17 ) – Net asset value, end of period $ 9.67 $ 9.04 $ 8.50 $ 9.38 $ 9.51 $ 8.48 Total return (iv) 6.97 % 6.39 % (9.38 )% (1.37 )% 14.26 % 2.42 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 14,947 $ 14,006 $ 11,814 $ 11,451 $ 10,218 $ 8,712 Ratio of gross expenses to average net assets 2.02 % 2.32 % 2.64 % 2.92 % 3.45 % 4.28 % Ratio of expense reimbursements to average net assets (0.47 )% (0.72 )% (0.94 )% (1.22 )% (1.75 )% (2.58 )% Ratio of net expenses to average net assets 1.55 % 1.60 % 1.70 % 1.70 % 1.70 % 1.70 % Ratio of net investment income (loss) to average net assets (0.55 )% )% (0.06 )% (0.35 )% (0.16 )% 0.06 % 0.15 % Portfolio turnover rate 43.79 % 65.84 % 84.93 % 98.25 % 103.59 % 150.09 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Amount was less than $0.005 per share. (iv) Does not reflect the effect of sales charges, if applicable. - 86 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Emerging Markets Fund Class Z From 2/28/2014 Six months ended 4/30/2017 (i) Year ended 10/31/2016 Year ended 10/31/2015 (commencement of operations) to 10/31/2014(ii) Net asset value, beginning of period $ 9.12 $ 8.56 $ 9.41 $ 9.24 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (iii) (0.01 ) 0.02 0.01 0.02 Net realized and unrealized gain (loss) on investments 0.66 0.56 (0.86 ) 0.15 Total from investment operations 0.65 0.58 (0.85 ) 0.17 Dividends from net investment income – (0.02 ) – – Net asset value, end of period $ 9.77 $ 9.12 $ 8.56 $ 9.41 Total return (iv) 7.13 % 6.78 % (9.03 )% 1.84 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 20,251 $ 17,568 $ 4,294 $ 3,667 Ratio of gross expenses to average net assets 1.79 % 2.09 % 2.55 % 3.35 % Ratio of expense reimbursements to average net assets (0.54 )% (0.82 )% (1.30 )% (2.10 )% Ratio of net expenses to average net assets 1.25 % 1.27 % 1.25 % 1.25 % Ratio of net investment income (loss) to average net assets (0.25 )% 0.29 % 0.20 % 0.29 % Portfolio turnover rate 43.79 % 65.84 % 84.93 % 98.25 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (iii) Amount was computed based on average shares outstanding during the period. (iv) Does not reflect the effect of sales charges, if applicable. - 87 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Emerging Markets Fund Class Y Six months From 5/9/2016 ended (commencement of operations) to 4/30/2017 (i) 10/31/2016 (ii) Net asset value, beginning of period $ 9.06 $ 7.94 INCOME FROM INVESTMENT OPERATIONS: Net investment income (iii) – 0.03 Net realized and unrealized gain on investments 0.66 1.09 Total from investment operations 0.66 1.12 Net asset value, end of period $ 9.72 $ 9.06 Total return (iv) 7.28 % 14.11 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 125 $ 114 Ratio of gross expenses to average net assets 2.72 % 4.86 % Ratio of expense reimbursements to average net assets (1.67 )% (3.81 )% Ratio of net expenses to average net assets 1.05 % 1.05 % Ratio of net investment income (loss) to average net assets (0.04 )% 0.73 % Portfolio turnover rate 43.79 % 65.84 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (iii) Amount was computed based on average shares outstanding during the period. (iv) Does not reflect the effect of sales charges, if applicable. - 88 - THE ALGER FUNDS II Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Emerging Markets Fund Class Y-2 Six months From 5/9/2016 ended (commencement of operations) to 4/30/2017 (i) 10/31/2016 (ii) Net asset value, beginning of period $ 9.06 $ 7.94 INCOME FROM INVESTMENT OPERATIONS: Net investment income (iii) – 0.03 Net realized and unrealized gain on investments 0.66 1.09 Total from investment operations 0.66 1.12 Net asset value, end of period $ 9.72 $ 9.06 Total return (iv) 7.28 % 14.11 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 123 $ 114 Ratio of gross expenses to average net assets 2.73 % 4.88 % Ratio of expense reimbursements to average net assets (1.74 )% (3.87 )% Ratio of net expenses to average net assets 0.99 % 1.01 % Ratio of net investment income (loss) to average net assets 0.01 % 0.79 % Portfolio turnover rate 43.79 % 65.84 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (iii) Amount was computed based on average shares outstanding during the period. (iv) Does not reflect the effect of sales charges, if applicable. - 89 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1 — General: The Alger Funds II (the “Trust”) is a diversified open-end registered investment company organized as a business trust under the laws of the Commonwealth of Massachusetts. The Trust qualifies as an investment company as defined in Financial Accounting Standards Board Accounting Standards Codification 946-Financial Services – Investment Companies. The Trust operates as a series company currently offering an unlimited number of shares of beneficial interest in five funds—Alger Spectra Fund, Alger Responsible Investing Fund (formerly Alger Green Fund), Alger Mid Cap Focus Fund, Alger Dynamic Opportunities Fund and Alger Emerging Markets Fund (collectively, the “Funds” or individually, each a “Fund”). The Funds normally invest primarily in equity securities and each has an investment objective of long-term capital appreciation. Each Fund offers one or more of the following share classes: Class A shares, Class C shares, Class I shares, Class Y shares, Class Y-2 shares and Class Z shares. Class A shares are generally subject to an initial sales charge while Class C shares are generally subject to a deferred sales charge. Class I shares, Class Y shares, Class Y-2 shares and Class Z shares are sold to institutional investors without an initial or deferred sales charge. Each class has identical rights to assets and earnings, except that each share class bears the pro rata allocation of the Fund’s expense other than a Class Expense (not including advisory or custodial fees or other expenses related to the management of the Fund’s assets) to a share class. Alger Green Fund changed its name to Alger Responsible Investing Fund effective December 30, 2016. NOTE 2 — Significant Accounting Policies: (a) Investment Valuation: The Funds value their financial instruments at fair value using independent dealers or pricing services under policies approved by the Trust’s Board of Trustees (“Board”). Investments are valued on each day the New York Stock Exchange (the “NYSE”) is open, as of the close of the NYSE (normally 4:00 p.m. Eastern Standard time). Equity securities and option contracts for which valuation information is readily available are valued at the last quoted sales price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded. In the absence of quoted sales, such securities are valued at the bid price or, in the absence of a recent bid price, the equivalent as obtained from one or more of the major market makers for the securities to be valued. The industry classifications of the Funds’ investments, as presented in the accompanying Schedules of Investments, represent management’s belief as to the most meaningful presentation of the classification of such investments. For Fund compliance purposes, the Funds’ industry classifications refer to any one or more of the industry sub-classifications used by one or more widely recognized market indexes or rating group indexes, with the primary source being Global Industry Classification Standard (GICS). - 90 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Debt securities generally trade in the over-the-counter market. Debt securities with remaining maturities of more than sixty days at the time of acquisition are valued on the basis of last available bid prices or current market quotations provided by dealers or pricing services. In determining the value of a particular investment, pricing services may use certain information with respect to transactions in such investments, quotations from dealers, pricing matrixes, market transactions in comparable investments, various relationships observed in the market between investments and calculated yield measures based on valuation technology commonly employed in the market for such investments. Asset-backed and mortgage-backed securities are valued by independent pricing services using models that consider estimated cash flows of each tranche of the security, establish a benchmark yield and develop an estimated tranche-specific spread to the benchmark yield based on the unique attributes of the tranche. Debt securities with a remaining maturity of sixty days or less are valued at amortized cost which approximates market value. Securities for which market quotations are not readily available are valued at fair value, as determined in good faith pursuant to procedures established by the Board. Securities in which the Funds invest may be traded in foreign markets that close before the close of the NYSE. Developments that occur between the close of the foreign markets and the close of the NYSE may result in adjustments to the foreign closing prices to reflect what the investment adviser, pursuant to policies established by the Board, believes to be the fair value of these securities as of the close of the NYSE. The Funds may also fair value securities in other situations, for example, when a particular foreign market is closed but the Funds are open. Financial Accounting Standards Board Accounting Standards Codification 820 – Fair Value Measurements and Disclosures (“ASC 820”) defines fair value as the price that the Funds would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. ASC 820 established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability and may be observable or unobservable. Observable inputs are based on market data obtained from sources independent of the Funds. Unobservable inputs are inputs that reflect the Funds’ own assumptions based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. • Level 1 – quoted prices in active markets for identical investments • Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The Funds’ valuation techniques are generally consistent with either the market or the income approach to fair value. The market approach considers prices and other relevant - 91 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) information generated by market transactions involving identical or comparable assets to measure fair value. The income approach converts future amounts to a current, or discounted, single amount. These fair value measurements are determined on the basis of the value indicated by current market expectations about such future events. Inputs for Level 1 include exchange-listed prices and broker quotes in an active market. Inputs for Level 2 include the last trade price in the case of a halted security, an exchange-listed price which has been adjusted for fair value factors, and prices of closely related securities. Additional Level 2 inputs include an evaluated price which is based upon a compilation of observable market information such as spreads for fixed income and preferred securities. Inputs for Level 3 include revenue multiples, earnings before interest, taxes, depreciation and amortization (“EBITDA”) multiples, discount rates, and the probabilities of success of certain outcomes. Such unobservable market information may be obtained from a company’s financial statements and from industry studies, market data, and market indicators such as benchmarks and indexes. Because of the inherent uncertainty and often limited markets for restricted securities, the values may significantly differ from the values if there was an active market. Valuation processes are determined by a Valuation Committee (“Committee”) established by the Board and comprised of representatives of the Trust’s investment adviser. The Committee reports its fair valuation determinations to the Board which is responsible for approving valuation policy and procedures. While the Committee meets on an as-needed basis, the Committee generally meets quarterly to review and evaluate the effectiveness of the procedures for making fair value determinations. The Committee considers, among other things, the results of quarterly back testing of the fair value model for foreign securities, pricing comparisons between primary and secondary price sources, the outcome of price challenges put to the Funds’ pricing vendor, and variances between transactional prices and previous mark-to-markets. The Funds will record a change to a security’s fair value level if new inputs are available or it becomes evident that inputs previously considered for leveling have changed or are no longer relevant. Transfers between Levels 1, 2 and 3 are recognized at the end of the reporting period. (b) Cash and Cash Equivalents: Cash and cash equivalents include U.S. dollars, foreign cash and overnight time deposits. (c) Securities Transactions and Investment Income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income is recognized on the accrual basis. Premiums and discounts on debt securities purchased are amortized or accreted over the lives of the respective securities (d) Foreign Currency Translations: The books and records of the Funds are maintained in U.S. dollars. Foreign currencies, investments and other assets and liabilities are translated into U.S. dollars at the prevailing rates of exchange on the valuation date. Purchases and sales - 92 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) of investment securities and income and expenses are translated into U.S. dollars at the prevailing exchange rates on the respective dates of such transactions. Net realized gains and losses on foreign currency transactions represent net gains and losses from the disposition of foreign currencies, currency gains and losses realized between the trade dates and settlement dates of security transactions, and the difference between the amount of net investment income accrued and the U.S. dollar amount actually received. The effects of changes in foreign currency exchange rates on investments in securities are included in realized and unrealized gain or loss on investments in the accompanying Statements of Operations. (e) Short Sales: Securities sold short represent an obligation to deliver the securities at a future date. A Fund may sell a security it does not own in anticipation of a decline in the value of that security before the delivery date. When a Fund sells a security short, it must borrow the security sold short and deliver it to the broker-dealer through which it made the short sale. Dividends paid on securities sold short are disclosed as an expense on the Statement of Operations. A gain, limited to the price at which the Fund sold the security short, or a loss, unlimited in size, will be recognized upon the termination of a short sale. To secure its obligation to deliver to the broker-dealer the securities sold short, the Fund must segregate an amount of cash or liquid securities with its custodian equal to any excess of the current market value of the securities sold short over any cash or liquid securities deposited as collateral with the broker in connection with the short sale (not including the proceeds of the short sale). As a result of that requirement, the Fund will not gain any leverage merely by selling short, except to the extent that it earns interest or other income or gains on the segregated cash or liquid securities while also being subject to gain or loss from the securities sold short. (f) Option Contracts: When a Fund writes an option, an amount equal to the premium received by the Fund is recorded as a liability and is subsequently adjusted to the current fair value of the option written. Premiums received from writing options that expire unexercised are treated by the Fund on the expiration date as realized gains from investments. The difference between the premium and the amount paid on effecting a closing purchase transaction, including brokerage commissions, is also treated as a realized gain, or, if the premium is less than the amount paid for the closing purchase transaction, as a realized loss. If a call option is exercised, the premium is added to the proceeds from the sale of the underlying security in determining whether the Fund has realized a gain or loss. If a put option is exercised, the premium reduces the cost basis of the securities purchased by the Fund. The Fund, as writer of an option, bears the market risk of an unfavorable change in the price of the security underlying the written option. The Funds may also purchase put and call options. Each Fund pays a premium which is included in the Fund’s Statement of Assets and Liabilities as an investment and subsequently marked to market to reflect the current value of the option. Premiums paid for purchasing options which expire are treated as realized losses. The risk associated with purchasing put and call options is limited to the premium paid. Premiums paid for purchasing options - 93 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) which are exercised or closed are added to the amounts paid or offset against the proceeds on the underlying security to determine the realized gain or loss. (g) Lending of Fund Securities: The Funds may lend their securities to financial institutions, provided that the market value of the securities loaned will not at any time exceed one third of a Fund’s total assets, as defined in its prospectuses. The Funds earn fees on the securities loaned, which are included in interest income in the accompanying Statements of Operations. In order to protect against the risk of failure by the borrower to return the securities loaned or any delay in the delivery of such securities, the loan is collateralized by cash or securities that are maintained with the Custodian in an amount equal to at least 102 percent of the current market value of U.S. loaned securities or 105 percent for non-U.S. loaned securities. The market value of the loaned securities is determined at the close of business of the Fund. Any required additional collateral is delivered to the Custodian and any excess collateral is returned to the borrower on the next business day. In the event the borrower fails to return the loaned securities when due, the Funds may take the collateral to replace the securities. If the value of the collateral is less than the purchase cost of replacement securities, the Custodian shall be responsible for any shortfall, but only to the extent that the shortfall is not due to any diminution in collateral value, as defined in the securities lending agreement. The Funds are required to maintain the collateral in a segregated account and determine its value each day until the loaned securities are returned. Cash collateral may be invested as determined by the Funds. Collateral is returned to the borrower upon settlement of the loan. There were no securities loaned as of April 30, 2017. (h) Dividends to Shareholders: Dividends and distributions payable to shareholders are recorded by the Funds on the ex-dividend date. Dividends from net investment income and distributions from net realized gains are declared and paid annually after the end of the fiscal year in which earned. Each class is treated separately in determining the amounts of dividends from net investment income payable to holders of its shares. The characterization of distributions to shareholders for financial reporting purposes is determined in accordance with federal income tax rules. Therefore, the source of a Fund’s distributions may be shown in the accompanying financial statements as either from, or in excess of, net investment income, net realized gain on investment transactions or return of capital, depending on the type of book/tax differences that may exist. Capital accounts within the financial statements are adjusted for permanent book/tax differences. Reclassifications result primarily from the difference in tax treatment of net operating losses, passive foreign investment companies, and foreign currency transactions. The reclassifications are done annually at fiscal year end and have no impact on the net asset values of the Funds, and are designed to present each Fund’s capital accounts on a tax basis. (i) Federal Income Taxes: It is each Fund’s policy to comply with the requirements of the Internal Revenue Code Subchapter M applicable to regulated investment companies and to distribute all of its taxable income to its shareholders. Provided the Funds maintain such compliance, no federal income tax provision is required. Each Fund is treated as a separate entity for the purpose of determining such compliance. - 94 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Financial Accounting Standards Board Accounting Standards Codification 740 – Income Taxes (“ASC 740”) requires the Funds to measure and recognize in their financial statements the benefit of a tax position taken (or expected to be taken) on an income tax return if such position will more likely than not be sustained upon examination based on the technical merits of the position. No tax years are currently under investigation. The Funds file income tax returns in the U.S., as well as New York State and New York City. The statute of limitations on the tax returns for Alger Spectra Fund, Alger Responsible Investing Fund, Alger Mid Cap Focus Fund, Alger Dynamic Opportunities Fund and Alger Emerging Markets Fund remains open for the tax years 2013-2016. Management does not believe there are any uncertain tax positions that require recognition of a tax liability. (j) Allocation Methods: The Trust accounts separately for the assets, liabilities and operations of each Fund. Expenses directly attributable to each Fund are charged to that Fund’s operations; expenses which are applicable to all Funds are allocated among them based on net assets. Income, realized and unrealized gains and losses, and expenses of each Fund are allocated among the Fund’s classes based on relative net assets, with the exception of distribution fees, transfer agency fees, and shareholder servicing and related fees. (k) Estimates: These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, which require using estimates and assumptions that affect the reported amounts therein. These unaudited interim financial statements reflect all adjustments which are, in the opinion of management, necessary to present a fair statement of results for the interim period. Actual results may differ from those estimates. All such estimates are of normal recurring nature. NOTE 3 — Investment Advisory Fees and Other Transactions with Affiliates: (a) Investment Advisory Fees: Fees incurred by each Fund, pursuant to the provisions of the Trust’s Investment Advisory Agreement with Fred Alger Management, Inc. (“Alger Management” or the “Manager”), are payable monthly and computed based on the following rates. The actual rate paid as a percentage of average daily net assets, for the six months ended April 30, 2017, is set forth below under the heading “Actual Rate.”: Tier 1 Tier 2 Tier 3 Tier 4 Tier 5 Actual Rate Alger Spectra Fund (a) 0.900 % 0.750 % 0.650 % 0.550 % 0.450 % 0.785 % Alger Responsible Investing Fund (b) 0.710 0.650 — — — 0.710 Alger Mid Cap Focus Fund (b) 0.750 0.700 — — — 0.750 Alger Dynamic Opportunities Fund (b) 1.200 1.000 — — — 1.200 Alger Emerging Markets Fund (c) 1.100 — 1.100 (a) Tier 1 rate is paid on assets up to $2 billion, Tier 2 rate is paid on assets between $2 and $4 billion, Tier 3 rate is paid on assets between $4 and $6 billion, Tier 4 rate is paid on assets between $6 and $8 billion, and Tier 5 rate is paid on assets in excess of $8 billion. - 95 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) (b) Tier 1 rate is paid on assets up to $1 billion and Tier 2 rate is paid on assets in excess of $1 billion. (c) Tier 1 rate is paid on all assets. Alger Management has established expense caps for several share classes, effective through February 28, 2018, for Alger Responsible Investing Fund Class A, I and Z shares, Alger Mid Cap Focus Fund Class A, C, I and Z shares, Alger Dynamic Fund Class A, C and Z shares and Alger Emerging Markets Class A, C, I, Y, Y-2 and Z shares whereby it reimburses the share classes if annualized operating expenses (excluding interest, taxes, brokerage, dividend expense and extraordinary expenses) exceed the rates, based on average daily net assets, listed below: FEES WAIVED / REIMBURSED FOR CLASS THE YEAR ENDED OCTOBER 31, A C I Y Y-2 Z Alger Responsible Investing Fund 1.35 % – 1.35 % – – 0.90 % $ 22,173 Alger Mid Cap Focus Fund 1.20 1.95 % 1.20 – – 0.99 64,434 Alger Dynamic Opportunities Fund 1.95 2.70 – – – 1.60 — Alger Emerging Markets Fund 1.55 2.30 1.55 1.05% 0.99% 1.25 43,819 Fred Alger Management, Inc. may recoup reimbursed expenses during the one-year term of the expense reimbursement contract if the expense ratio falls below the stated limitation. In addition to the fee cap, Alger Management voluntarily reduced its advisory fee for the Alger Emerging Markets Fund by $60,000 for the six months ended April 30, 2017. (b) Administration Fees: Fees incurred by each Fund, pursuant to the provisions of the Trust’s Administration Agreement with Fred Alger Management, Inc., are payable monthly and computed based on the average daily net assets of each Fund at the annual rate of 0.0275%. (c) Distribution Fees: The Trust has adopted a distribution plan pursuant to which Class A shares, Class C shares and Class I shares of each Fund pay Fred Alger & Company, Incorporated, the distributor (the “Distributor” or “Alger Inc.”), a fee at the annual rate listed below of the respective average daily net assets of the share class of the designated Fund to compensate Alger Inc. for its activities and expenses incurred in distributing the share class and shareholder servicing. Fees paid may be more or less than the expenses incurred by Alger Inc. FEE SHARE CLASS RATE A 0.25 % C 1.00 I 0.25 (d) Sales Charges: Purchases and sales of shares of the Funds may be subject to initial sales charges or contingent deferred sales charges. The contingent deferred sales charges are used by Alger Inc. to offset distribution expenses previously incurred. Sales charges do not - 96 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) represent expenses of the Trust. For the six months ended April 30, 2017 the initial sales charges and contingent deferred sales charges imposed, all of which were retained by Alger Inc., were as follows: CONTINGENT INITIAL SALES DEFERRED SALES CHARGES CHARGES Alger Spectra Fund $ 3,771 $ 74,485 Alger Responsible Investing Fund 105 19 Alger Mid Cap Focus Fund – – Alger Dynamic Opportunities Fund – 1,080 Alger Emerging Markets Fund 15 196 (e) Brokerage Commissions: During the six months ended April 30, 2017, Alger Spectra Fund, Alger Responsible Investing Fund, Alger Mid Cap Focus Fund, Alger Dynamic Opportunities Fund and Alger Emerging Markets Fund paid Alger Inc., an affiliate of Alger Management, $469,170, $7,437, $1,505, $24,436, and $15 respectively, in connection with securities transactions. (f) Shareholder Administrative Fees: The Trust has entered into a shareholder administrative services agreement with Alger Management, to compensate Alger Management for its liaison and administrative oversight of Boston Financial Data Services, Inc., the transfer agent, and other related services. The Funds compensate Alger Management at the annual rate of 0.0165% of their respective average daily net assets for the Class A and Class C shares and 0.01% of their respective average daily net assets of the Class I shares, Class Y shares, Class Y-2 shares and Class Z shares for these services. Alger Management makes payments to intermediaries that provide sub-accounting services to omnibus accounts invested in the Funds. A portion of the fees paid by Alger Management to intermediaries that provide sub-accounting services are charged back to the appropriate Fund, subject to certain limitations, as approved by the Board. For the six months ended April 30, 2017, Alger Management charged back to Alger Spectra Fund, Alger Responsible Investing Fund, Alger Mid Cap Focus Fund, Alger Dynamic Opportunities Fund and Alger Emerging Markets Fund $979,855, $20,553, $151, $9,972 and $4,685, respectively, for these services, which are included in transfer agent fees and expenses in the accompanying Statements of Operations. (g) Trustees’ Fees: Effective March 1, 2016, each Independent Trustee receives a fee of $27,250 for each board meeting attended, to a maximum of $109,000 per annum, paid pro rata by each fund in the Alger Fund Complex, plus travel expenses incurred for attending the meeting. The term “Alger Fund Complex” refers to the Fund, The Alger Institutional Funds, The Alger Funds II, The Alger Portfolios and Alger Global Fund, each of which is a registered investment company managed by Fred Alger Management, Inc. The Independent Trustee appointed as Chairman of the Board of Trustees receives additional compensation of $26,000 per annum paid pro rata by each fund in the Alger Fund Complex. Additionally, each member of the Audit Committee receives a fee of $2,500 for each Audit Committee meeting attended to a maximum of $10,000 per annum, paid pro rata by each fund in the Alger Fund Complex. - 97 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) (h) Interfund Trades: The Funds engage in purchase and sale transactions with other funds advised by Alger Management. There were no interfund trades during the six months ended April 30, 2017. (i) Interfund Loans: The Funds, along with other funds advised by Alger Management, may borrow money from and lend money to each other for temporary or emergency purposes. To the extent permitted under its investment restrictions, each fund may lend uninvested cash in an amount up to 15% of its net assets to other funds. If a fund has borrowed from other funds and has aggregate borrowings from all sources that exceed 10% of the fund’s total assets, such fund will secure all of its loans from other funds. The interest rate charged on interfund loans is equal to the average of the overnight time deposit rate and bank loan rate available to the funds. There were no interfund loans outstanding as of April 30, 2017. During the six months ended April 30, 2017, Alger Spectra Fund and Alger Responsible Investing Fund incurred interfund loan interest expense of $5,719 and $32, respectively, and Alger Spectra Fund earned interfund loan interest income of $8,885. (j) Other Transactions with Affiliates: Certain officers of the Trust are directors and officers of Alger Management and Alger Inc. At April 30, 2017 , Alger Management and its affiliated entities owned the following shares: SHARE CLASS A C I Y Y -2 Z Alger Spectra Fund 1,674,466 16,104 15,898 — — 101,796 Alger Responsible Investing Fund — 11,307 Alger Mid Cap Focus Fund 436,253 15,690 135,923 — — 8,889 Alger Dynamic Opportunities Fund — 106 — — — 1,917,926 Alger Emerging Markets Fund 103 101 1,008,138 12,598 12,598 125,903 NOTE 4 — Securities Transactions: The following summarizes the securities transactions by the Trust, other than U.S. Government securities, short-term securities, purchased options and short sales, for the six months ended April 30, 2017: PURCHASES SALES Alger Spectra Fund $ 2,344,263,840 $ 2,765,510,993 Alger Responsible Investing Fund 11,146,100 29,471,646 Alger Mid Cap Focus Fund 4,044,309 4,272,659 Alger Dynamic Opportunities Fund 92,615,425 96,641,406 Alger Emerging Markets Fund 17,561,274 16,891,158 Transactions in foreign securities may involve certain considerations and risks not typically associated with those of U.S. companies because of, among other factors, the level of governmental supervision and regulation of foreign security markets, and the possibility of political or economic instability. Additional risks associated with investing in the emerging markets include increased volatility, limited liquidity, and less stringent regulatory and legal system. - 98 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) NOTE 5 — Borrowing: The Funds may borrow from their custodian on an uncommitted basis. Each Fund pays the custodian a market rate of interest, generally based upon the London Interbank Offered Rate. The Funds may also borrow from other funds advised by Alger Management, as discussed in Note 3(i). For the six months ended April 30, 2017, the Funds had the following borrowings: AVERAGE DAILY WEIGHTED AVERAGE BORROWING INTEREST RATE Alger Spectra Fund $ 520,413 1.63 % Alger Responsible Investing Fund 6,492 2.34 Alger Dynamic Opportunities Fund 110,712 2.57 Alger Emerging Markets Fund 114 1.87 The highest amount borrowed during the six months ended April 30, 2017 for each Fund was as follows: HIGHEST BORROWING Alger Spectra Fund $ 28,402,488 Alger Responsible Investing Fund 225,811 Alger Dynamic Opportunities Fund 16,295,003 Alger Emerging Markets Fund 14,347 NOTE 6 — Share Capital: (a) The Trust has an unlimited number of authorized shares of beneficial interest of $.001 par value which are presently divided into five series. Each series is divided into separate classes. The transactions of shares of beneficial interest were as follows: V - 99 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FOR THE SIX MONTHS ENDED FOR THE YEAR ENDED APRIL 30, 2017 OCTOBER 31, 2016 SHARES AMOUNT SHARES AMOUNT Alger Spectra Fund Class A: Shares sold 7,244,431 $ 127,942,792 22,459,638 $ 376,448,174 Shares converted from Class C 29 490 — — Dividends reinvested 1,644,891 27,798,404 7,841,338 134,790,655 Shares redeemed (20,575,037 ) (361,208,893 ) (55,164,586 ) (949,972,686 ) Net decrease (11,685,686) $ (205,467,207) (24,863,610) $ Class C: Shares sold 2,035,462 $ 33,420,115 11,405,489 $ 179,771,128 Shares converted to Class A (31 ) (490 ) — — Dividends reinvested 828,254 13,044,996 3,746,272 60,577,530 Shares redeemed (11,340,373 ) (184,866,645 ) (15,006,117 ) (236,215,817 ) Net increase (decrease) (8,476,688) $ (138,402,024) $ Class I: Shares sold 6,312,703 $ 111,885,393 26,907,311 $ 453,822,973 Dividends reinvested 913,763 15,579,664 5,773,974 100,120,707 Shares redeemed (38,706,215 ) (675,175,842 ) (28,268,868 ) (473,296,328 ) Net increase (decrease) (31,479,749) $ (547,710,785) $ Class Z: Shares sold 48,241,920 $ 854,266,865 51,225,696 $ 892,038,721 Dividends reinvested 1,735,218 29,863,103 5,203,469 90,748,498 Shares redeemed (22,988,828 ) (411,546,231 ) (32,957,491 ) (553,713,537 ) Net increase $ $ Alger Responsible Investing Fund Class A: Shares sold 222,629 $ 2,118,047 462,409 $ 4,132,579 Dividends reinvested 118,267 1,079,778 42,735 397,861 Shares redeemed (617,513 ) (5,829,332 ) (735,643 ) (6,721,779 ) Net decrease ) $ ) ) $ ) Class C: Shares sold 47,476 $ 411,511 79,419 $ 671,004 Dividends reinvested 22,899 195,096 8,206 72,049 Shares redeemed (75,655 ) (663,818 ) (109,021 ) (921,632 ) Net decrease ) $ ) ) $ ) Class I: Shares sold 221,412 $ 2,085,922 1,219,128 $ 10,977,360 Dividends reinvested 119,765 1,091,057 63,193 587,695 Shares redeemed (2,232,778 ) (20,672,525 ) (2,751,331 ) (24,524,569 ) Net decrease ) $ ) ) $ ) Class Z: Shares sold 572,161 $ 5,398,978 10,870 $ 100,000 Dividends reinvested 3,678 33,577 — — Shares redeemed (72,936 ) (690,242 ) — — Net increase $ $ - 100 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FOR THE SIX MONTHS ENDED FOR THE YEAR ENDED APRIL 30, 2017 OCTOBER 31, 2016 SHARES AMOUNT SHARES AMOUNT Alger Mid Cap Focus Fund Class A: Shares sold 432 $ 5,268 18,521 $ 218,620 Dividends reinvested — — 27,796 338,004 Shares redeemed (6,291 ) (75,537 ) (19,040 ) (215,100 ) Net increase (decrease) ) $ ) $ Class C: Shares sold 899 $ 10,000 7,211 $ 77,824 Dividends reinvested — — 1,555 17,866 Shares redeemed (2,984 ) (34,068 ) (2,569 ) (27,765 ) Net increase (decrease) ) $ ) $ Class I: Shares sold 5,119 $ 60,367 11,104 $ 128,273 Dividends reinvested — — 7,127 86,456 Shares redeemed (1,388 ) (16,928 ) (28,896 ) (346,428 ) Net increase (decrease) $ ) $ ) Class Z: Shares sold 2,077 $ 25,000 8,889 $ 100,000 Net increase $ $ Alger Dynamic Opportunities Fund Class A: Shares sold 186,213 $ 2,314,312 728,813 $ 8,593,757 Dividends reinvested 6,496 78,411 92,399 1,126,347 Shares redeemed (939,667 ) (11,526,304 ) (3,650,521 ) (44,124,416 ) Net decrease ) $ ) ) $ ) Class C: Shares sold 10,934 $ 125,312 225,463 $ 2,559,720 Dividends reinvested 1,879 21,569 24,644 288,086 Shares redeemed (151,738 ) (1,749,352 ) (452,884 ) (5,078,536 ) Net decrease ) $ ) ) $ ) Class Z: Shares sold 484,296 $ 6,115,475 3,489,434 $ 42,763,119 Dividends reinvested 11,829 145,260 152,963 1,892,152 Shares redeemed (461,808 ) (5,757,718 ) (3,556,489 ) (42,344,017 ) Net increase $ $ - 101 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FOR THE SIX MONTHS ENDED FOR THE YEAR ENDED APRIL 30, 2017 OCTOBER 31, 2016 SHARES AMOUNT SHARES AMOUNT Alger Emerging Markets Fund Class A: Shares sold 81,020 $ 730,541 352,921 $ 2,953,303 Dividends reinvested — — 578 4,778 Shares redeemed (154,645 ) (1,393,456 ) (668,231 ) (5,552,598 ) Net decrease ) $ ) ) $ ) Class C: Shares sold 62,287 $ 553,061 121,899 $ 993,807 Shares redeemed (63,022 ) (538,469 ) (107,944 ) (864,186 ) Net increase (decrease) ) $ $ Class I: Shares sold 223,667 $ 2,070,238 369,492 $ 3,112,644 Dividends reinvested — — 488 4,013 Shares redeemed (227,286 ) (2,020,565 ) (210,490 ) (1,649,529 ) Net increase (decrease) ) $ $ Class Y: Shares sold 289 $ 2,700 12,598 $ 100,000 Net increase $ $ Class Y-2: Shares sold — $ — 12,598 $ 100,000 Net increase — $ — $ Class Z: Shares sold 477,073 $ 4,361,348 1,782,637 $ 15,311,270 Dividends reinvested — — 1,860 15,394 Shares redeemed (331,047 ) (2,911,318 ) (359,635 ) (2,918,791 ) Net increase $ $ NOTE 7 — Income Tax Information: At October 31, 2016, Alger Emerging Markets Fund, for federal income tax purposes, had capital loss carryforwards as set forth in the table below. These amounts may be applied against future net realized gains. Alger Mid Cap Alger Emerging Expiration Dates Focus Fund Markets Fund POST ACT $ 113,611 $ 5,105,361 Total 113,611 5,105,361 Under the Regulated Investment Company Modernization Act of 2010, capital losses incurred by the Funds on or after January 1, 2011 (Post Act) will not be subject to expiration. In addition, losses incurred on or after January 1, 2011 must be utilized prior to the utilization of capital loss carryforwards above The difference between book-basis and tax-basis unrealized appreciation (depreciation) is determined annually and is attributable primarily to the tax deferral of losses on wash sales, - 102 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) U.S. Internal Revenue Code Section 988 currency transactions, nondeductible expenses on dividends sold short, the tax treatment of partnerships investments, the realization of unrealized appreciation of passive foreign investment companies, and return of capital from real estate investment trust investments. NOTE 8 — Fair Value Measurements The following is a summary of the inputs used as of April 30, 2017 in valuing the Funds’ investments carried at fair value on a recurring basis. Based upon the nature, characteristics, and risks associated with their investments, the Funds have determined that presenting them by security type and sector is appropriate. Alger Spectra Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 1,153,342,409 $ 1,153,342,409 — — Consumer Staples 201,544,107 201,544,107 — — Energy 102,266,429 102,266,429 — — Financials 235,060,459 235,060,459 — — Health Care 766,505,706 766,505,706 — — Industrials 339,097,361 339,097,361 — — Information Technology 2,313,627,814 2,311,510,199 — 2,117,615 * Materials 56,412,395 56,412,395 — — Telecommunication Services 65,458,393 65,458,393 — — TOTAL COMMON STOCKS $ $ — $ CORPORATE BONDS Information Technology — — — —* MASTER LIMITED PARTNERSHIP Financials 53,755,076 53,755,076 — — PREFERRED STOCKS Health Care 19,564,446 — — 19,564,446 Information Technology 9,761,440 — — 9,761,440 * TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Real Estate 98,843,167 98,843,167 — — SPECIAL PURPOSE VEHICLE Financials 3,083,823 — — 3,083,823 WARRANTS Information Technology — — — —* TOTAL INVESTMENTS IN SECURITIES $ $ — $ SECURITIES SOLD SHORT COMMON STOCKS Consumer Discretionary 24,105,224 24,105,224 — — Financials 17,824,337 17,824,337 — — Industrials 13,870,161 13,870,161 — — Information Technology 72,099,156 72,099,156 — — TOTAL COMMON STOCKS $ $ — — - 103 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) *Alger Spectra Fund’s shares of Choicestream Inc. common preferred stock, corporate bonds and warrants are classified as a Level 3 investment and are fair valued at zero as of April 30, 2017. Alger Responsible Investing Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 10,859,059 $ 10,859,059 — — Consumer Staples 1,969,643 1,969,643 — — Energy 377,218 377,218 — — Financials 1,588,573 1,588,573 — — Health Care 7,274,674 7,274,674 — — Industrials 8,112,051 8,112,051 — — Information Technology 21,959,823 21,959,823 — —** Materials 309,100 309,100 — — TOTAL COMMON STOCKS $ $ — — CORPORATE BONDS Information Technology — — — —** PREFERRED STOCKS Information Technology — — — —** REAL ESTATE INVESTMENT TRUST Real Estate 568,490 568,490 — — WARRANTS Information Technology — — — —** TOTAL INVESTMENTS IN SECURITIES $ $ — — **Alger Responsible Investing Fund’s shares of Choicestream Inc. common, preferred stock, corporate bonds and warrants are classified as a Level 3 investment and are fair valued at zero as of April 30, 2017. Alger Mid Cap Focus Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 817,353 $ 817,353 — — Consumer Staples 271,759 271,759 — — Energy 198,705 198,705 — — Financials 435,589 435,589 — — Health Care 1,548,722 1,548,722 — — Industrials 1,670,582 1,670,582 — — Information Technology 1,849,644 1,849,644 — — Materials 588,618 588,618 — — TOTAL COMMON STOCKS $ $ — — - 104 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Mid Cap Focus Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 MASTER LIMITED PARTNERSHIP Financials 146,521 146,521 — — REAL ESTATE INVESTMENT TRUST Financials 181,976 181,976 — — Real Estate 250,974 250,974 — — TOTAL REAL ESTATE INVESTMENT TRUST $ $ — — TOTAL INVESTMENTS IN SECURITIES $ $ — — Alger Dynamic Opportunities Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 8,660,848 $ 8,660,848 — — Consumer Staples 457,966 457,966 — — Energy 1,054,688 1,054,688 — — Financials 6,349,570 6,349,570 — — Health Care 13,699,348 13,699,348 — — Industrials 9,206,075 9,206,075 — — Information Technology 23,713,740 23,466,590 206,985 40,165 Materials 443,901 443,901 — — Real Estate 1,416,999 1,416,999 — — TOTAL COMMON STOCKS $ MASTER LIMITED PARTNERSHIP Financials 612,482 612,482 — — PREFERRED STOCKS Health Care 308,407 — — 308,407 Information Technology 185,142 — — 185,142 TOTAL PREFERRED STOCKS $ — — $ PURCHASED OPTIONS Consumer Discretionary 1,757,390 1,757,390 — — Consumer Staples 70 — 70 — Financials 4,833 4,833 — — Health Care 289,195 289,195 — — Information Technology 11,960 11,960 — — TOTAL PURCHASED OPTIONS $ $ $ 70 — REAL ESTATE INVESTMENT TRUST Real Estate 652,674 652,674 — — RIGHTS Health Care 274,172 — — 274,172 *** SPECIAL PURPOSE VEHICLE Financials 180,833 — — 180,833 TOTAL INVESTMENTS IN SECURITIES $ - 105 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Dynamic Opportunities Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 SECURITIES SOLD SHORT COMMON STOCKS Consumer Discretionary 2,434,008 2,434,008 — — Consumer Staples 96,560 96,560 — — Energy 346,027 346,027 — — Financials 2,141,099 2,141,099 — — Health Care 4,448,498 4,448,498 — — Industrials 4,416,175 4,416,175 — — Information Technology 4,708,761 4,708,761 — — Market Indices 1,434,769 1,434,769 — — Materials 118,624 118,624 — — Utilities 144,819 144,819 — — TOTAL COMMON STOCKS $ $ — — REAL ESTATE INVESTMENT TRUST Real Estate 290,769 290,769 — — TOTAL SECURITIES SOLD SHORT $ $ — — ***Alger Dynamic Opportunities Fund’s holdings of Adolor Corp.’s rights are classified as a Level 3 investment and fair valued at zero as of April 30, 2017. Alger Emerging Markets Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 4,501,362 $ 1,298,029 $ 3,203,333 — Consumer Staples 3,386,141 1,507,125 1,879,016 — Energy 2,179,446 229,649 1,949,797 — Financials 9,994,032 1,979,960 8,014,072 — Health Care 2,146,943 405,611 1,741,332 — Industrials 3,268,231 884,494 2,383,737 — Information Technology 10,729,908 3,123,446 7,606,462 — Materials 4,114,099 759,012 3,355,087 — Real Estate 410,411 410,411 — — Telecommunication Services 978,638 — 978,638 — Utilities 382,704 — 382,704 — TOTAL COMMON STOCKS $ $ $ — PREFERRED STOCKS Energy 457,891 457,891 — — SPECIAL PURPOSE VEHICLE Financials 49,113 — — 49,113 TOTAL INVESTMENTS IN SECURITIES $ - 106 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Spectra Fund Common Stocks Opening balance at November 1, 2016 $ 2,664,434 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (546,819 ) Purchases and sales Purchases – Sales – Closing balance at April 30, 2017 2,117,615 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ (546,819 ) Alger Spectra Fund Corporate Bonds Opening balance at November 1, 2016 $ 838,287 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (838,287 ) Purchases and sales Purchases – Sales – Closing balance at April 30, 2017 0 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ (838,287 ) - 107 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Spectra Fund Preferred Stocks Opening balance at November 1, 2016 $ 36,027,817 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (6,701,931 ) Purchases and sales Purchases – Sales – Closing balance at April 30, 2017 29,325,886 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ (6,701,931 ) Special Purpose Alger Spectra Fund Vehicle Opening balance at November 1, 2016 $ 2,821,272 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 262,551 Purchases and sales Purchases – Sales – Closing balance at April 30, 2017 3,083,823 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ 262,551 - 108 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Spectra Fund Warrants Opening balance at November 1, 2016 $ 821,521 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (821,521 ) Purchases and sales Purchases – Sales – Closing balance at April 30, 2017 0 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ (821,521 ) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Responsible Investing Fund Common Stocks Opening balance at November 1, 2016 $ 0 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases and sales Purchases – Sales – Closing balance at April 30, 2017 0 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ – - 109 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Responsible Investing Fund Corporate Bonds Opening balance at November 1, 2016 $ 10,518 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (10,518 ) Purchases and sales Purchases – Sales – Closing balance at April 30, 2017 0 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ (10,518 ) Alger Responsible Investing Fund Preferred Stocks Opening balance at November 1, 2016 $ 41,193 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (41,193 ) Purchases and sales Purchases – Sales – Closing balance at April 30, 2017 0 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ (41,193 ) - 110 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Responsible Investing Fund Warrants Opening balance at November 1, 2016 $ 10,308 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (10,308 ) Purchases and sales Purchases – Sales – Closing balance at April 30, 2017 0 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ (10,308 ) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Dynamic Opportunities Fund Common Stocks Opening balance at November 1, 2016 $ 50,536 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (10,371 ) Purchases and sales Purchases – Sales – Closing balance at April 30, 2017 40,165 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ (10,371 ) - 111 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Dynamic Opportunities Fund Preferred Stocks Opening balance at November 1, 2016 $ 706,240 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments 702,936 Included in net unrealized gain (loss) on investments 16,592 Purchases and sales Purchases – Sales (932,219 ) Closing balance at April 30, 2017 493,549 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ 719,528 Alger Dynamic Opportunities Fund Rights Opening balance at November 1, 2016 $ – * Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 206,533 Purchases and sales Purchases 67,638 Sales – Closing balance at April 30, 2017 274,171 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ 206,533 * *Alger Dynamic Fund’s Level 3 rights are fair valued at zero at the beginning and ending of the period. - 112 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Special Purpose Alger Dynamic Opportunities Fund Vehicle Opening balance at November 1, 2016 $ 165,437 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 15,396 Purchases and sales Purchases – Sales – Closing balance at April 30, 2017 180,833 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ 15,396 Alger Dynamic Opportunities Fund Escrow Receivable Opening balance at November 1, 2016 $ – Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 70,677 Purchases and sales Purchases 23,147 Sales – Closing balance at April 30, 2017 93,824 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ 70,677 - 113 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Special Purpose Alger Emerging Markets Fund Vehicle Opening balance at November 1, 2016 $ 44,932 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 4,181 Purchases and sales Purchases – Sales – Closing balance at April 30, 2017 49,113 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ 4,181 The following table provides quantitative information about our Level 3 fair value measurements of our investments as of April 30, 2017. In addition to the techniques and inputs noted in the table below, according to our valuation policy we may also use other valuation techniques and methodologies when determining our fair value measurements. The table below is not intended to be all-inclusive, but rather provides information on the Level 3 inputs as they relate to our fair value measurements. Fair Value Valuation Unobservable Weighted April 30, 2017 Methodology Input Input/Range Average Inputs Alger Spectra Fund Common Stocks $ 0 Income Discount Rate 40 % N/A Approach Common Stocks 2,117,615 Income Revenue Multiple 10x -18x N/A Approach Discount Rate 20 % Scenario 10-50 % Probability Time to Exit 0.8-2.8 Years Preferred Stocks 0 Income Discount Rate 40 % N/A Approach Preferred Stocks 9,842,601 Income Discount Rate 35.5-39.5% N/A Approach - 114 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Preferred Stocks 9,761,440 Income Revenue Multiple 10x -18x N/A Approach Discount Rate 20 % Scenario 10-50 % Probability Time to Exit 0.8-2.8 Years Preferred Stocks 9,721,845 Market Approach Scenario 80 to 100% N/A Probability Time to Exit 0.5-2.0 Years Volatility 67.8 % Warrants 0 Income Discount Rate 40 % N/A Approach Corporate Bonds 0 Income Discount Rate 40 % N/A Approach Special Purpose Vehicle 3,083,823 Market Approach Revenue Multiple 2.6x-3.1x N/A Alger Responsible Investing Fund Common Stocks $ 0 Income Discount Rate 40 % N/A Approach Preferred Stocks 0 Income Discount Rate 40 % N/A Approach Warrants 0 Income Discount Rate 40 % N/A Approach Corporate Bonds 0 Income Discount Rate 40 % N/A Approach Alger Dynamic Opportunities Fund Common Stocks $ 40,165 Income Revenue Multiple 10x -18x N/A Approach Discount Rate 20 % Scenario 10-50 % Probability Time to Exit 0.8-2.8 Years Preferred Stocks 185,142 Income Revenue Multiple 10x -18x N/A Approach Discount Rate 20 % Scenario 10-50 % Probability Time to Exit 0.8-2.8 Years Preferred Stocks 139,993 Income Discount Rate 35.5-39.5% N/A Approach Preferred Stocks 168,414 Market Approach Scenario 80 to 100% N/A Probability Time to Exit 0.5-2.0 Years Volatility 67.8 % Rights 274,171 Income Probability of 0 % Approach Success Discount Rate 20.5-21.5% 22 % Special Purpose Vehicle 180,833 Market Approach Revenue Multiple 2.6x-3.1x N/A Escrow Receivable 93,824 Income Discount Rate 20.5-21.5% N/A% Approach - 115 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Emerging Markets Fund Special Purpose Vehicle 44,932 Market Approach Revenue Multiple 2.6x-3.1x N/A The significant unobservable inputs used in the fair value measurement of the Fund’s securities are revenue and EBITDA multiples, discount rates, and the probabilities of success of certain outcomes. Significant increases and decreases in these inputs in isolation and interrelationships between those inputs could result in significantly higher or lower fair value measurements than those noted in the table above. Generally, increases in revenue and EBITDA multiples, decreases in discount rates, and increases in the probabilities of success results in higher fair value measurements, whereas decreases in revenues and EBITDA multiples, increases in discount rates, and decreases in the probabilities of success results in lower fair value measurements. On April 30, 2017, there were no transfers of securities between Level 1 and Level 2. Certain of the Funds’ assets and liabilities are held at carrying amount or face value, which approximates fair value for financial statement purposes. As of April 30, 2017, such assets are categorized within the ASC 820 disclosure hierarchy as follows: TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 Cash, Foreign cash and Cash equivalents: Alger Spectra Fund $ 51,554,935 $ 46,842,577 $ 4,712,358 — Alger Responsible Investing Fund 2,137,716 — 2,137,716 — Alger Mid Cap Focus Fund 971,391 — 971,391 — Alger Dynamic Opportunities Fund 31,712,529 7,644,839 24,067,690 — Alger Emerging Markets Fund 1,378,740 242,639 1,136,101 — NOTE 9 — Derivatives: Financial Accounting Standards Board Accounting Standards Codification 815 – Derivatives and Hedging (“ASC 815”) requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. Options—The Funds seek to capture the majority of the returns associated with equity market investments. To meet this investment goal, the Funds invest in a broadly diversified portfolio of common stocks, while also buying and selling call and put options on equities and equity indexes. The Funds purchase call options to increase their exposure to the stock market and also provide diversification of risk. The Funds purchase put options in order to protect from significant market declines that may occur over a short period of time. The Funds will write covered call and cash secured put options to generate cash flows while reducing the volatility of the Funds’ portfolios. The cash flows may be an important source of the Funds’ returns, although written call options may reduce the Funds’ ability to profit from increases in the value of the underlying security or equity portfolio. The value of a call option generally increases as the price of the underlying stock increases and decreases - 116 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) as the stock decreases in price. Conversely, the value of a put option generally increases as the price of the underlying stock decreases and decreases as the stock increases in price. The combination of the diversified stock portfolio and the purchase and sale of options is intended to provide the Funds with the majority of the returns associated with equity market investments but with reduced volatility and returns that are augmented with the cash flows from the sale of options. During the six months ended April 30, 2017, options were used in accordance with these objectives. The Funds’ option contracts were not subject to any rights of offset with any counterparty. All of the Funds’ options were exchange traded which utilize a clearing house that acts as an intermediary between buyer and seller, receiving initial and maintenance margin from both, and guaranteeing performance of the option contract. ASSET DERIVATIVES 2017 LIABILITY DERIVATIVES 2017 Alger Dynamic Opportunities Fund Derivatives not accounted Balance Sheet Balance Sheet for as hedging instruments Location Fair Value Location Fair Value Investments in - $– Purchased Put Options Securities, at value $ 2,063,378 Total $ 2,063,378 $- For the six months ended April 30, 2017, Alger Dynamic Opportunities Fund had option purchases of $2,442,640 and option sales of $607. The effect of derivative instruments on the accompanying Statement of Operations for the six months ended April 30, 2017, is as follows: NET REALIZED LOSS ON INVESTMENTS AND OPTIONS Alger Dynamic Opportunities Fund Derivatives not accounted for as hedging instruments Options Purchased Options $ (289,833 ) Total $ (289,833 ) NET CHANGE IN UNREALIZED DEPRECIATION ON INVESTMENTS, OPTIONS Alger Dynamic Opportunities Fund Derivatives not accounted for as hedging instruments Options Purchased Options $ (148,166 ) Written Options — Total $ (148,166 ) NOTE 10 — Principal Risks: As of April 30, 2017 , the Funds invested a significant portion of their assets in securities in the consumer discretionary and information technology sectors. Changes in economic conditions affecting such sectors would have an impact on the Funds and could affect the value, income and/or liquidity of positions in such securities. In the normal course of business, the Funds invest in securities and enter into transactions where risks exist due to fluctuations in the market (market risk) or failure of the issuer - 117 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) of a security to meet all its obligations (issuer credit risk). The value of securities held by the Funds may decline in response to certain events, including those directly involving the issuers whose securities are owned by the Funds; conditions affecting the general economy; overall market changes; local, regional or global political, social or economic instability; and currency and interest rate and price fluctuations. Similar to issuer credit risk, the Funds may be exposed to counterparty credit risk, or the risk that an entity with which the Funds have unsettled or open transactions may fail to or be unable to perform on its commitments. The Funds manage counterparty credit risk by entering into transactions only with counterparties that they believe have the financial resources to honor their obligations and by monitoring the financial stability of those counterparties. Financial assets, which potentially expose the Funds to market, issuer and counterparty credit risks, consist principally of financial instruments and receivables due from counterparties. The extent of the Funds’ exposure to market, issuer and counterparty credit risks with respect to these financial assets is generally approximated by its value recorded in the Statement of Assets and Liabilities, less any collateral held by the Funds. The Funds invest in companies that are not yet available in the public markets and that are accessible only through private equity investments. The Funds may also invest in venture capital or private equity funds, direct private equity investments and other investments that may have limited liquidity. There may be no trading market for these securities, and their sale or transfer may be limited or prohibited by contract or legal requirements, or may be dependent on an exit strategy, such as an initial public offering or the sale of a business, which may not occur, or may be dependent on managerial assistance provided by other investors and their willingness to provide additional financial support. The securities may be able to be liquidated, if at all, at disadvantageous prices. As a result, the Funds may be required to hold these positions for several years, if not longer, regardless of adverse price movements. Such positions may cause the Funds to be less liquid than would otherwise be the case. NOTE 11 — Affiliated Securities: The issuers of the securities listed below are deemed to be affiliates of the Funds because the Funds or their affiliates owned 5% or more of the issuer’s voting securities during all or part of the six months ended April 30, 2017. Purchase and sale transactions and dividend income earned during the period were as follows: Shares/ Shares/Par Par at at Realized October Purchases/ Sales/ April 30, Gain Value at April Security 31, 2016 Conversion Conversion Interest Income (Loss) 30, 2017 Alger Spectra Fund Common Stocks Choicestream, Inc.* 178,292 – – 178,292 – – $ 0 Preferred Stocks Choicestream, Inc.Series A and B* 5,303,067 – – 5,303,067 – – 0 - 118 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Shares/ Shares/Par Par at at Realized October Purchases/ Sales/ April 30, Gain Value at April Security 31, 2016 Conversion Conversion Interest Income (Loss) 30, 2017 Prosetta Biosciences, Inc., Series D* 2,912,012 — – 2,912,012 – – 9,842,601 Corporate Bonds Choicestream, Inc., 11.0%, 8/05/18 838,287 – – 838,287 – – 0 Warrants Choicestream, Inc., 6/22/26 * 838,287 – – 838,287 – – 0 Alger Responsible Investing Fund Common Stocks Choicestream, Inc.* 3,619 – – 3,619 – – 0 Preferred Stocks Choicestream, Inc. Series A and B* 101,034 – – 101,034 – – 0 Corporate Bonds Choicestream, Inc., 11.0%, 8/05/18 10,518 –, – 10,518 – – 0 Warrants Choicestream, Inc., 6/22/26 * 10,518 – – 10,518 – – 0 Alger Dynamic Opportunities Fund Preferred Stocks Prosetta Biosciences, Inc., Series D* 41,418 — – 41,418 – – 139,993 Tolero Pharmaceuticals, Inc. Series A and B* 106,120 – 106,120 – – 702,936 136,895 * Non-income producing security. NOTE 12 — Subsequent Events: Management of each Fund has evaluated events that have occurred subsequent to April 30, 2017 through the issuance date of the Financial Statements. No such events have been identified which require recognition and disclosure. - 119 - THE ALGER FUNDS II ADDITIONAL INFORMATION (Unaudited) Shareholder Expense Example As a shareholder of a Fund, you incur two types of costs: transaction costs, if applicable, including sales charges (loads) and redemption fees; and ongoing costs, including management fees, distribution (12b-1) fees, if applicable, and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example below is based on an investment of $1,000 invested at the beginning of the six-month period starting November 1, 2016 and ending April 30, 2017. Actual Expenses The first line for each class of shares in the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you would have paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid during the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line for each class of shares in the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios for each class of shares and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads) and redemption fees. Therefore, the second line under each class of shares in the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. - 120 - THE ALGER FUNDS II ADDITIONAL INFORMATION (Unaudited) (Continued) Annualized Expenses Expense Ratio Beginning Ending Paid During For the Account Account the Six Months Six Months Value Value Ended Ended November 1, 2016 April 30, 2017 April 30, 2017 (a) April 30, 2017 (b) Alger Spectra Fund Class A Actual $ 1,000.00 $ 1,143.46 $ 6.75 1.27 % Hypothetical (c) 1,000.00 1,018.50 6.36 1.27 Class C Actual 1,000.00 1,138.91 10.82 2.04 Hypothetical (c) 1,000.00 1,014.68 10.19 2.04 Class I Actual 1,000.00 1,143.37 6.86 1.29 Hypothetical (c) 1,000.00 1,018.40 6.46 1.29 Class Z Actual 1,000.00 1,145.05 5.00 0.94 Hypothetical (c) 1,000.00 1,020.13 4.71 0.94 Alger Responsible Investing Fund Class A Actual $ 1,000.00 $ 1,152.94 $ 7.21 1.35 % Hypothetical (c) 1,000.00 1,018.10 6.76 1.35 Class C Actual 1,000.00 1,147.95 11.61 2.18 Hypothetical (c) 1,000.00 1,013.98 10.89 2.18 Class I Actual 1,000.00 1,152.02 7.26 1.35 Hypothetical (c) 1,000.00 1,018.05 6.80 1.35 Class Z Actual 1,000.00 1,155.22 4.76 0.90 Hypothetical (c) 1,000.00 1,020.38 4.46 0.90 Alger Mid Cap Focus Fund Class A Actual $ 1,000.00 $ 1,111.91 $ 6.28 1.20 % Hypothetical (c) 1,000.00 1,018.84 6.01 1.20 Class C Actual 1,000.00 1,107.72 10.19 1.95 Hypothetical (c) 1,000.00 1,015.12 9.74 1.95 Class I Actual 1,000.00 1,112.31 6.23 1.20 Hypothetical (c) 1,000.00 1,018.89 5.96 1.20 Class Z Actual 1,000.00 1,113.21 5.19 0.99 Hypothetical (c) 1,000.00 1,019.89 4.96 0.99 Alger Dynamic Opportunities Fund Class A Actual $ 1,000.00 $ 1,098.95 $ 12.33 2.37 % Hypothetical (c) 1,000.00 1,013.04 11.83 2.37 Class C Actual 1,000.00 1,094.91 16.57 3.19 Hypothetical (c) 1,000.00 1,008.98 15.89 3.19 Class Z Actual 1,000.00 1,100.66 10.83 2.08 Hypothetical (c) 1,000.00 1,014.48 10.39 2.08 - 121 - THE ALGER FUNDS II ADDITIONAL INFORMATION (Unaudited) (Continued) Annualized Expenses Expense Ratio Beginning Ending Paid During For the Account Account the Six Months Six Months Value Value Ended Ended November 1, 2016 April 30, 2017 April 30, 2017 (a) April 30, 2017 (b) Alger Emerging Markets Fund Class A Actual $ 1,000.00 $ 1,070.41 $ 8.06 1.55 % Hypothetical (c) 1,000.00 1,017.01 7.85 1.55 Class C Actual 1,000.00 1,066.21 11.83 2.30 Hypothetical (c) 1,000.00 1,013.34 11.53 2.30 Class I Actual 1,000.00 1,069.69 8.06 1.55 Hypothetical (c) 1,000.00 1,017.01 7.85 1.55 Class Y Actual 1,000.00 1,072.85 5.50 1.05 Hypothetical (c) 1,000.00 1,019.49 5.36 1.05 Class Y-2 Actual 1,000.00 1,072.85 5.19 0.99 Hypothetical (c) 1,000.00 1,019.79 5.06 0.99 Class Z Actual 1,000.00 1,071.27 6.47 1.25 Hypothetical (c) 1,000.00 1,018.55 6.31 1.25 (a) Expenses are equal to the annualized expense ratio of the respective share class, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). (b) Annualized. (c) 5% annual return before expenses. - 122 - THE ALGER FUNDS II ADDITIONAL INFORMATION (Unaudited) (Continued) Privacy Policy U.S. Consumer Privacy Notice Rev. 12/20/16 FACTS WHAT DOES ALGER DO WITH YOUR PERSONAL INFORMATION? Why? Financial companies choose how they share your personal information. Federal law gives consumers the right to limit some but not all sharing. Federal law also requires us to tell you how we collect, share, and protect your personal information. Please read this notice carefully to understand what we do. What? The types of personal information we collect and share depend on the product or service you have with us. This information can include: • Social Security number and • Account balances and • Transaction history and • Purchase history and • Assets When you are no longer our customer, we continue to share your information as described in this notice . How? All financial companies need to share personal information to run their everyday business. In the section below, we list the reasons financial companies can share personal information; the reasons Alger chooses to share; and whether you can limit this sharing. Reasons we can share your personal Does Can you limit information Alger share? this sharing? For our everyday business purposes — Yes No such as to process your transactions, maintain your account(s), respond to court orders and legal investigations, or report to credit bureaus For our marketing purposes — to offer our Yes No products and services to you For joint marketing with other financial No We don’t share companies For our affiliates’ everyday business Yes No purposes — information about your transactions and experiences For our affiliates’ everyday business No We don’t share purposes — information about your creditworthiness For nonaffiliates to market to you No We don’t share Question? Call 1-800-342-2186 - 123 - THE ALGER FUNDS II ADDITIONAL INFORMATION (Unaudited) (Continued) Who we are Who is providing this notice? Alger includes Fred Alger Management, Inc. and Fred Alger & Company, Incorporated as well as the following funds: The Alger Funds, The Alger Funds II, The Alger Institutional Funds, The Alger Portfolios, and Alger Global Growth Fund. What we do How does Alger To protect your personal information from unauthorized protect my personal access and use, we use security measures that comply information? with federal law. These measures include computer safeguards and secured files and buildings. How does Alger We collect your personal information, for example, collect my personal when you: information? • Open an account or • Make deposits or withdrawals from your account or • Give us your contact information or • Provide account information or • Pay us by check. Why can’t I limit all sharing? Federal law gives you the right to limit only • sharing for affiliates’ everyday business purposes information about your credit worthiness • affiliates from using your information to market to you • sharing for nonaffiliates to market to you State laws and individual companies may give you additional rights to limit sharing. Definitions Affiliates Companies related by common ownership or control. They can be financial and nonfinancial companies. • Our affiliates include Fred Alger Management, Inc. and Fred Alger & Company, Incorporated as well as the following funds: The Alger Funds, The Alger Funds II, The Alger Institutional Funds, The Alger Portfolios, and Alger Global Growth Fund. Nonaffiliates Companies not related by common ownership or control. They can be financial and nonfinancial companies Joint marketing A formal agreement between nonaffiliated financial companies that together market financial products or services to you. Other important information - 124 - THE ALGER FUNDS II ADDITIONAL INFORMATION (Unaudited) (Continued) Proxy Voting Policies A description of the policies and procedures the Trust uses to determine how to vote proxies relating to portfolio securities and information regarding how the Fund voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 are available, without charge, by calling (800) 992-3863 or online on the Funds’ website at www.alger.com or on the SEC’s website at www.sec.gov. Fund Holdings The Board of Trustees has adopted policies and procedures relating to disclosure of the Funds’ portfolio securities. These policies and procedures recognize that there may be legitimate business reasons for holdings to be disclosed and seek to balance those interests to protect the proprietary nature of the trading strategies and implementation thereof by the Funds. Generally, the policies prohibit the release of information concerning portfolio holdings which have not previously been made public to individual investors, institutional investors, intermediaries that distribute the Funds’ shares and other parties which are not employed by the Manager or its affiliates except when the legitimate business purposes for selective disclosure and other conditions (designed to protect the Funds) are acceptable. The Funds make their full holdings available semi-annually in shareholder reports filed on Form N-CSR and after the first and third fiscal quarters in regulatory filings on Form N-Q. These shareholder reports and regulatory filings are filed with the SEC, as required by federal securities laws, and are generally available within sixty (60) days of the end of the Funds’ fiscal quarter. The Funds’ Forms N-Q are available online on the SEC’s website at www. sec.gov or may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. Information regarding the operation of the SEC’s Public Reference Room may be obtained by calling 1-800-SEC-0330. In addition, the Funds make publicly available their respective month-end top 10 holdings with a 15 day lag and their month-end full portfolios with a 60 day lag on their website www. alger.com and through other marketing communications (including printed advertising/ sales literature and/or shareholder telephone customer service centers). No compensation or other consideration is received for the non-public disclosure of portfolio holdings information. In accordance with the foregoing, the Funds provide portfolio holdings information to service providers who provide necessary or beneficial services when such service providers need access to this information in the performance of their services and are subject to duties of confidentiality (1) imposed by law, including a duty not to trade on non-public information, and/or (2) pursuant to an agreement that confidential information is not to be disclosed or used (including trading on such information) other than as required by law. From time to time, the Funds will communicate with these service providers to confirm that they understand the Funds’ policies and procedures regarding such disclosure. This - 125 - THE ALGER FUNDS II ADDITIONAL INFORMATION (Unaudited) (Continued) agreement must be approved by the Funds’ Chief Compliance Officer, President, Secretary or Assistant Secreatary. The Board of Trustees periodically reviews a report disclosing the third parties to whom each Fund’s holdings information has been disclosed and the purpose for such disclosure, and it considers whether or not the release of information to such third parties is in the best interest of the Fund and its shareholders. In addition to material the Funds routinely provide to shareholders, the Manager may, upon request, make additional statistical information available regarding the Funds. Such information will include, but not be limited to, relative weightings and characteristics of a Fund’s portfolio versus its peers or an index (such as P/E ratio, alpha, beta, capture ratio, maximum drawdown, standard deviation, EPS forecasts, Sharpe ratio, information ratio, R-squared, and market cap analysis), security specific impact on overall portfolio performance month-end top ten contributors to and detractors from performance, breakdown of High Unit Volume Growth holdings vs. Positive Lifecycle Change holdings, portfolio turnover, and requests of a similar nature. Please contact the Funds at (800) 992-3863 to obtain such information. - 126 - THE ALGER FUNDS II 360 Park Avenue South New York, NY 10010 (800) 992-3863 www.alger.com Investment Manager Fred Alger Management, Inc. 360 Park Avenue South New York, NY 10010 Distributor Fred Alger & Company, Incorporated 360 Park Avenue South New York, NY 10010 Transfer Agent and Dividend Disbursing Agent State Street Bank and Trust Company c/o Boston Financial Data Services, Inc. P.O. Box 8480 Boston, MA 02266-8480 Custodian Brown Brothers Harriman & Company 50 Post Office Square Boston, MA 02110 This report is submitted for the general information of the shareholders of The Alger Funds II. It is not authorized for distribution to prospective investors unless accompanied by an effective Prospectus for the Trust, which contains information concerning the Trust’s investment policies, fees and expenses as well as other pertinent information. - 127 - (This page has been intentionally left blank.) (This page has been intentionally left blank.) (This page has been intentionally left blank.) (This page has been intentionally left blank.) (This page has been intentionally left blank.) (This page has been intentionally left blank.) ITEM 2. CODE OF ETHICS. Not applicable. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable. ITEM 6. INVESTMENTS. Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. Not applicable. ITEM 11. CONTROLS AND PROCEDURES. (a) The Registrants principal executive officer and principal financial officer have concluded that the Registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective based on their evaluation of the disclosure controls and procedures as of a date within 90 days of the filing date of this document. (b) No changes in the Registrants internal control over financial reporting occurred during the Registrants second fiscal quarter of the period covered by this report that materially affected, or are reasonably likely to materially affect, the Registrants internal control over financial reporting. ITEM 12. EXHIBITS. (a) (1) Not applicable (a) (2) Certifications of principal executive officer and principal financial officer as required by rule 30a-2(a) under the Investment Company Act of 1940 are attached as Exhibit 99.CERT (a) (3) Not applicable (b) Certifications of principal executive officer and principal financial officer as required by rule 30a-2(b) under the Investment Company Act of 1940 are attached as Exhibit 99.906CERT SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Alger Funds II By: /s/Hal Liebes Hal Liebes President Date: June 27, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/Hal Liebes Hal Liebes President Date: June 27, 2017 By: /s/Michael D. Martins Michael D. Martins Treasurer Date: June 27, 2017
